Exhibit 10.2

EXECUTION VERSION

 

 

 

INDENTURE

Dated as of March 20, 2012

Among

DJO FINANCE LLC,

DJO FINANCE CORPORATION,

THE GUARANTORS NAMED ON THE SIGNATURE PAGES HERETO,

and

THE BANK OF NEW YORK MELLON,

as Trustee

and

Second Lien Agent

8.75% SECOND PRIORITY SENIOR SECURED NOTES DUE 2018

Reference is made to the Intercreditor Agreement, dated as of March 20, 2012,
among Credit Suisse AG, as First Lien Agent, The Bank of New York Mellon, as
Second Lien Agent, and DJO Finance LLC and certain of its affiliates (the
“Intercreditor Agreement”). Each Holder, by its acceptance of a Note,
(a) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and (c) authorizes
and instructs the Second Lien Agent on behalf of each Holder to enter into the
Intercreditor Agreement as Second Lien Agent on behalf of such Holder. The
foregoing provisions are intended as an inducement to the lenders under the
Senior Credit Facilities to extend credit to the Company and the Guarantors and
such lenders are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Agent pursuant to the Security Documents and the
exercise of any right or remedy by the Second Lien Agent hereunder are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Indenture, the terms
of the Intercreditor Agreement shall govern.

 

 

 



--------------------------------------------------------------------------------

CROSS-REFERENCE TABLE*

 

Trust Indenture Act Section

   Indenture Section

310

 

(a)(1)

   7.10  

(a)(2)

   7.10  

(a)(3)

   N.A.  

(a)(4)

   N.A.  

(a)(5)

   7.10  

(b)

   7.10

311

 

(a)

   7.11  

(b)

   7.11

312

 

(a)

   2.05  

(b)

   14.03  

(c)

   14.03

313

 

(a)

   7.06  

(b)(1)

   15.02  

(b)(2)

   7.06  

(c)

   7.06;14.02  

(d)

   7.06

314

 

(a)

   4.03;14.02;14.05  

(b)

   15.02  

(c)(1)

   14.04  

(c)(2)

   14.04  

(c)(3)

   N.A.  

(d)

   15.02  

(e)

   14.05  

(f)

   N.A.

315

 

(a)

   7.01  

(b)

   7.05;14.02  

(c)

   7.01  

(d)

   7.01  

(e)

   6.14

316

 

(a)(last sentence)

   2.09  

(a)(1)(A)

   6.05  

(a)(1)(B)

   6.04  

(a)(2)

   N.A.  

(b)

   6.07  

(c)

   9.04

317

 

(a)(1)

   6.08  

(a)(2)

   6.12  

(b)

   2.04

318

 

(a)

   14.01  

(b)

   N.A.  

(c)

   14.01

N.A. means not applicable.

* This Cross-Reference Table is not part of this Indenture.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE 1    DEFINITIONS AND INCORPORATION BY REFERENCE   

Section 1.01

  Definitions      1   

Section 1.02

  Other Definitions      33   

Section 1.03

  Incorporation by Reference of Trust Indenture Act      34   

Section 1.04

  Rules of Construction      35   

Section 1.05

  Acts of Holders      35   

Section 1.06

  Timing of Payment      36    ARTICLE 2    THE NOTES   

Section 2.01

  Form and Dating; Terms      37   

Section 2.02

  Execution and Authentication      38   

Section 2.03

  Registrar and Paying Agent      39   

Section 2.04

  Paying Agent to Hold Money in Trust      39   

Section 2.05

  Holder Lists      39   

Section 2.06

  Transfer and Exchange      40   

Section 2.07

  Replacement Notes      52   

Section 2.08

  Outstanding Notes      52   

Section 2.09

  Treasury Notes      52   

Section 2.10

  Temporary Notes      52   

Section 2.11

  Cancellation      53   

Section 2.12

  Defaulted Interest      53   

Section 2.13

  CUSIP and ISIN Numbers      53    ARTICLE 3    REDEMPTION   

Section 3.01

  Notices to Trustee      54   

Section 3.02

  Selection of Notes to Be Redeemed or Purchased      54   

Section 3.03

  Notice of Redemption      54   

Section 3.04

  Effect of Notice of Redemption      55   

Section 3.05

  Deposit of Redemption or Purchase Price      56   

Section 3.06

  Notes Redeemed or Purchased in Part      56   

Section 3.07

  Optional Redemption      56   

Section 3.08

  Mandatory Redemption      57   

Section 3.09

  Offers to Repurchase by Application of Excess Proceeds      57   

 

-i-



--------------------------------------------------------------------------------

         Page   ARTICLE 4    COVENANTS   

Section 4.01

  Payment of Notes      59   

Section 4.02

  Maintenance of Office or Agency      60   

Section 4.03

  Reports and Other Information      60   

Section 4.04

  Compliance Certificate      61   

Section 4.05

  Taxes      62   

Section 4.06

  Stay, Extension and Usury Laws      62   

Section 4.07

  Limitation on Restricted Payments      62   

Section 4.08

  Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries     
69   

Section 4.09

  Limitation on Incurrence of Indebtedness and Issuance of Disqualified Stock
and Preferred Stock      70   

Section 4.10

  Asset Sales      75   

Section 4.11

  Events of Loss      78   

Section 4.12

  Transactions with Affiliates      79   

Section 4.13

  Liens      81   

Section 4.14

  Corporate Existence      82   

Section 4.15

  Offer to Repurchase Upon Change of Control      82   

Section 4.16

  Limitation on Guarantees of Indebtedness by Restricted Subsidiaries      84   

Section 4.17

  Designated Senior Indebtedness      85   

Section 4.18

  Limitation on Business Activities of the Co-Issuer      85   

Section 4.19

  Covenant Suspension      85   

Section 4.20

  Impairment of Security Interest      86   

Section 4.21

  After-Acquired Property      86   

Section 4.22

  Further Assurances      86    ARTICLE 5    SUCCESSORS   

Section 5.01

  Merger, Consolidation or Sale of All or Substantially All Assets      87   

Section 5.02

  Successor Corporation Substituted      90    ARTICLE 6    DEFAULTS AND
REMEDIES   

Section 6.01

  Events of Default      90   

Section 6.02

  Acceleration      93   

Section 6.03

  Other Remedies      93   

Section 6.04

  Waiver of Past Defaults      93   

Section 6.05

  Control by Majority      94   

Section 6.06

  Limitation on Suits      94   

Section 6.07

  Rights of Holders of Notes to Receive Payment      94   

Section 6.08

  Collection Suit by Trustee      94   

Section 6.09

  Restoration of Rights and Remedies      95   

Section 6.10

  Rights and Remedies Cumulative      95   

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 6.11

  Delay or Omission Not Waiver      95   

Section 6.12

  Trustee May File Proofs of Claim      95   

Section 6.13

  Priorities      96   

Section 6.14

  Undertaking for Costs      96    ARTICLE 7    TRUSTEE   

Section 7.01

  Duties of Trustee      96   

Section 7.02

  Rights of Trustee      97   

Section 7.03

  Individual Rights of Trustee      99   

Section 7.04

  Trustee’s Disclaimer      99   

Section 7.05

  Notice of Defaults      99   

Section 7.06

  Reports by Trustee to Holders of the Notes      99   

Section 7.07

  Compensation and Indemnity      100   

Section 7.08

  Replacement of Trustee      100   

Section 7.09

  Successor Trustee by Merger, etc.      101   

Section 7.10

  Eligibility; Disqualification      101   

Section 7.11

  Preferential Collection of Claims Against Issuers      102    ARTICLE 8   
LEGAL DEFEASANCE AND COVENANT DEFEASANCE   

Section 8.01

  Option to Effect Legal Defeasance or Covenant Defeasance      102   

Section 8.02

  Legal Defeasance and Discharge      102   

Section 8.03

  Covenant Defeasance      102   

Section 8.04

  Conditions to Legal or Covenant Defeasance      103   

Section 8.05

  Deposited Money and Government Securities to Be Held in Trust; Other
Miscellaneous Provisions      104   

Section 8.06

  Repayment to Issuers      105   

Section 8.07

  Reinstatement      105    ARTICLE 9    AMENDMENT, SUPPLEMENT AND WAIVER   

Section 9.01

  Without Consent of Holders of Notes      105   

Section 9.02

  With Consent of Holders of Notes      107   

Section 9.03

  Compliance with Trust Indenture Act      110   

Section 9.04

  Revocation and Effect of Consents      110   

Section 9.05

  Notation on or Exchange of Notes      110   

Section 9.06

  Trustee to Sign Amendments, etc.      110   

Section 9.07

  Payment for Consent      111   

 

-iii-



--------------------------------------------------------------------------------

         Page   ARTICLE 10    [RESERVED]    ARTICLE 11    GUARANTEES   

Section 11.01

  Guarantee      111   

Section 11.02

  Limitation on Guarantor Liability      112   

Section 11.03

  Execution and Delivery      113   

Section 11.04

  Subrogation      113   

Section 11.05

  Benefits Acknowledged      113   

Section 11.06

  Release of Guarantees      113    ARTICLE 12    [RESERVED]    ARTICLE 13   
SATISFACTION AND DISCHARGE   

Section 13.01

  Satisfaction and Discharge      114   

Section 13.02

  Application of Trust Money      115    ARTICLE 14    MISCELLANEOUS   

Section 14.01

  Trust Indenture Act Controls      116   

Section 14.02

  Notices      116   

Section 14.03

  Communication by Holders of Notes with Other Holders of Notes      117   

Section 14.04

  Certificate and Opinion as to Conditions Precedent      117   

Section 14.05

  Statements Required in Certificate or Opinion      117   

Section 14.06

  Rules by Trustee and Agents      117   

Section 14.07

  No Personal Liability of Directors, Officers, Employees and Stockholders     
118   

Section 14.08

  Governing Law      118   

Section 14.09

  Waiver of Jury Trial      118   

Section 14.10

  Force Majeure      118   

Section 14.11

  No Adverse Interpretation of Other Agreements      118   

Section 14.12

  Successors      118   

Section 14.13

  Severability      118   

Section 14.14

  Counterpart Originals      119   

Section 14.15

  Table of Contents, Headings, etc.      119   

Section 14.16

  Qualification of Indenture      119   

 

-iv-



--------------------------------------------------------------------------------

         Page   ARTICLE 15    COLLATERAL   

Section 15.01

  Collateral and Security Documents      119   

Section 15.02

  Release of Collateral      120   

Section 15.03

  Authorization of Receipt of Funds by the Trustee Under the Security Documents
     121   

Section 15.04

  Powers Exercisable by Receiver or Second Lien Agent      122   

Section 15.05

  Second Lien Agent      122   

Section 15.06

  Intercreditor Agreement and other Security Documents      122    EXHIBITS     
Exhibit A   Form of Note    Exhibit B   Form of Certificate of Transfer   
Exhibit C   Form of Certificate of Exchange    Exhibit D   Form of Supplemental
Indenture to Be Delivered by Subsequent Guarantors   

 

-v-



--------------------------------------------------------------------------------

INDENTURE, dated as of March 20, 2012, among DJO Finance LLC, a Delaware limited
liability company (the “Company”), DJO Finance Corporation, a Delaware
corporation wholly owned by the Company (the “Co-Issuer” and, together with the
Company, the “Issuers”), the Guarantors (as defined herein) listed on the
signature pages hereto and The Bank of New York Mellon, as Trustee and Second
Lien Agent.

W I T N E S S E T H

WHEREAS, the Issuers have duly authorized the creation of an issue
of $230,000,000 aggregate principal amount of 8.75% Second Priority Senior
Secured Notes due 2018 (the “Initial Notes”);

WHEREAS, the Issuers will be jointly and severally liable for all obligations
under the Notes; and

WHEREAS, each of the Issuers and each of the Guarantors has duly authorized the
execution and delivery of this Indenture.

NOW, THEREFORE, each of the Issuers, the Guarantors, the Trustee and the Second
Lien Agent agree as follows for the benefit of each other and for the equal and
ratable benefit of the Holders of the Notes.

ARTICLE 1

DEFINITIONS AND INCORPORATION BY REFERENCE

 

  Section 1.01 Definitions.

“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto, bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that will be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

“Acquired Indebtedness” means, with respect to any specified Person,

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Restricted Subsidiary of such specified Person,
including Indebtedness incurred in connection with, or in contemplation of, such
other Person merging with or into or becoming a Restricted Subsidiary of such
specified Person, and

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

“Additional Interest” means all additional interest then owing pursuant to the
Registration Rights Agreement.

“Additional Notes” means additional Notes (other than the Initial Notes and
other than Exchange Notes for such Initial Notes) issued from time to time under
this Indenture in accordance with Sections 2.01 and 4.09 hereof.



--------------------------------------------------------------------------------

“Administrative Agent” means Credit Suisse AG, in its capacities as
administrative agent and collateral agent under the Credit Agreement and any
successor administrative agent thereunder.

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as used with respect to any Person, shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise.

“After-Acquired Property” means any property of the Issuers or any Guarantor
acquired after the Issue Date that is required to secure the obligations of the
Issuers and the Guarantors under the Notes and the Guarantees pursuant to this
Indenture and the Security Documents.

“Agent” means any Registrar or Paying Agent.

“Agent’s Message” means a message transmitted by DTC to, and received by, the
Depositary and forming a part of the Book-Entry Confirmation, which states that
DTC has received an express acknowledgment from each participant in DTC
tendering the Notes that such participants have received the Letter of
Transmittal and agree to be bound by the terms of the Letter of Transmittal and
the Issuers may enforce such agreement against such participants.

“Applicable Premium” means, with respect to any Note on any Redemption Date, the
greater of:

(1) 1.0% of the principal amount of such Note; and

(2) the excess, if any, of (a) the present value at such Redemption Date of
(i) the redemption price of such Note at March 15, 2015 (each such redemption
price being set forth in Section 3.07(d) hereof), plus (ii) all required
interest payments due on such Note through March 15, 2015 (excluding accrued but
unpaid interest to the Redemption Date), computed using a discount rate equal to
the Treasury Rate as of such Redemption Date plus 50 basis points; over (b) the
principal amount of such Note.

Calculation of the Applicable Premium shall be made by the Company or on behalf
of the Company by such Person as the Company shall designate; provided that such
calculation or the correctness thereof shall not be a duty or obligation of the
Trustee.

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and/or Clearstream that apply to such transfer or
exchange.

“Asset Sale” means:

(1) the sale, conveyance, transfer or other disposition, whether in a single
transaction or a series of related transactions, of property or assets
(including by way of a Sale and Lease-Back Transaction) of the Company or any of
its Restricted Subsidiaries (each referred to in this definition as a
“disposition”); or

 

-2-



--------------------------------------------------------------------------------

(2) the issuance or sale of Equity Interests of any Restricted Subsidiary (other
than Preferred Stock of Restricted Subsidiaries issued in compliance with
Section 4.09 hereof), whether in a single transaction or a series of related
transactions;

in each case, other than:

(a) any disposition of Cash Equivalents or Investment Grade Securities or
obsolete or worn out equipment in the ordinary course of business or any
disposition of inventory or goods (or other assets) held for sale in the
ordinary course of business;

(b) the disposition of all or substantially all of the assets of the Company
governed by, and in a manner permitted pursuant to the provisions described
under Section 5.01 hereof or any disposition that constitutes a Change of
Control pursuant to this Indenture;

(c) the making of any Restricted Payment or Permitted Investment that is
permitted to be made, and is made, under Section 4.07 hereof;

(d) any disposition of assets or issuance or sale of Equity Interests of any
Restricted Subsidiary in any transaction or series of transactions with an
aggregate fair market value of less than $10.0 million;

(e) any disposition of property or assets or issuance of securities by a
Restricted Subsidiary of the Company to the Company or by the Company or a
Restricted Subsidiary of the Company to another Restricted Subsidiary of the
Company;

(f) to the extent allowable under Section 1031 of the Internal Revenue Code of
1986, or comparable law or regulation, any exchange of like property (excluding
any boot thereon) for use in a Similar Business;

(g) the lease, assignment or sub-lease of any real or personal property in the
ordinary course of business;

(h) any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary;

(i) foreclosures on assets;

(j) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility; and

(k) any financing transaction with respect to the acquisition or construction of
property by the Company or any Restricted Subsidiary after the Issue Date,
including Sale and Lease-Back Transactions and asset securitizations permitted
by this Indenture.

“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors.

“Broker-Dealer” has the meaning set forth in the Registration Rights Agreement.

“Business Day” means each day which is not a Legal Holiday.

 

-3-



--------------------------------------------------------------------------------

“Capital Stock” means:

(1) in the case of a corporation, corporate stock;

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(3) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person.

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a capital lease that would
at such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) in accordance with GAAP.

“Cash Equivalents” means:

(1) United States dollars;

(2) (a) €, or any national currency of any participating member state of the
EMU; or

(b) such local currencies held by the Company or any Restricted Subsidiary from
time to time in the ordinary course of business;

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government (or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of the U.S. government) with maturities of 24 months or less from the
date of acquisition;

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500.0 million in the case of U.S. banks and $100.0 million (or the U.S.
dollar equivalent as of the date of determination) in the case of non-U.S.
banks;

(5) repurchase obligations for underlying securities of the types described in
clauses (3) and (4) entered into with any financial institution meeting the
qualifications specified in clause (4) above;

(6) commercial paper rated at least P-1 by Moody’s or at least A-1 by S&P and in
each case maturing within 24 months after the date of creation thereof;

(7) marketable short-term money market and similar securities having a rating of
at least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another Rating Agency) and in each case maturing within 24 months after the
date of creation thereof;

 

-4-



--------------------------------------------------------------------------------

(8) investment funds investing 95% of their assets in securities of the types
described in clauses (1) through (7) above;

(9) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an Investment Grade Rating from either Moody’s or S&P with
maturities of 24 months or less from the date of acquisition;

(10) Indebtedness or Preferred Stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

(11) Investments with average maturities of 24 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s.

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and
(2) above, provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten
Business Days following the receipt of such amounts.

“Cash Management Obligations” means obligations owed by the Issuers or any
Restricted Subsidiary to any agent or a lender under the Credit Agreement or any
Affiliate of any such agent or lender in respect of any treasury, depository and
cash management services (including in respect of liabilities arising from
purchase card, travel and entertainment cards or other card services) or any
automated clearing house transfers of funds.

“Change of Control” means the occurrence of any of the following:

(1) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company and its Subsidiaries,
taken as a whole, to any Person other than a Permitted Holder; or

(2) the Company becomes aware (by way of a report or any other filing pursuant
to Section 13(d) of the Exchange Act, proxy, vote, written notice or otherwise)
of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than the Permitted Holders, in a single transaction or in a
related series of transactions, by way of merger, consolidation or other
business combination or purchase of beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act, or any successor provision) of 50% or more of
the total voting power of the Voting Stock of the Company or any of its direct
or indirect parent companies holding directly or indirectly 100% of the total
voting power of the Voting Stock of the Company.

“Clearstream” means Clearstream Banking, Société Anonyme.

“Co-Issuer” has the meaning set forth in the recitals hereto until a successor
Person shall have become such pursuant to the applicable provisions of this
Indenture, and thereafter “Co-Issuer” shall mean such successor Person.

 

-5-



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in the Second Lien Security Agreement.

“Company” has the meaning set forth in the recitals hereto until a successor
Person shall have become such pursuant to the applicable provisions of this
Indenture, and thereafter “Company” shall mean such successor Person.

“Consolidated Depreciation and Amortization Expense” means with respect to any
Person for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees of such Person
and its Restricted Subsidiaries for such period on a consolidated basis and
otherwise determined in accordance with GAAP.

“Consolidated Interest Expense” means, with respect to any Person for any
period, without duplication, the sum of:

(1) consolidated interest expense of such Person and its Restricted Subsidiaries
for such period, to the extent such expense was deducted (and not added back) in
computing Consolidated Net Income (including (a) amortization of original issue
discount or premium resulting from the issuance of Indebtedness at less than or
greater than par, as applicable, (b) all commissions, discounts and other fees
and charges owed with respect to letters of credit or bankers acceptances,
(c) non-cash interest payments (but excluding any non-cash interest expense
attributable to the movement in the mark to market valuation of Hedging
Obligations or other derivative instruments pursuant to GAAP), (d) the interest
component of Capitalized Lease Obligations, and (e) net payments, if any,
pursuant to interest rate Hedging Obligations with respect to Indebtedness and
excluding (t) accretion or accrual of discounted liabilities not constituting
Indebtedness, (u) interest expense attributable to Indebtedness of a parent
entity resulting from push-down accounting to the extent such Person and its
Restricted Subsidiaries are not liable for payment of such Indebtedness, (v) any
expense resulting from the discounting of any outstanding Indebtedness in
connection with the application of purchase accounting in connection with any
acquisition, (w) any Additional Interest and any comparable “additional
interest” with respect to other securities , (x) amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses, (y) any
expensing of bridge, commitment and other financing fees and (z) commissions,
discounts, yield and other fees and charges (including any interest expense)
related to any Receivables Facility); plus

(2) consolidated capitalized interest of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued; less

(3) interest income for such period.

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by such
Person to be the rate of interest implicit in such Capitalized Lease Obligation
in accordance with GAAP.

“Consolidated Net Income” means, with respect to any Person for any period, the
aggregate of the Net Income, of such Person and its Restricted Subsidiaries for
such period, on a consolidated basis, and otherwise determined in accordance
with GAAP; provided, however, that, without duplication,

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) or expenses (including
relating to the Transactions to

 

-6-



--------------------------------------------------------------------------------

the extent incurred on or prior to April 15, 2012), severance, relocation costs
and curtailments or modifications to pension and post-retirement employee
benefit plans and other restructuring costs shall be excluded,

(2) the cumulative effect of a change in accounting principles during such
period shall be excluded,

(3) any after-tax effect of income (loss) from disposed, abandoned, transferred,
closed or discontinued operations and any net after-tax gains or losses on
disposal of disposed, abandoned, transferred, closed or discontinued operations
shall be excluded,

(4) any after-tax effect of gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions other than in the ordinary course of
business, as determined in good faith by the Company, shall be excluded,

(5) the Net Income for such period of any Person that is not a Subsidiary, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be excluded; provided that Consolidated Net Income of the
Company shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
to the referent Person or a Restricted Subsidiary thereof in respect of such
period,

(6) solely for the purpose of determining the amount available for Restricted
Payments under clause (3)(a) of Section 4.07(a) hereof, the Net Income for such
period of any Restricted Subsidiary (other than any Guarantor) shall be excluded
to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of its Net Income is not at the date
of determination permitted without any prior governmental approval (which has
not been obtained) or, directly or indirectly, by the operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute,
rule, or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived, provided that Consolidated Net
Income of the Company will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Cash Equivalents to the Company or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein,

(7) effects of adjustments (including the effects of such adjustments pushed
down to the Company and its Restricted Subsidiaries) in the property and
equipment, inventory and other intangible assets, deferred revenue and debt line
items in such Person’s consolidated financial statements pursuant to GAAP
resulting from the application of purchase accounting in relation to the DJO
Acquisition, the Transactions or any consummated acquisition or the amortization
or write-off of any amounts thereof, net of taxes, shall be excluded,

(8) any after-tax effect of income (loss) from the early extinguishment of
Indebtedness or Hedging Obligations or other derivative instruments shall be
excluded,

(9) any impairment charge or asset write-off, in each case, pursuant to GAAP and
the amortization of intangibles arising pursuant to GAAP shall be excluded,

 

-7-



--------------------------------------------------------------------------------

(10) any non-cash compensation expense recorded from grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
shall be excluded,

(11) any fees and expenses incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, disposition,
recapitalization, Investment, Asset Sale, issuance or repayment of Indebtedness,
issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (in each case, including any such
transaction consummated prior to the Issue Date and any such transaction
undertaken but not completed) and any charges or non-recurring merger costs
incurred during such period as a result of any such transaction shall be
excluded,

(12) accruals and reserves that are established or adjusted within twelve months
after the Issue Date that are so required to be established or adjusted as a
result of the Transactions in accordance with GAAP or changes as a result of a
modification of accounting policies shall be excluded, and

(13) to the extent covered by insurance and actually reimbursed, or, so long as
the Issuers have made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (a) not denied by the applicable carrier in writing within
180 days and (b) in fact reimbursed within 365 days of the date of such evidence
(with a deduction for any amount so added back to the extent not so reimbursed
within 365 days), expenses with respect to liability or casualty events or
business interruption shall be excluded.

Notwithstanding the foregoing, for the purpose of Section 4.07 hereof only
(other than clause (3)(d) of Section 4.07(a) hereof), there shall be excluded
from Consolidated Net Income any income arising from any sale or other
disposition of Restricted Investments made by the Company and its Restricted
Subsidiaries, any repurchases and redemptions of Restricted Investments from the
Company and its Restricted Subsidiaries, any repayments of loans and advances
which constitute Restricted Investments by the Company or any of its Restricted
Subsidiaries, any sale of the stock of an Unrestricted Subsidiary or any
distribution or dividend from an Unrestricted Subsidiary, in each case only to
the extent such amounts increase the amount of Restricted Payments permitted
under clause (3)(d) of Section 4.07(a)(IV) hereof.

“Consolidated Secured Debt Ratio” as of any date of determination means, the
ratio of (1) Consolidated Total Indebtedness of the Company and its Restricted
Subsidiaries that is secured by Liens (other than Liens that are junior in
priority to the Liens securing the Notes) as of the end of the most recent
fiscal quarter for which internal financial statements are available immediately
preceding the date on which such event for which such calculation is being made
shall occur to (2) the Company’s EBITDA for the most recently ended four full
fiscal quarters for which internal financial statements are available
immediately preceding the date on which such event for which such calculation is
being made shall occur, in each case with such pro forma adjustments to
Consolidated Total Indebtedness and EBITDA as are appropriate and consistent
with the pro forma adjustment provisions set forth in the definition of Fixed
Charge Coverage Ratio.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (1) the aggregate amount of all outstanding
Indebtedness of the Company and its Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, Obligations in respect of
Capitalized Lease Obligations and debt obligations evidenced by promissory

 

-8-



--------------------------------------------------------------------------------

notes and similar instruments and (2) the aggregate amount of all outstanding
Disqualified Stock of the Company and all Preferred Stock of its Restricted
Subsidiaries on a consolidated basis, with the amount of such Disqualified Stock
and Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and maximum fixed repurchase prices, in each
case determined on a consolidated basis in accordance with GAAP. For purposes
hereof, the “maximum fixed repurchase price” of any Disqualified Stock or
Preferred Stock that does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Stock or Preferred Stock as if
such Disqualified Stock or Preferred Stock were purchased on any date on which
Consolidated Total Indebtedness shall be required to be determined pursuant to
this Indenture, and if such price is based upon, or measured by, the fair market
value of such Disqualified Stock or Preferred Stock, such fair market value
shall be determined reasonably and in good faith by the Company.

“Contingent Obligations” means, with respect to any Person, any obligation of
such Person guaranteeing any leases, dividends or other obligations that do not
constitute Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of such Person, whether or not contingent,

(1) to purchase any such primary obligation or any property constituting direct
or indirect security therefor,

(2) to advance or supply funds

(a) for the purchase or payment of any such primary obligation, or

(b) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, or

(3) to purchase property, securities or services primarily for the purpose of
assuring the owner of any such primary obligation of the ability of the primary
obligor to make payment of such primary obligation against loss in respect
thereof.

“Corporate Trust Office of the Trustee” shall be at the address of the Trustee
specified in Section 14.02 hereof or such other address as to which the Trustee
may give notice to the Holders and the Issuers.

“Covenant Suspension Event” means the concurrent occurrence of both of the
following: (i) the Notes having Investment Grade Ratings from both Rating
Agencies, and (ii) no Default having occurred and is continuing under this
Indenture.

“Credit Agreement” means the Credit Agreement entered into as of November 20,
2007 by and among the Company, the Co-Issuer, the Guarantors, the lenders party
thereto in their capacities as lenders thereunder and Credit Suisse AG, as
Administrative Agent, including any guarantees, collateral documents,
instruments and agreements executed in connection therewith, and any amendments,
supplements, modifications, extensions, renewals, restatements, refundings or
refinancings thereof and any indentures or credit facilities or commercial paper
facilities with banks or other institutional lenders or investors that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount borrowable thereunder or alters
the maturity thereof (provided that such increase in borrowings is permitted
under Section 4.09 hereof).

 

-9-



--------------------------------------------------------------------------------

“Credit Facilities” means, with respect to the Company or any of its Restricted
Subsidiaries, one or more debt facilities, including the Senior Credit
Facilities, or other financing arrangements (including, without limitation,
commercial paper facilities or indentures) providing for revolving credit loans,
term loans, letters of credit or other long-term Indebtedness, including any
notes, mortgages, guarantees, collateral documents, instruments and agreements
executed in connection therewith, and any amendments, supplements,
modifications, extensions, renewals, restatements or refundings thereof and any
indentures or credit facilities or commercial paper facilities that replace,
refund or refinance any part of the loans, notes, other credit facilities or
commitments thereunder, including any such replacement, refunding or refinancing
facility or indenture that increases the amount permitted to be borrowed
thereunder or alters the maturity thereof (provided that such increase in
borrowings is permitted under Section 4.09 hereof) or adds Restricted
Subsidiaries as additional borrowers or guarantors thereunder and whether by the
same or any other agent, lender or group of lenders.

“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06(c) hereof, substantially in
the form of Exhibit A hereto, except that such Note shall not bear the Global
Note Legend and shall not have the “Schedule of Exchanges of Interests in the
Global Note” attached thereto.

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as Depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

“Designated Non-cash Consideration” means the fair market value of non-cash
consideration received by the Company or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Non-cash Consideration
pursuant to an Officer’s Certificate, setting forth the basis of such valuation,
executed by the principal financial officer of the Company, less the amount of
cash or Cash Equivalents received in connection with a subsequent sale of or
collection on such Designated Non-cash Consideration.

“Designated Preferred Stock” means Preferred Stock of the Company or any parent
corporation thereof (in each case other than Disqualified Stock) that is issued
for cash (other than to a Restricted Subsidiary or an employee stock ownership
plan or trust established by the Company or any of its Subsidiaries) and is so
designated as Designated Preferred Stock, pursuant to an Officer’s Certificate
executed by the principal financial officer of the Company or the applicable
parent corporation thereof, as the case may be, on the issuance date thereof,
the cash proceeds of which are excluded from the calculation set forth in
clause (3) of Section 4.07(a)(IV) hereof and are not otherwise applied to make
any other Restricted Payment.

“Disqualified Stock” means, with respect to any Person, any Capital Stock of
such Person which, by its terms, or by the terms of any security into which it
is convertible or for which it is putable or exchangeable, or upon the happening
of any event, matures or is mandatorily redeemable (other than solely as a
result of a change of control or asset sale) pursuant to a sinking fund
obligation or otherwise,

 

-10-



--------------------------------------------------------------------------------

or is redeemable at the option of the holder thereof (other than solely as a
result of a change of control or asset sale), in whole or in part, in each case
prior to the date 91 days after the maturity date of the Notes; provided,
however, that if such Capital Stock is issued to any plan for the benefit of
employees of the Company or its Subsidiaries or by any such plan to such
employees, such Capital Stock shall not constitute Disqualified Stock solely
because it may be required to be repurchased by the Company or its Subsidiaries
in order to satisfy applicable statutory or regulatory obligations.

“DJO Acquisition” means the acquisition contemplated by the Agreement and Plan
of Merger, dated as of July 15, 2007, by and among ReAble Therapeutics Finance
LLC, Reaction Acquisition Merger Sub, Inc. and DJO Opco Holdings Inc. (f/k/a DJO
Incorporated), and related financings.

“EBITDA” means, with respect to any Person for any period, the Consolidated Net
Income of such Person for such period

(1) increased (without duplication) by:

(a) provision for taxes based on income or profits or capital gains, including,
without limitation, federal, state, foreign, franchise and similar taxes and
foreign withholding taxes (including penalties and interest related to such
taxes or arising from tax examinations) of such Person paid or accrued during
such period to the extent the same was deducted (and not added back) in
computing Consolidated Net Income; plus

(b) Fixed Charges of such Person for such period (including (x) net losses or
Hedging Obligations or other derivative instruments entered into for the purpose
of hedging interest rate risk and (y) costs of surety bonds in connection with
financing activities, in each case, to the extent included in Fixed Charges),
together with items excluded from the definition of “Consolidated Interest
Expense” pursuant to clauses 1(t) through 1(z) thereof, to the extent the same
were deducted (and not added back) in calculating such Consolidated Net Income;
plus

(c) Consolidated Depreciation and Amortization Expense of such Person for such
period to the extent the same were deducted (and not added back) in computing
Consolidated Net Income; plus

(d) any expenses or charges (other than depreciation or amortization expense)
related to any Equity Offering, Permitted Investment, acquisition, disposition,
recapitalization or the incurrence of Indebtedness permitted to be incurred by
this Indenture (including a refinancing thereof) (whether or not successful),
including (i) such fees, expenses or charges related to the offering of the
Notes and the Credit Facilities and (ii) any amendment or other modification of
the Notes, and, in each case, deducted (and not added back) in computing
Consolidated Net Income; plus

(e) the amount of any restructuring charges, integration costs or other business
optimization expenses or reserves deducted (and not added back) in such period
in computing Consolidated Net Income, including any one-time costs incurred in
connection with acquisitions after the Issue Date and costs related to the
closure and/or consolidation of facilities; plus

 

-11-



--------------------------------------------------------------------------------

(f) any other non-cash charges, including any write offs or write downs,
reducing Consolidated Net Income for such period (provided that if any such
non-cash charges represent an accrual or reserve for potential cash items in any
future period, the cash payment in respect thereof in such future period shall
be subtracted from EBITDA to such extent, and excluding amortization of a
prepaid cash item that was paid in a prior period); plus

(g) the amount of any minority interest expense consisting of Subsidiary income
attributable to minority equity interests of third parties in any non-Wholly
Owned Subsidiary deducted (and not added back) in such period in calculating
Consolidated Net Income; plus

(h) the amount of management, monitoring, consulting and advisory fees and
related expenses paid in such period to the Investors to the extent otherwise
permitted under Section 4.12 hereof; plus

(i) [RESERVED]; plus

(j) the amount of loss on sale of receivables and related assets to the
Receivables Subsidiary in connection with a Receivables Facility; plus

(k) any costs or expense incurred by the Company or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, to the extent that such cost or expenses are funded with
cash proceeds contributed to the capital of the Company or net cash proceeds of
an issuance of Equity Interest of the Company (other than Disqualified Stock)
solely to the extent that such net cash proceeds are excluded from the
calculation set forth in clause (3) of Section 4.07(a) hereof;

(2) decreased by (without duplication) non-cash gains increasing Consolidated
Net Income of such Person for such period, excluding any non-cash gains to the
extent they represent the reversal of an accrual or reserve for a potential cash
item that reduced EBITDA in any prior period; and

(3) increased or decreased by (without duplication):

(a) any net gain or loss resulting in such period from Hedging Obligations and
the application of Financial Accounting Standards Codification
No. 815-Derivatives and Hedging; plus or minus, as applicable,

(b) any net gain or loss resulting in such period from currency translation
gains or losses related to currency remeasurements of Indebtedness (including
any net loss or gain resulting from hedge agreements for currency exchange risk
and revaluations of intercompany balances).

“EMU” means economic and monetary union as contemplated in the Treaty on
European Union.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

 

-12-



--------------------------------------------------------------------------------

“Equity Offering” means any public or private sale of common stock or Preferred
Stock of the Company (excluding Disqualified Stock) or any of its direct or
indirect parent companies (to the extent contributed to the Company as Equity
(other than Disqualified Stock), other than:

(1) public offerings with respect to the Company’s or any direct or indirect
parent company’s common stock registered on Form S-8;

(2) issuances to any Subsidiary of the Company; and

(3) any such public or private sale that constitutes an Excluded Contribution.

“€” means the single currency of participating member states of the EMU.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear system.

“Event of Loss” means, with respect to any property or asset (tangible or
intangible, real or personal) constituting Collateral, any of the following:

(1) any loss, destruction or damage of such property or asset;

(2) any institution of any proceeding for the condemnation or seizure of such
property or asset or for the exercise of any right of eminent domain;

(3) any actual condemnation, seizure or taking by exercise of the power of
eminent domain or otherwise of such property or asset, or confiscation of such
property or asset or the requisition of the use of such property or asset; or

(4) any settlement in lieu of clauses (2) or (3) above.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.

“Exchange Offer” has the meaning set forth in the Registration Rights Agreement.

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by the Company from

(1) contributions to its common equity capital, and

(2) the sale (other than to a Subsidiary of the Company or to any management
equity plan or stock option plan or any other management or employee benefit
plan or agreement of the Company) of Capital Stock (other than Disqualified
Stock and Designated Preferred Stock) of the Company,

 

-13-



--------------------------------------------------------------------------------

in each case after the Issue Date and in each case designated as Excluded
Contributions pursuant to an Officer’s Certificate executed by the principal
financial officer of the Company on the date such capital contributions are made
or the date such Equity Interests are sold, as the case may be, which are
excluded from the calculation set forth in clause (3) of Section 4.07(a) hereof.

“Existing Senior Notes” means the (i) 10.875% Senior Notes due 2014 issued by
the Issuers, pursuant to an indenture, dated as of November 20, 2007, among the
Issuers, certain Subsidiaries of the Company, as guarantors, and The Bank of New
York Mellon (formerly known as The Bank of New York), as trustee, and the
(ii) 7.75% Senior Notes due 2018 issued by the Issuers, pursuant to an
indenture, dated as of April 7, 2011, among the Issuers, certain Subsidiaries of
the Company, as guarantors, and The Bank of New York Mellon, as trustee.

“Existing Senior Subordinated Notes” means the 9.75% Senior Subordinated Notes
due 2017 issued by the Issuers pursuant to an indenture, dated as of October 18,
2010, among the Issuers, certain Subsidiaries of the Company, as guarantors, and
The Bank of New York Mellon, as trustee.

“First Lien Documents” shall mean, collectively, the Credit Agreement and all
agreements, documents and instruments at any time executed and/or delivered by
the Issuers or any Guarantor or any other Person to, with or in favor of any
First Lien Secured Party in connection therewith or related thereto, as all of
the foregoing now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated, refinanced, replaced or restructured (in whole or
in part and including any agreements with, to or in favor of any other lender or
group of lenders that at any time refinances, replaces or succeeds to all or any
portion of the First Lien Obligations on the terms set forth in the
Intercreditor Agreement).

“First Lien Obligations” means all (x) obligations under the Credit Agreement
and any other obligations which are secured by a Lien senior in priority to the
Liens securing the Notes and the Guarantees, (y) Hedging Obligations owed to a
Hedge Bank and (z) Cash Management Obligations.

“First Lien Secured Parties” means (a) with respect to the Credit Agreement,
collectively, the Administrative Agent, the lenders and their Affiliates
(including lenders and their Affiliates to whom Cash Management Obligations are
owed), the Hedge Banks, the supplemental administrative agent and each co-agent
or sub-agent appointed by the Administrative Agent from time to time and
(b) with respect to any other First Lien Document, all lenders, holders or
agents thereunder to which any First Lien Obligations are owing.

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of EBITDA of such Person for such period to the Fixed Charges of such
Person for such period. In the event that the Company or any Restricted
Subsidiary incurs, assumes, guarantees, redeems, retires or extinguishes any
Indebtedness (other than Indebtedness incurred under any revolving credit
facility unless such Indebtedness has been permanently repaid and has not been
replaced) or issues or redeems Disqualified Stock or Preferred Stock subsequent
to the commencement of the period for which the Fixed Charge Coverage Ratio is
being calculated but prior to or simultaneously with the event for which the
calculation of the Fixed Charge Coverage Ratio is made (the “Fixed Charge
Coverage Ratio Calculation Date”), then the Fixed Charge Coverage Ratio shall be
calculated giving pro forma effect to such incurrence, assumption, guarantee,
redemption, retirement or extinguishment of Indebtedness, or such issuance or
redemption of Disqualified Stock or Preferred Stock, as if the same had occurred
at the beginning of the applicable four-quarter period.

 

-14-



--------------------------------------------------------------------------------

For purposes of making the computation referred to above, Investments,
acquisitions, dispositions, mergers, consolidations and disposed operations (as
determined in accordance with GAAP) that have been made by the Company or any of
its Restricted Subsidiaries during the four-quarter reference period or
subsequent to such reference period and on or prior to or simultaneously with
the Fixed Charge Coverage Ratio Calculation Date shall be calculated on a pro
forma basis, assuming that all such Investments, acquisitions, dispositions,
mergers, consolidations and disposed operations (and the change in any
associated fixed charge obligations and the change in EBITDA resulting
therefrom) had occurred on the first day of the four-quarter reference period.
If since the beginning of such period any Person that subsequently became a
Restricted Subsidiary or was merged with or into the Company or any of its
Restricted Subsidiaries since the beginning of such period shall have made any
Investment, acquisition, disposition, merger, consolidation or disposed
operation that would have required adjustment pursuant to this definition, then
the Fixed Charge Coverage Ratio shall be calculated giving pro forma effect
thereto for such period as if such Investment, acquisition, disposition, merger,
consolidation or disposed operation had occurred at the beginning of the
applicable four-quarter period.

For purposes of this definition, whenever pro forma effect is to be given to a
transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Company. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the Fixed Charge Coverage Ratio Calculation Date had been the applicable rate
for the entire period (taking into account any Hedging Obligations applicable to
such Indebtedness). Interest on a Capitalized Lease Obligation shall be deemed
to accrue at an interest rate reasonably determined by a responsible financial
or accounting officer of the Company to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period except
as set forth in the first paragraph of this definition. Interest on Indebtedness
that may optionally be determined at an interest rate based upon a factor of a
prime or similar rate, a eurocurrency interbank offered rate, or other rate,
shall be deemed to have been based upon the rate actually chosen, or, if none,
then based upon such optional rate chosen as the Company may designate.

“Fixed Charges” means, with respect to any Person for any period, the sum of:

(1) Consolidated Interest Expense of such Person for such period;

(2) all cash dividends or other distributions paid (excluding items eliminated
in consolidation) on any series of Preferred Stock of any Restricted Subsidiary
during such period; and

(3) all dividends or other distributions accrued (excluding items eliminated in
consolidation) on any series of Disqualified Stock during such period.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States, any State thereof or the District of Columbia and any
Restricted Subsidiary of such Foreign Subsidiary.

“GAAP” means generally accepted accounting principles in the United States which
are in effect on the Issue Date.

 

-15-



--------------------------------------------------------------------------------

“Global Note Legend” means the legend set forth in Section 2.06(g)(ii) hereof,
which is required to be placed on all Global Notes issued under this Indenture.

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, issued in accordance with Section 2.01, 2.06(b), 2.06(d) or
2.06(f) hereof.

“Government Securities” means securities that are:

(1) direct obligations of the United States of America for the timely payment of
which its full faith and credit is pledged; or

(2) obligations of a Person controlled or supervised by and acting as an agency
or instrumentality of the United States of America the timely payment of which
is unconditionally guaranteed as a full faith and credit obligation by the
United States of America,

which, in either case, are not callable or redeemable at the option of the
issuers thereof, and shall also include a depository receipt issued by a bank
(as defined in Section 3(a)(2) of the Securities Act), as custodian with respect
to any such Government Securities or a specific payment of principal of or
interest on any such Government Securities held by such custodian for the
account of the holder of such depository receipt; provided that (except as
required by law) such custodian is not authorized to make any deduction from the
amount payable to the holder of such depository receipt from any amount received
by the custodian in respect of the Government Securities or the specific payment
of principal of or interest on the Government Securities evidenced by such
depository receipt.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations.

“Guarantee” means the guarantee by any Guarantor of the Issuers’ Obligations
under this Indenture.

“Guarantor” means, each Restricted Subsidiary that Guarantees the Notes in
accordance with the terms of this Indenture and its successors and assigns,
until released from its obligations under its Guarantee in accordance with the
terms of this Indenture.

“Hedge Bank” means any Person that is a revolving credit lender under the Credit
Agreement or an Affiliate (determined as of the date of entry into the Secured
Hedge Agreement) of a revolving credit lender under the Credit Agreement, in its
capacity as a party to a Secured Hedge Agreement.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate swap agreement, interest rate cap agreement,
interest rate collar agreement, commodity swap agreement, commodity cap
agreement, commodity collar agreement, foreign exchange contract, currency swap
agreement or similar agreement providing for the transfer or mitigation of
interest rate or currency risks either generally or under specific
contingencies.

“Holder” means the Person in whose name a Note is registered on the Registrar’s
books.

 

-16-



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication:

(1) any indebtedness of such Person, whether or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit or bankers’ acceptances (or, without duplication, reimbursement
agreements in respect thereof);

(c) representing the balance deferred and unpaid of the purchase price of any
property (including Capitalized Lease Obligations), except (i) any such balance
that constitutes a trade payable or similar obligation to a trade creditor, in
each case accrued in the ordinary course of business and (ii) any earn-out
obligations until, after 30 days of becoming due and payable, has not been paid
and such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP;

(d) representing any Hedging Obligations; or

(e) during a Suspension Period only, obligations of the lessee for rental
payments in respect of Sale and Lease-Back Transactions in an amount equal to
the present value of such obligations during the remaining term of the lease
using a discount rate equal to the rate of interest implicit in such transaction
determined in accordance with GAAP;

if and to the extent that any of the foregoing Indebtedness (other than letters
of credit and Hedging Obligations) would appear as a liability upon a balance
sheet (excluding the footnotes thereto) of such Person prepared in accordance
with GAAP;

(2) to the extent not otherwise included, any obligation by such Person to be
liable for, or to pay, as obligor, guarantor or otherwise, on the obligations of
the type referred to in clause (1) of a third Person (whether or not such items
would appear upon the balance sheet of the such obligor or guarantor), other
than by endorsement of negotiable instruments for collection in the ordinary
course of business; and

(3) to the extent not otherwise included, the obligations of the type referred
to in clause (1) of a third Person secured by a Lien on any asset owned by such
first Person, whether or not such Indebtedness is assumed by such first Person;

provided, however, that notwithstanding the foregoing, Indebtedness shall be
deemed not to include (a) Contingent Obligations incurred in the ordinary course
of business or (b) obligations under or in respect of Receivables Facilities.

“Indenture” means this Indenture, as amended or supplemented from time to time.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant to Persons engaged in Similar Businesses of
nationally recognized standing that is, in the good faith judgment of the
Company, qualified to perform the task for which it has been engaged.

 

-17-



--------------------------------------------------------------------------------

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

“Initial Notes” has the meaning set forth in the recitals hereto.

“Initial Purchasers” means Credit Suisse Securities (USA) LLC, Goldman, Sachs &
Co., UBS Securities LLC, Wells Fargo Securities, LLC, Macquarie Capital (USA)
Inc., RBC Capital Markets, LLC and Natixis Securities Americas LLC.

“Interest Payment Date” means March 15 and September 15 of each year to stated
maturity.

“Investment Grade Rating” means a rating equal to or higher than Baa3 (or the
equivalent) by Moody’s and BBB- (or the equivalent) by S&P, or an equivalent
rating by any other Rating Agency.

“Investment Grade Securities” means:

(1) securities issued or directly and fully guaranteed or insured by the United
States government or any agency or instrumentality thereof (other than Cash
Equivalents);

(2) debt securities or debt instruments with an Investment Grade Rating, but
excluding any debt securities or instruments constituting loans or advances
among the Company and its Subsidiaries;

(3) investments in any fund that invests exclusively in investments of the type
described in clauses (1) and (2) which fund may also hold immaterial amounts of
cash pending investment or distribution; and

(4) corresponding instruments in countries other than the United States
customarily utilized for high quality investments.

“Investments” means, with respect to any Person, all investments by such Person
in other Persons (including Affiliates) in the form of loans (including
guarantees), advances or capital contributions (excluding accounts receivable,
trade credit, advances to customers, commission, travel and similar advances to
officers and employees, in each case made in the ordinary course of business),
purchases or other acquisitions for consideration of Indebtedness, Equity
Interests or other securities issued by any other Person and investments that
are required by GAAP to be classified on the balance sheet (excluding the
footnotes) of the Company in the same manner as the other investments included
in this definition to the extent such transactions involve the transfer of cash
or other property. For purposes of the definition of “Unrestricted Subsidiary”
and Section 4.07 hereof:

(1) “Investments” shall include the portion (proportionate to the Company’s
equity interest in such Subsidiary) of the fair market value of the net assets
of a Subsidiary of the Company at the time that such Subsidiary is designated an
Unrestricted Subsidiary; provided, however, that upon a redesignation of such
Subsidiary as a Restricted Subsidiary, the Company shall be deemed to continue
to have a permanent “Investment” in an Unrestricted Subsidiary in an amount (if
positive) equal to:

(a) the Company’s “Investment” in such Subsidiary at the time of such
redesignation; less

 

-18-



--------------------------------------------------------------------------------

(b) the portion (proportionate to the Company’s Equity Interest in such
Subsidiary) of the fair market value of the net assets of such Subsidiary at the
time of such redesignation; and

(2) any property transferred to or from an Unrestricted Subsidiary shall be
valued at its fair market value at the time of such transfer, in each case as
determined in good faith by the Company.

“Investors” means The Blackstone Group and each of its Affiliates, but not
including any of its portfolio companies.

“Issue Date” means March 20, 2012.

“Issuers” has the meaning set forth in the recitals hereto until a successor
Person or Persons shall have become such pursuant to the applicable provisions
of this Indenture, and thereafter “Issuers” shall mean such successor Person or
Persons.

“Issuers’ Order” means a written request or order signed on behalf of each
Issuer by an Officer of such Issuer, who must be the principal executive
officer, the principal financial officer, the treasurer, the principal
accounting officer or an executive vice president of such Issuer, and delivered
to the Trustee.

“Legal Holiday” means a Saturday, a Sunday or a day on which commercial banking
institutions are not required to be open in the State of New York.

“Letter of Transmittal” means the letter of transmittal to be prepared by the
Issuers and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.

“Lien” means, with respect to any asset, any mortgage, lien (statutory or
otherwise), pledge, hypothecation, charge, security interest, preference,
priority or encumbrance of any kind in respect of such asset, whether or not
filed, recorded or otherwise perfected under applicable law, including any
conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statutes) of any jurisdiction; provided that in
no event shall an operating lease be deemed to constitute a Lien.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of Preferred Stock dividends.

“Net Loss Proceeds” means the aggregate cash proceeds received by the Issuers or
any Guarantor in respect of any Event of Loss, including insurance proceeds,
condemnation awards or damages awarded by any judgment, net of (i) the direct
cost in recovery of such Net Loss Proceeds (including legal, accounting,
appraisal and insurance adjuster fees and any relocation expenses incurred as a
result thereof), (ii) amounts required to be applied to the repayment of
Indebtedness secured by any

 

-19-



--------------------------------------------------------------------------------

Permitted Lien on the asset or assets that were the subject of such Event of
Loss (other than any such Permitted Lien that does not rank prior to the Second
Priority Liens), and (iii) any taxes paid or payable as a result thereof.

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale, including any cash
received upon the sale or other disposition of any Designated Non-cash
Consideration received in any Asset Sale, net of (i) the direct costs relating
to such Asset Sale and the sale or disposition of such Designated Non-cash
Consideration, including legal, accounting and investment banking fees, and
brokerage and sales commissions, (ii) any relocation expenses incurred as a
result thereof, (iii) taxes paid or payable as a result thereof (after taking
into account any available tax credits or deductions and any tax sharing
arrangements), (iv) to the extent such Asset Sale does not involve Collateral,
amounts required to be applied to the repayment of principal, premium, if any,
and interest on Senior Indebtedness required (other than required by clause (1)
of Section 4.10(b) hereof) to be paid as a result of such transaction and
(v) any deduction of appropriate amounts to be provided by the Company or any of
its Restricted Subsidiaries as a reserve in accordance with GAAP against any
liabilities associated with the asset disposed of in such transaction and
retained by the Company or any of its Restricted Subsidiaries after such sale or
other disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction.

“Non-U.S. Person” means a Person who is not a U.S. Person.

“Notes” means the Initial Notes and more particularly means any Note
authenticated and delivered under this Indenture. For all purposes of this
Indenture, the term “Notes” shall also include any Additional Notes that may be
issued under a supplemental indenture. For purposes of this Indenture, all
references to Notes to be issued or authenticated upon transfer, replacement or
exchange shall be deemed to refer to Notes of the applicable series.

“Obligations” means any principal, interest (including any interest accruing
subsequent to the filing of a petition in bankruptcy, reorganization or similar
proceeding at the rate provided for in the documentation with respect thereto,
whether or not such interest is an allowed claim under applicable state, federal
or foreign law), penalties, fees, indemnifications, reimbursements (including
reimbursement obligations with respect to letters of credit and banker’s
acceptances), damages and other liabilities, and guarantees of payment of such
principal, interest, penalties, fees, indemnifications, reimbursements, damages
and other liabilities, payable under the documentation governing any
Indebtedness.

“Offering Circular” means the offering circular, dated March 13, 2012, relating
to the sale of the Initial Notes.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the Chief Operating Officer, the President, any
Executive Vice President, Senior Vice President or Vice President, the Treasurer
or the Secretary of the applicable Issuer or Guarantor.

“Officer’s Certificate” means a certificate signed on behalf of an Issuer by an
Officer of such Issuer or on behalf of a Guarantor by an Officer of such
Guarantor, who must be the principal executive officer, the principal financial
officer, the treasurer, the principal accounting officer or executive vice
president of such Issuer or guarantor, as applicable, that meets the
requirements set forth in this Indenture.

 

-20-



--------------------------------------------------------------------------------

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Trustee. The counsel may be an employee of or counsel to the
Company, a Subsidiary of the Company or the Trustee.

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).

“Permitted Additional Pari Passu Obligations” means Additional Notes issued
pursuant to this Indenture or other Indebtedness, in each case, that are secured
by Second Priority Liens; provided that (i) the representative of such Permitted
Additional Pari Passu Obligation executes a joinder agreement to the Second Lien
Security Agreement and the Intercreditor Agreement, in each case in the form
attached thereto, agreeing to be bound thereby and (ii) the Company has
designated such Indebtedness as “Second Lien Debt” under the Second Lien
Security Agreement and the Intercreditor Agreement.

“Permitted Asset Swap” means the concurrent purchase and sale or exchange of
Related Business Assets or a combination of Related Business Assets and cash or
Cash Equivalents between the Company or any of its Restricted Subsidiaries and
another Person; provided, that any cash or Cash Equivalents received must be
applied in accordance with Section 4.10 hereof.

“Permitted Holders” means each of the Investors and members of management of the
Company (or its direct parent) on the Issue Date who are holders of Equity
Interests of the Company (or any of its direct or indirect parent companies) and
any group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act or any successor provision) of which any of the foregoing are
members; provided that, in the case of such group and without giving effect to
the existence of such group or any other group, such Investors and members of
management, collectively, have beneficial ownership of more than 50% of the
total voting power of the Voting Stock of the Company or any of its direct or
indirect parent companies. Any Person or group whose acquisition of beneficial
ownership constitutes a Change of Control in respect of which a Change of
Control Offer is made in accordance with the requirements of this Indenture will
thereafter, together with its Affiliates, constitute an additional Permitted
Holder.

“Permitted Investment” means:

(1) any Investment in the Company or any of its Restricted Subsidiaries;

(2) any Investment in cash and Cash Equivalents or Investment Grade Securities;

(3) any Investment by the Company or any of its Restricted Subsidiaries in a
Person that is engaged in a Similar Business if as a result of such Investment:

(a) such Person becomes a Restricted Subsidiary; or

(b) such Person, in one transaction or a series of related transactions, is
merged or consolidated with or into, or transfers or conveys substantially all
of its assets to, or is liquidated into, the Company or a Restricted Subsidiary,

and, in each case, any Investment held by such Person; provided, that such
Investment was not acquired by such Person in contemplation of such acquisition,
merger, consolidation or transfer;

 

-21-



--------------------------------------------------------------------------------

(4) any Investment in securities or other assets, including earnouts, not
constituting cash and Cash Equivalents and received in connection with an Asset
Sale made pursuant to the provisions of Section 4.10 hereof or any other
disposition of assets not constituting an Asset Sale;

(5) any Investment existing on the Issue Date;

(6) any Investment acquired by the Company or any of its Restricted
Subsidiaries:

(a) in exchange for any other Investment or accounts receivable held by the
Company or any such Restricted Subsidiary in connection with or as a result of a
bankruptcy, workout, reorganization or recapitalization of the issuer of such
other Investment or accounts receivable; or

(b) as a result of a foreclosure by the Company or any of its Restricted
Subsidiaries with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default;

(7) Hedging Obligations permitted under clause (10) of Section 4.09(b) hereof;

(8) any Investment in a Similar Business having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (8) that
are at that time outstanding, not to exceed 2.5% of Total Assets at the time of
such Investment (with the fair market value of each Investment being measured at
the time made and without giving effect to subsequent changes in value);

(9) Investments the payment for which consists of Equity Interests (exclusive of
Disqualified Stock) of the Company, or any of its direct or indirect parent
companies; provided, however, that such Equity Interests will not increase the
amount available for Restricted Payments under clause (3) of Section 4.07(a)(IV)
hereof;

(10) guarantees of Indebtedness of the Company and any Restricted Subsidiary
permitted under Section 4.09 hereof;

(11) any transaction to the extent it constitutes an Investment that is
permitted and made in accordance with the provisions of Section 4.12(b) hereof
(except transactions described in clauses (2), (5) and (9) of Section 4.12(b)
hereof);

(12) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment;

(13) additional Investments having an aggregate fair market value, taken
together with all other Investments made pursuant to this clause (13) that are
at that time outstanding (without giving effect to the sale of an Unrestricted
Subsidiary to the extent the proceeds of such sale do not consist of cash or
marketable securities), not to exceed 3.5% of Total Assets at the time of such
Investment (with the fair market value of each Investment being measured at the
time made and without giving effect to subsequent changes in value);

(14) Investments relating to a Receivables Subsidiary that, in the good faith
determination of the Company are necessary or advisable to effect any
Receivables Facility;

 

-22-



--------------------------------------------------------------------------------

(15) advances to, or guarantees of Indebtedness of, employees not in excess of
$10.0 million outstanding at any one time, in the aggregate;

(16) loans and advances to officers, directors and employees for
business-related travel expenses, moving expenses and other similar expenses, in
each case incurred in the ordinary course of business or consistent with past
practices or to fund such Person’s purchase of Equity Interests of the Company
or any direct or indirect parent company thereof; and

(17) loans and advances to independent sales persons against commissions not in
excess of $15.0 million outstanding at any one time, in the aggregate.

“Permitted Liens” means, with respect to any Person (and, in each case,
including Liens on Collateral):

(1) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits in
connection with bids, tenders, contracts (other than for the payment of
Indebtedness) or leases to which such Person is a party, or deposits to secure
public or statutory obligations of such Person or deposits of cash or U.S.
government bonds to secure surety or appeal bonds to which such Person is a
party, or deposits as security for contested taxes or import duties or for the
payment of rent, in each case incurred in the ordinary course of business;

(2) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, in each case for sums not yet overdue for a period of more than 30 days
or being contested in good faith by appropriate proceedings or other Liens
arising out of judgments or awards against such Person with respect to which
such Person shall then be proceeding with an appeal or other proceedings for
review if adequate reserves with respect thereto are maintained on the books of
such Person in accordance with GAAP;

(3) Liens for taxes, assessments or other governmental charges not yet overdue
for a period of more than 30 days or payable or subject to penalties for
nonpayment or which are being contested in good faith by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of such Person in accordance with GAAP;

(4) (4) Liens in favor of issuers of performance and surety bonds or bid bonds
or with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(5) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental, to the
conduct of the business of such Person or to the ownership of its properties
which were not incurred in connection with Indebtedness and which do not in the
aggregate materially adversely affect the value of said properties or materially
impair their use in the operation of the business of such Person;

(6) Liens securing Indebtedness permitted to be incurred pursuant to clause (4)
of Section 4.09(b) hereof (including, during any Suspension Period, Indebtedness
of the type and in the amounts specified under such clause);

 

-23-



--------------------------------------------------------------------------------

(7) Liens existing on the Issue Date;

(8) Liens on property or shares of stock of a Person at the time such Person
becomes a Subsidiary; provided, however, such Liens are not created or incurred
in connection with, or in contemplation of, such other Person becoming such a
Subsidiary; provided further, however, that such Liens may not extend to any
other property owned by the Company or any of its Restricted Subsidiaries;

(9) (9) Liens on property at the time the Company or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Company or any of its Restricted Subsidiaries;
provided, however, that such Liens are not created or incurred in connection
with, or in contemplation of, such acquisition; provided further, however, that
the Liens may not extend to any other property owned by the Company or any of
its Restricted Subsidiaries;

(10) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Company or another Restricted Subsidiary permitted to be incurred
in accordance with Section 4.09 hereof;

(11) customary Liens securing Hedging Obligations entered into in the ordinary
course of business by an Issuer or its Restricted Subsidiaries;

(12) (12) Liens on specific items of inventory of other goods and proceeds of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(13) leases, subleases, licenses or sublicenses granted to others in the
ordinary course of business which do not materially interfere with the ordinary
conduct of the business of the Company or any of its Restricted Subsidiaries and
do not secure any Indebtedness;

(14) Liens arising from Uniform Commercial Code financing statement filings
regarding operating leases entered into by the Company and its Restricted
Subsidiaries in the ordinary course of business;

(15) Liens in favor of the Company, the Co-Issuer or any Guarantor;

(16) Liens on equipment of the Company or any of its Restricted Subsidiaries
granted in the ordinary course of business to the Company’s clients;

(17) Liens on accounts receivable and related assets incurred in connection with
a Receivables Facility;

(18) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in the foregoing clauses (7), (8) and (9); provided, however, that
(a) such new Lien shall be limited to all or part of the same property that
secured the original Lien (plus improvements on such property), and (b) the
Indebtedness secured by such Lien at such time is not increased to any amount
greater than the sum of (i) the

 

-24-



--------------------------------------------------------------------------------

outstanding principal amount or, if greater, committed amount of the
Indebtedness described under clauses (7), (8) and (9) at the time the original
Lien became a Permitted Lien under this Indenture, and (ii) an amount necessary
to pay any fees and expenses, including premiums, related to such refinancing,
refunding, extension, renewal or replacement;

(19) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(20) other Liens securing obligations incurred in the ordinary course of
business which obligations do not exceed $65.0 million at any one time
outstanding;

(21) Liens securing Indebtedness of any Foreign Subsidiary permitted to be
incurred under this Indenture, to the extent such Liens relate only to the
assets and properties of such Foreign Subsidiary;

(22) Liens securing judgments for the payment of money not constituting an Event
of Default under clause (5) under Section 6.01(a) hereof so long as such Liens
are adequately bonded and any appropriate legal proceedings that may have been
duly initiated for the review of such judgment have not been finally terminated
or the period within which such proceedings may be initiated has not expired;

(23) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(24) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code or any comparable or successor provision on items in the course
of collection, (ii) attaching to commodity trading accounts or other commodity
brokerage accounts incurred in the ordinary course of business, and (iii) in
favor of banking institutions arising as a matter of law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry;

(25) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 4.09 hereof; provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(26) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(27) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Company and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Company or any of its
Restricted Subsidiaries in the ordinary course of business;

 

-25-



--------------------------------------------------------------------------------

(28) during a Suspension Period only, Liens securing Indebtedness (other than
Indebtedness that is secured equally and ratably with (or on a basis
subordinated to) the Notes), including Indebtedness represented by Sale and
Lease-Back Transactions, in an amount not to exceed 5% of Total Assets at any
one time outstanding;

(29) Liens on Collateral securing any Indebtedness incurred pursuant to
Section 4.09 hereof; provided that such Liens on Collateral described in this
clause (29) are junior in priority to the Liens securing the Notes and the
Guarantees; and

(30) Liens on the Collateral granted under the Security Documents in favor of
the Second Lien Agent to secure the Notes and the Guarantees.

For purposes of this definition, the term “Indebtedness” shall be deemed to
include interest on such Indebtedness.

“Person” means any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other entity.

“Preferred Stock” means any Equity Interest with preferential rights of payment
of dividends or upon liquidation, dissolution, or winding up.

“Private Placement Legend” means the legend set forth in Section 2.06(g)(i)
hereof to be placed on all Notes issued under this Indenture, except where
otherwise permitted by the provisions of this Indenture.

“QIB” means a “qualified institutional buyer” as defined in Rule 144A.

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Similar Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Company in
good faith.

“Rating Agencies” means Moody’s and S&P or if Moody’s or S&P or both shall not
make a rating on the Notes publicly available, a nationally recognized
statistical rating agency or agencies, as the case may be, selected by the
Issuers which shall be substituted for Moody’s or S&P or both, as the case may
be.

“Receivables Facility” means any of one or more receivables financing facilities
as amended, supplemented, modified, extended, renewed, restated or refunded from
time to time, the Obligations of which are non-recourse (except for customary
representations, warranties, covenants and indemnities made in connection with
such facilities) to the Company or any of its Restricted Subsidiaries (other
than a Receivables Subsidiary) pursuant to which the Company or any of its
Restricted Subsidiaries sells its accounts receivable to either (a) a Person
that is not a Restricted Subsidiary or (b) a Receivables Subsidiary that in turn
sells its accounts receivable to a Person that is not a Restricted Subsidiary.

“Receivables Fees” means distributions or payments made directly or by means of
discounts with respect to any accounts receivable or participation interest
therein issued or sold in connection with, and other fees paid to a Person that
is not a Restricted Subsidiary in connection with, any Receivables Facility.

 

-26-



--------------------------------------------------------------------------------

“Receivables Subsidiary” means any Subsidiary formed for the purpose of, and
that solely engages only in one or more Receivables Facilities and other
activities reasonably related thereto.

“Record Date” for the interest or Additional Interest, if any, payable on any
applicable Interest Payment Date means March 1 or September 1 (whether or not a
Business Day) next preceding such Interest Payment Date.

“Registration Rights Agreement” means the Registration Rights Agreement with
respect to the Notes dated as of the Issue Date, among the Issuers, the
Guarantors and the Initial Purchasers, as such agreement may be amended,
modified or supplemented from time to time and, with respect to any Additional
Notes, one or more registration rights agreements among the Issuers and the
other parties thereto, as such agreement(s) may be amended, modified or
supplemented from time to time, relating to rights given by the Issuers to the
purchasers of Additional Notes to register such Additional Notes under the
Securities Act.

“Regulation S” means Regulation S promulgated under the Securities Act.

“Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as applicable.

“Regulation S Permanent Global Note” means a permanent Global Note in the form
of Exhibit A hereto, bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of and registered in the name of the
Depositary or its nominee, issued in a denomination equal to the outstanding
principal amount of the Regulation S Temporary Global Note upon expiration of
the Restricted Period.

“Regulation S Temporary Global Note” means a temporary Global Note in the form
of Exhibit A hereto, bearing the Global Note Legend, the Private Placement
Legend and the Regulation S Temporary Global Note Legend and deposited with or
on behalf of and registered in the name of the Depositary or its nominee, issued
in a denomination equal to the outstanding principal amount of the Notes
initially sold in reliance on Rule 903.

“Regulation S Temporary Global Note Legend” means the legend set forth in
Section 2.06(g)(iii) hereof.

“Related Business Assets” means assets (other than cash or Cash Equivalents)
used or useful in a Similar Business, provided that any assets received by the
Company or a Restricted Subsidiary in exchange for assets transferred by the
Company or a Restricted Subsidiary shall not be deemed to be Related Business
Assets if they consist of securities of a Person, unless upon receipt of the
securities of such Person, such Person would become a Restricted Subsidiary.

“Responsible Officer” means, when used with respect to the Trustee, any officer
within the corporate trust department of the Trustee, including any vice
president, assistant vice president, assistant secretary, assistant treasurer,
trust officer or any other officer of the Trustee who customarily performs
functions similar to those performed by the Persons who at the time shall be
such officers, respectively, or to whom any corporate trust matter is referred
because of such Person’s knowledge of and familiarity with the particular
subject and who shall have direct responsibility for the administration of this
Indenture.

 

-27-



--------------------------------------------------------------------------------

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

“Restricted Investment” means an Investment other than a Permitted Investment.

“Restricted Period” means the 40-day distribution compliance period as defined
in Regulation S.

“Restricted Subsidiary” means, at any time, any direct or indirect Subsidiary of
the Company (including the Co-Issuer and any Foreign Subsidiary) that is not
then an Unrestricted Subsidiary; provided, however, that upon the occurrence of
an Unrestricted Subsidiary ceasing to be an Unrestricted Subsidiary, such
Subsidiary shall be included in the definition of “Restricted Subsidiary.”

“Reversion Date” means on any date subsequent to a Suspension Date, one or both
of the Rating Agencies withdraw their Investment Grade Rating or downgrade the
rating assigned to the Notes below an Investment Grade Rating.

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Rule 144A” means Rule 144A promulgated under the Securities Act.

“Rule 903” means Rule 903 promulgated under the Securities Act.

“Rule 904” means Rule 904 promulgated under the Securities Act.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.,
and any successor to its rating agency business.

“Sale and Lease-Back Transaction” means any arrangement providing for the
leasing by the Company or any of its Restricted Subsidiaries of any real or
tangible personal property, which property has been or is to be sold or
transferred by the Company or such Restricted Subsidiary to a third Person in
contemplation of such leasing.

“SEC” means the U.S. Securities and Exchange Commission.

“Second Lien Agent” means The Bank of New York Mellon, as second lien collateral
agent, together with any successor thereto.

“Second Lien Obligations” means the Indebtedness incurred and Obligations under
this Indenture and any Permitted Additional Pari Passu Obligations.

“Second Lien Security Agreement” means the second lien security agreement dated
as of the Issue Date among the Second Lien Agent, the Issuers and the Guarantors
granting, among other things, a Second Priority Lien on the Collateral, subject
to Permitted Liens, in each case in favor of the Second Lien Agent for its
benefit and for the benefit of the Trustee and the Holders of the Notes and the
holders of any Permitted Additional Pari Passu Obligations, as amended,
modified, restated, supplemented or replaced from time to time in accordance
with its terms.

 

-28-



--------------------------------------------------------------------------------

“Second Priority Liens” means the second priority Liens on the Collateral
securing the Second Lien Obligations.

“Secured Hedge Agreement” has the meaning given to it in the Credit Agreement.

“Secured Indebtedness” means any Indebtedness of the Company or any of its
Restricted Subsidiaries secured by a Lien.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.

“Security Documents” means the Intercreditor Agreement and the agreements
pursuant to which security interests in the Collateral are granted to secure the
Notes and the Guarantees from time to time, including the Second Lien Security
Agreement.

“Senior Credit Facilities” means the Credit Facility under the Credit Agreement.

“Senior Indebtedness” means:

(1) all Indebtedness of the Issuers or any Guarantor outstanding under the
Senior Credit Facilities (including interest accruing on or after the filing of
any petition in bankruptcy or similar proceeding or for reorganization of the
Issuers or any Guarantor (at the rate provided for in the documentation with
respect thereto, regardless of whether or not a claim for post-filing interest
is allowed in such proceedings)), and any and all other fees, expense
reimbursement obligations, indemnification amounts, penalties, and other amounts
(whether existing on the Issue Date or thereafter created or incurred) and all
obligations of the Issuers or any Guarantor to reimburse any bank or other
Person in respect of amounts paid under letters of credit, acceptances or other
similar instruments;

(2) all Hedging Obligations (and guarantees thereof) owing to a Lender (as
defined in the Senior Credit Facilities) or any Affiliate of such Lender (or any
Person that was a Lender or an Affiliate of such Lender at the time the
applicable agreement giving rise to such Hedging Obligation was entered into),
provided that such Hedging Obligations are permitted to be incurred under the
terms of this Indenture;

(3) any other Indebtedness of the Issuers or any Guarantor permitted to be
incurred under the terms of this Indenture, unless the instrument under which
such Indebtedness is incurred expressly provides that it is subordinate in right
of payment to the Notes or any related Guarantee; and

(4) all Obligations with respect to the items listed in the preceding clauses
(1), (2) and (3);

provided, however, that Senior Indebtedness shall not include:

(a) any obligation of such Person to the Issuers or any of their Subsidiaries;

(b) any liability for federal, state, local or other taxes owed or owing by such
Person;

 

-29-



--------------------------------------------------------------------------------

(c) any accounts payable or other liability to trade creditors arising in the
ordinary course of business;

(d) any Indebtedness or other Obligation of such Person which is subordinate or
junior in any right of payment to any other Indebtedness or other Obligation of
such Person; or

(e) that portion of any Indebtedness which at the time of incurrence is incurred
in violation of this Indenture; provided, however that such Indebtedness shall
be deemed not to have been incurred in violation of this Indenture for purposes
of this clause if such Indebtedness consists of Senior Credit Facilities, and
the holder(s) of such Indebtedness or their agent or representative (i) had no
actual knowledge at the time of incurrence that the incurrence of such
Indebtedness violated this Indenture and (ii) shall have received a certificate
from an Officer of the Company to the effect that the incurrence of such
Indebtedness does not violate the provisions of this Indenture.

“Shelf Registration Statement” means the Shelf Registration Statement as defined
in the Registration Rights Agreement.

“Significant Subsidiary” means (i) the Co-Issuer and (ii) any Restricted
Subsidiary that would be a “significant subsidiary” as defined in Article 1,
Rule 1-02 of Regulation S-X, promulgated pursuant to the Securities Act, as such
regulation is in effect on the Issue Date.

“Similar Business” means any business conducted or proposed to be conducted by
the Company and its Restricted Subsidiaries on the Issue Date or any business
that is similar, reasonably related, incidental or ancillary thereto.

“Sponsor Management Agreement” means the management agreement between certain of
the management companies associated with the Investors and the Company and/or
one of its direct or indirect parent companies as in effect on the Issue Date.

“Subordinated Indebtedness” means, with respect to the Notes,

(1) any Indebtedness of the Issuers which is by its terms subordinated in right
of payment to the Notes, and

(2) any Indebtedness of any Guarantor which is by its terms subordinated in
right of payment to the Guarantee of such entity of the Notes

“Subsidiary” means, with respect to any Person:

(1) any corporation, association, or other business entity (other than a
partnership, joint venture, limited liability company or similar entity) of
which more than 50% of the total voting power of shares of Capital Stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time of
determination owned or controlled, directly or indirectly, by such Person or one
or more of the other Subsidiaries of that Person or a combination thereof or is
consolidated under GAAP with such Person at such time; and

 

-30-



--------------------------------------------------------------------------------

(2) any partnership, joint venture, limited liability company or similar entity
of which

(a) more than 50% of the capital accounts, distribution rights, total equity and
voting interests or general or limited partnership interests, as applicable, are
owned or controlled, directly or indirectly, by such Person or one or more of
the other Subsidiaries of that Person or a combination thereof whether in the
form of membership, general, special or limited partnership or otherwise, and

(b) such Person or any Restricted Subsidiary of such Person is a general partner
or otherwise controls such entity.

“Suspended Covenants” means:

(1) Section 4.07;

(2) Section 4.08;

(3) Section 4.09;

(4) Section 4.10;

(5) Section 4.12;

(6) Section 4.15;

(7) Section 4.16; and

(8) Section 5.01(a)(4).

“Suspension Date” means a date upon which a Covenant Suspension Event occurs.

“Suspension Period” means the period of time between the Suspension Date and the
Reversion Date.

“Total Assets” means the total assets of the Company, except where expressly
provided otherwise, and its Restricted Subsidiaries on a consolidated basis, as
shown on the most recent balance sheet of such other Person.

“Transactions” means the acquisition contemplated by the Transaction Agreement
and related financings.

“Transaction Agreement” means the Equity Interest Purchase Agreement, dated as
of March 14, 2011, by and among Ricko International LLC d/b/a Dr. Comfort, Ricko
Holding Corporation, Merit Mezzanine Fund IV, L.P., Merit Mezzanine Parallel
Fund IV, L.P., the members of Ricko International, LLC parties thereto and DJO
LLC, as the same may be amended prior to the Issue Date.

“Treasury Rate” means, as of any Redemption Date, the yield to maturity as of
such Redemption Date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Redemption Date (or, if such Statistical Release is
no

 

-31-



--------------------------------------------------------------------------------

longer published, any publicly available source of similar market data)) most
nearly equal to the period from the Redemption Date to March 15, 2015; provided,
however, that if the period from the Redemption Date to March 15, 2015 is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended (15
U.S.C. §§ 77aaa-777bbbb).

“Trustee” means The Bank of New York Mellon, as trustee, until a successor
replaces it in accordance with the applicable provisions of this Indenture and
thereafter means the successor serving hereunder.

“Unrestricted Definitive Note” means one or more Definitive Notes that do not
bear and are not required to bear the Private Placement Legend.

“Unrestricted Global Note” means a permanent Global Note, substantially in the
form of Exhibit A attached hereto, that bears the Global Note Legend and that
has the “Schedule of Exchanges of Interests in the Global Note” attached
thereto, and that is deposited with or on behalf of and registered in the name
of the Depositary, representing Notes that do not bear the Private Placement
Legend.

“Unrestricted Subsidiary” means:

(1) any Subsidiary of the Company which at the time of determination is an
Unrestricted Subsidiary (as designated by the Company, as provided below); and

(2) any Subsidiary of an Unrestricted Subsidiary.

The Company may designate any Subsidiary of the Company, other than the
Co-Issuer (including any existing Subsidiary and any newly acquired or newly
formed Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on, any property of, the Company or any Subsidiary of the Company
(other than solely any Subsidiary of the Subsidiary to be so designated);
provided that

(1) any Unrestricted Subsidiary must be an entity of which the Equity Interests
entitled to cast at least a majority of the votes that may be cast by all Equity
Interests having ordinary voting power for the election of directors or Persons
performing a similar function are owned, directly or indirectly, by the Company;

(2) such designation complies with Section 4.07 hereof; and

(3) each of:

(a) the Subsidiary to be so designated; and

(b) its Subsidiaries

has not at the time of designation, and does not thereafter, create, incur,
issue, assume, guarantee or otherwise become directly or indirectly liable with
respect to any Indebtedness pursuant to which the lender has recourse to any of
the assets of the Company or any Restricted Subsidiary.

 

-32-



--------------------------------------------------------------------------------

The Company may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided that, immediately after giving effect to such designation,
no Default shall have occurred and be continuing and either:

(1) the Company could incur at least $1.00 of additional Indebtedness pursuant
to the Fixed Charge Coverage Ratio test described in Section 4.09(a) hereof; or

(2) the Fixed Charge Coverage Ratio for the Company and its Restricted
Subsidiaries would be greater than such ratio for the Company and its Restricted
Subsidiaries immediately prior to such designation,

in each case on a pro forma basis taking into account such designation.

Any such designation by the Company shall be notified by the Company to the
Trustee by promptly filing with the Trustee a copy of the resolution of the
board of directors of the Company or any committee thereof giving effect to such
designation and an Officer’s Certificate certifying that such designation
complied with the foregoing provisions.

“U.S. Person” means a U.S. person as defined in Rule 902(k) under the Securities
Act.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the board of
directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness,
Disqualified Stock or Preferred Stock, as the case may be, at any date, the
quotient obtained by dividing:

(1) the sum of the products of the number of years from the date of
determination to the date of each successive scheduled principal payment of such
Indebtedness or redemption or similar payment with respect to such Disqualified
Stock or Preferred Stock multiplied by the amount of such payment; by

(2) the sum of all such payments.

“Wholly-Owned Subsidiary” of any Person means a Subsidiary of such Person, 100%
of the outstanding Equity Interests of which (other than directors’ qualifying
shares) shall at the time be owned by such Person or by one or more Wholly-Owned
Subsidiaries of such Person.

 

  Section 1.02 Other Definitions.

 

Term

   Defined in
Section

“Acceptable Commitment”

   4.10

“Affiliate Transaction”

   4.12

“Asset Sale Offer”

   4.10

“Authentication Order”

   2.02

“Change of Control Offer”

   4.15

“Change of Control Payment”

   4.15

“Change of Control Payment Date”

   4.15

“Covenant Defeasance”

   8.03

“DTC”

   2.03

 

-33-



--------------------------------------------------------------------------------

Term

   Defined in
Section

“Event of Default”

   6.01

“Excess Loss Proceeds”

   4.11

“Excess Proceeds”

   4.10

“incur”

   4.09

“Legal Defeasance”

   8.02

“Loss Proceeds Offer”

   4.11

“Note Register”

   2.03

“Offer Amount”

   3.09

“Offer Period”

   3.09

“Pari Passu Indebtedness”

   4.10

“Paying Agent”

   2.03

“Payment Discharge”

   15.02

“Purchase Date”

   3.09

“Redemption Date”

   3.07

“Refinancing Indebtedness”

   4.09

“Refunding Capital Stock”

   4.07

“Registrar”

   2.03

“Restricted Payments”

   4.07

“Second Commitment”

   4.10

“Successor Company”

   5.01

“Successor Person”

   5.01

“Treasury Capital Stock”

   4.07

 

  Section 1.03 Incorporation by Reference of Trust Indenture Act.

Whenever this Indenture refers to a provision of the Trust Indenture Act, the
provision is incorporated by reference in and made a part of this Indenture.

The following Trust Indenture Act terms used in this Indenture have the
following meanings:

“indenture securities” means the Notes;

“indenture security Holder” means a Holder of a Note;

“indenture to be qualified” means this Indenture;

“indenture trustee” or “institutional trustee” means the Trustee; and

“obligor” on the Notes and the Guarantees means the Issuers and the Guarantors,
respectively, and any successor obligor upon the Notes and the Guarantees,
respectively.

All other terms used in this Indenture that are defined by the Trust Indenture
Act, defined by Trust Indenture Act reference to another statute or defined by
SEC rule under the Trust Indenture Act have the meanings so assigned to them.

 

-34-



--------------------------------------------------------------------------------

  Section 1.04 Rules of Construction.

Unless the context otherwise requires:

(a) a term has the meaning assigned to it;

(b) an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

(c) “or” is not exclusive;

(d) “including” means including without limitation;

(e) words in the singular include the plural, and in the plural include the
singular;

(f) “will” shall be interpreted to express a command;

(g) provisions apply to successive events and transactions;

(h) references to sections of, or rules under, the Securities Act shall be
deemed to include substitute, replacement or successor sections or rules adopted
by the SEC from time to time;

(i) unless the context otherwise requires, any reference to an “Article,”
“Section” or “clause” refers to an Article, Section or clause, as the case may
be, of this Indenture; and

(j) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Indenture as a whole and not any particular Article,
Section, clause or other subdivision.

 

  Section 1.05 Acts of Holders.

(a) Any request, demand, authorization, direction, notice, consent, waiver or
other action provided by this Indenture to be given or taken by Holders may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by an agent duly appointed in writing.
Except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments or record or both are delivered to
the Trustee and, where it is hereby expressly required, to the Issuers. Proof of
execution of any such instrument or of a writing appointing any such agent, or
the holding by any Person of a Note, shall be sufficient for any purpose of this
Indenture and (subject to Section 7.01 hereof) conclusive in favor of the
Trustee and the Issuers, if made in the manner provided in this Section 1.05.

(b) The fact and date of the execution by any Person of any such instrument or
writing may be proved by the affidavit of a witness of such execution or by the
certificate of any notary public or other officer authorized by law to take
acknowledgments of deeds, certifying that the individual signing such instrument
or writing acknowledged to him the execution thereof. Where such execution is by
or on behalf of any legal entity other than an individual, such certificate or
affidavit shall also constitute proof of the authority of the Person executing
the same. The fact and date of the execution of any such instrument or writing,
or the authority of the Person executing the same, may also be proved in any
other manner that the Trustee deems sufficient.

 

-35-



--------------------------------------------------------------------------------

(c) The ownership of Notes shall be proved by the Note Register.

(d) Any request, demand, authorization, direction, notice, consent, waiver or
other action by the Holder of any Note shall bind every future Holder of the
same Note and the Holder of every Note issued upon the registration of transfer
thereof or in exchange therefor or in lieu thereof, in respect of any action
taken, suffered or omitted by the Trustee or the Issuers in reliance thereon,
whether or not notation of such action is made upon such Note.

(e) The Issuers may, in the circumstances permitted by the Trust Indenture Act,
set a record date for purposes of determining the identity of Holders entitled
to give any request, demand, authorization, direction, notice, consent, waiver
or take any other act, or to vote or consent to any action by vote or consent
authorized or permitted to be given or taken by Holders. Unless otherwise
specified, if not set by the Issuers prior to the first solicitation of a Holder
made by any Person in respect of any such action, or in the case of any such
vote, prior to such vote, any such record date shall be the later of 30 days
prior to the first solicitation of such consent or the date of the most recent
list of Holders furnished to the Trustee prior to such solicitation.

(f) Without limiting the foregoing, a Holder entitled to take any action
hereunder with regard to any particular Note may do so with regard to all or any
part of the principal amount of such Note or by one or more duly appointed
agents, each of which may do so pursuant to such appointment with regard to all
or any part of such principal amount. Any notice given or action taken by a
Holder or its agents with regard to different parts of such principal amount
pursuant to this paragraph shall have the same effect as if given or taken by
separate Holders of each such different part.

(g) Without limiting the generality of the foregoing, a Holder, including DTC
that is the Holder of a Global Note, may make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders, and DTC as the Holder of a Global Note may
provide its proxy or proxies to the beneficial owners of interests in any such
Global Note through such depositary’s standing instructions and customary
practices.

(h) The Issuers may fix a record date for the purpose of determining the Persons
who are beneficial owners of interests in any Global Note held by DTC entitled
under the procedures of such depositary to make, give or take, by a proxy or
proxies duly appointed in writing, any request, demand, authorization,
direction, notice, consent, waiver or other action provided in this Indenture to
be made, given or taken by Holders. If such a record date is fixed, the Holders
on such record date or their duly appointed proxy or proxies, and only such
Persons, shall be entitled to make, give or take such request, demand,
authorization, direction, notice, consent, waiver or other action, whether or
not such Holders remain Holders after such record date. No such request, demand,
authorization, direction, notice, consent, waiver or other action shall be valid
or effective if made, given or taken more than 90 days after such record date.

 

  Section 1.06 Timing of Payment.

Notwithstanding anything herein to the contrary, if the date on which any
payment is to be made pursuant to this Indenture or the Notes is not a Business
Day, the payment otherwise payable on

 

-36-



--------------------------------------------------------------------------------

such date shall be payable on the next succeeding Business Day with the same
force and effect as if made on such scheduled date and (provided such payment is
made on such succeeding Business Day) no interest shall accrue on the amount of
such payment from and after such scheduled date to the time of such payment on
such next succeeding Business Day and the amount of any such payment that is an
interest payment will reflect accrual only through the original payment date and
not through the next succeeding Business Day.

ARTICLE 2

THE NOTES

 

  Section 2.01 Form and Dating; Terms.

(a) General. The Notes and the Trustee’s certificate of authentication shall be
substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rules or usage. Each
Note shall be dated the date of its authentication. The Notes shall be in
denominations of $2,000 and integral multiples of $1,000 in excess thereof.

(b) Global Notes. Notes issued in global form shall be substantially in the form
of Exhibit A attached hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Notes
issued in definitive form shall be substantially in the form of Exhibit A
attached hereto (but without the Global Note Legend thereon and without the
“Schedule of Exchanges of Interests in the Global Note” attached thereto). Each
Global Note shall represent such of the outstanding Notes as shall be specified
in the “Schedule of Exchanges of Interests in the Global Note” attached thereto
and each shall provide that it shall represent up to the aggregate principal
amount of Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as applicable, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby shall be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.

(c) Temporary Global Notes. Notes offered and sold in reliance on Regulation S
shall be issued initially in the form of the Regulation S Temporary Global Note,
which shall be deposited on behalf of the purchasers of the Notes represented
thereby with the Trustee, as custodian for the Depositary, and registered in the
name of the Depositary or the nominee of the Depositary for the accounts of
designated agents holding on behalf of Euroclear or Clearstream, duly executed
by the Issuers and authenticated by the Trustee as hereinafter provided. The
Restricted Period shall be terminated upon the receipt by the Trustee of:

(i) a written certificate from the Depositary, if available, together with
copies of certificates from Euroclear and Clearstream, if available, certifying
that they have received certification of non-United States beneficial ownership
of 100% of the aggregate principal amount of the Regulation S Temporary Global
Note (except to the extent of any beneficial owners thereof who acquired an
interest therein during the Restricted Period pursuant to another exemption from
registration under the Securities Act and who shall take delivery of a
beneficial ownership interest in a 144A Global Note bearing a Private Placement
Legend, all as contemplated by Section 2.06(b) hereof); and

 

-37-



--------------------------------------------------------------------------------

(ii) an Officer’s Certificate from the Issuers.

Following the termination of the Restricted Period, beneficial interests in the
Regulation S Temporary Global Note shall be exchanged for beneficial interests
in the Regulation S Permanent Global Note pursuant to the Applicable Procedures.
Simultaneously with the authentication of the Regulation S Permanent Global
Note, the Trustee shall cancel the Regulation S Temporary Global Note. The
aggregate principal amount of the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.

(d) Terms. The aggregate principal amount of Notes that may be authenticated and
delivered under this Indenture is unlimited.

The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuers, the Guarantors and the
Trustee, by their execution and delivery of this Indenture, expressly agree to
such terms and provisions and to be bound thereby. However, to the extent any
provision of any Note conflicts with the express provisions of this Indenture,
the provisions of this Indenture shall govern and be controlling.

The Notes shall be subject to repurchase by the Issuers pursuant to an Asset
Sale Offer or Loss Proceeds Offer as provided in Section 4.10 hereof or a Change
of Control Offer as provided in Section 4.15 hereof. The Notes shall not be
redeemable, other than as provided in Article 3 hereof.

Additional Notes ranking pari passu with the Initial Notes may be created and
issued from time to time by the Issuers without notice to or consent of the
Holders and shall be consolidated with and form a single class with the Initial
Notes and shall have the same terms as to status, redemption or otherwise as the
Initial Notes; provided that the Issuers’ ability to issue Additional Notes
shall be subject to the Issuers’ compliance with Section 4.09 hereof. Any
Additional Notes shall be issued with the benefit of an indenture supplemental
to this Indenture.

(e) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Notes that are held by Participants through
Euroclear or Clearstream.

 

  Section 2.02 Execution and Authentication.

At least one Officer of each Issuer shall execute the Notes on behalf of such
Issuer by manual or facsimile signature.

If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.

A Note shall not be entitled to any benefit under this Indenture or be valid or
obligatory for any purpose until authenticated substantially in the form of
Exhibit A attached hereto, as the case may be, by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been duly
authenticated and delivered under this Indenture.

 

-38-



--------------------------------------------------------------------------------

On the Issue Date, the Trustee shall, upon receipt of an Issuers’ Order (an
“Authentication Order”), authenticate and deliver the Initial Notes. In
addition, at any time, from time to time, the Trustee shall upon an
Authentication Order authenticate and deliver any Additional Notes and Exchange
Notes for an aggregate principal amount specified in such Authentication Order
for such Additional Notes or Exchange Notes issued hereunder.

The Trustee may appoint an authenticating agent acceptable to the Issuers to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.

 

  Section 2.03 Registrar and Paying Agent.

The Issuers shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”). The Registrar shall
keep a register of the Notes (“Note Register”) and of their transfer and
exchange. The Issuers may appoint one or more co-registrars and one or more
additional paying agents. The term “Registrar” includes any co-registrar and the
term “Paying Agent” includes any additional paying agent. The Issuers may change
any Paying Agent or Registrar without prior notice to any Holder. The Issuers
shall notify the Trustee in writing of the name and address of any Agent not a
party to this Indenture. If the Issuers fail to appoint or maintain another
entity as Registrar or Paying Agent, the Trustee shall act as such. The Company
or any of its Subsidiaries may act as Paying Agent or Registrar.

The Issuers initially appoint The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

The Issuers initially appoint the Trustee to act as the Paying Agent and
Registrar for the Notes and to act as Custodian with respect to the Global
Notes.

 

  Section 2.04 Paying Agent to Hold Money in Trust.

The Issuers shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or Additional Interest, if any, or interest on the Notes, and
will notify the Trustee of any default by the Issuers in making any such
payment. While any such default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee. The Issuers at any time may
require a Paying Agent to pay all money held by it to the Trustee. Upon payment
over to the Trustee, the Paying Agent (if other than an Issuer or a Subsidiary)
shall have no further liability for the money. If an Issuer or a Subsidiary acts
as Paying Agent, it shall segregate and hold in a separate trust fund for the
benefit of the Holders all money held by it as Paying Agent. Upon any bankruptcy
or reorganization proceedings relating to the Issuers, the Trustee shall serve
as Paying Agent for the Notes.

 

  Section 2.05 Holder Lists.

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders and
shall otherwise comply with Trust Indenture Act Section 312(a). If the Trustee
is not the Registrar, the Issuers shall furnish to the Trustee at least five
Business Days before each Interest Payment Date and at such other times as the
Trustee may

 

-39-



--------------------------------------------------------------------------------

request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of the Holders of Notes and the
Issuers shall otherwise comply with Trust Indenture Act Section 312(a).

 

  Section 2.06 Transfer and Exchange.

(a) Transfer and Exchange of Global Notes. Except as otherwise set forth in this
Section 2.06, a Global Note may be transferred, in whole and not in part, only
to another nominee of the Depositary or to a successor Depositary or a nominee
of such successor Depositary. A beneficial interest in a Global Note may not be
exchanged for a Definitive Note unless (i) the Depositary (x) notifies the
Issuers that it is unwilling or unable to continue as Depositary for such Global
Note or (y) has ceased to be a clearing agency registered under the Exchange Act
and, in either case, a successor Depositary is not appointed by the Issuers
within 120 days or (ii) there shall have occurred and be continuing an Event of
Default with respect to the Notes. Upon the occurrence of any of the preceding
events in (i) or (ii) above, Definitive Notes delivered in exchange for any
Global Note or beneficial interests therein will be registered in the names, and
issued in any approved denominations, requested by or on behalf of the
Depositary (in accordance with its customary procedures). Global Notes also may
be exchanged or replaced, in whole or in part, as provided in Sections 2.07 and
2.10 hereof. Every Note authenticated and delivered in exchange for, or in lieu
of, a Global Note or any portion thereof, pursuant to this Section 2.06 or
Section 2.07 or 2.10 hereof, shall be authenticated and delivered in the form
of, and shall be, a Global Note, except for Definitive Notes issued subsequent
to any of the preceding events in (i) or (ii) above and pursuant to
Section 2.06(c) hereof. A Global Note may not be exchanged for another Note
other than as provided in this Section 2.06(a); provided, however, beneficial
interests in a Global Note may be transferred and exchanged as provided in
Section 2.06(b), (c) or (f) hereof.

(b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (i) or (ii) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:

(i) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(i).

(ii) All Other Transfers and Exchanges of Beneficial Interests in Global Notes.
In connection with all transfers and exchanges of beneficial interests that are
not subject to Section 2.06(b)(i) hereof, the transferor of such beneficial
interest must deliver to the Registrar either (A) (1) a written order from a
Participant or an Indirect Participant given to the Depositary in accordance
with the Applicable Procedures directing the Depositary to credit or cause to be

 

-40-



--------------------------------------------------------------------------------

credited a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Note in an amount equal to the beneficial interest to be
transferred or exchanged and (2) instructions given by the Depositary to the
Registrar containing information regarding the Person in whose name such
Definitive Note shall be registered to effect the transfer or exchange referred
to in (1) above; provided that in no event shall Definitive Notes be issued upon
the transfer or exchange of beneficial interests in the Regulation S Temporary
Global Note prior to (A) the expiration of the Restricted Period and (B) the
receipt by the Registrar of any certificates required pursuant to Rule 903. Upon
consummation of an Exchange Offer by the Issuers in accordance with
Section 2.06(f) hereof, the requirements of this Section 2.06(b)(ii) shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the Holder of such
beneficial interests in the Restricted Global Notes. Upon satisfaction of all of
the requirements for transfer or exchange of beneficial interests in Global
Notes contained in this Indenture and the Notes or otherwise applicable under
the Securities Act, the Trustee shall adjust the principal amount of the
relevant Global Note(s) pursuant to Section 2.06(h) hereof.

(iii) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(ii) hereof and the Registrar receives the following:

(A) if the transferee will take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof; or

(B) if the transferee will take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.

(iv) Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(ii) hereof and:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a Broker-Dealer, (2) a Person participating in
the distribution of the Exchange Notes or (3) a Person who is an affiliate (as
defined in Rule 144) of the Issuers;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

 

-41-



--------------------------------------------------------------------------------

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder substantially in the
form of Exhibit C hereto, including the certifications in item (1)(a) thereof;
or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

(c) Transfer or Exchange of Beneficial Interests for Definitive Notes.

(i) Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon the occurrence of any of
the events in clauses (i) or (ii) of Section 2.06(a) hereof and receipt by the
Registrar of the following documentation:

(A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder substantially in the form of Exhibit C hereto,
including the certifications in item (2)(a) thereof;

(B) if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (1) thereof;

 

-42-



--------------------------------------------------------------------------------

(C) if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

(D) if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance with Rule
144, a certificate substantially in the form of Exhibit B hereto, including the
certifications in item (3)(a) thereof;

(E) if such beneficial interest is being transferred to the Company or any of
its Restricted Subsidiaries, a certificate substantially in the form of Exhibit
B hereto, including the certifications in item (3)(b) thereof; or

(F) if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate substantially in
the form of Exhibit B hereto, including the certifications in item
(3)(c) thereof,

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuers shall execute and the Trustee shall authenticate and mail to the Person
designated in the instructions a Definitive Note in the applicable principal
amount. Any Definitive Note issued in exchange for a beneficial interest in a
Restricted Global Note pursuant to this Section 2.06(c) shall be registered in
such name or names and in such authorized denomination or denominations as the
holder of such beneficial interest shall instruct the Registrar through
instructions from the Depositary and the Participant or Indirect Participant.
The Trustee shall mail such Definitive Notes to the Persons in whose names such
Notes are so registered. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c)(i) shall
bear the Private Placement Legend and shall be subject to all restrictions on
transfer contained therein.

(ii) Beneficial Interests in Regulation S Temporary Global Note to Definitive
Notes. Notwithstanding Sections 2.06(c)(i)(A) and (C) hereof, a beneficial
interest in the Regulation S Temporary Global Note may not be exchanged for a
Definitive Note or transferred to a Person who takes delivery thereof in the
form of a Definitive Note prior to (A) the expiration of the Restricted Period
and (B) the receipt by the Registrar of any certificates required pursuant to
Rule 903(b)(3)(ii)(B) of the Securities Act, except in the case of a transfer
pursuant to an exemption from the registration requirements of the Securities
Act other than Rule 903 or Rule 904.

(iii) Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only upon the occurrence of any of the
events in subsection (i) or (ii) of Section 2.06(a) hereof and if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(1) a Broker-Dealer, (2) a Person participating in the distribution of the
Exchange Notes or (3) a Person who is an affiliate (as defined in Rule 144) of
the Issuers;

 

-43-



--------------------------------------------------------------------------------

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

(D) the Registrar receives the following:

(1) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder substantially in the form of Exhibit C
hereto, including the certifications in item (1)(b) thereof; or

(2) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder substantially in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

(iv) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon the occurrence of any of the events
in subsection (i) or (ii) of Section 2.06(a) hereof and satisfaction of the
conditions set forth in Section 2.06(b)(ii) hereof, the Trustee shall cause the
aggregate principal amount of the applicable Global Note to be reduced
accordingly pursuant to Section 2.06(h) hereof, and the Issuers shall execute
and the Trustee shall authenticate and mail to the Person designated in the
instructions a Definitive Note in the applicable principal amount. Any
Definitive Note issued in exchange for a beneficial interest pursuant to this
Section 2.06(c)(iv) shall be registered in such name or names and in such
authorized denomination or denominations as the holder of such beneficial
interest shall instruct the Registrar through instructions from or through the
Depositary and the Participant or Indirect Participant. The Trustee shall mail
such Definitive Notes to the Persons in whose names such Notes are so
registered. Any Definitive Note issued in exchange for a beneficial interest
pursuant to this Section 2.06(c)(iv) shall not bear the Private Placement
Legend.

(d) Transfer and Exchange of Definitive Notes for Beneficial Interests.

(i) Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

(A) if the Holder of such Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note, a certificate from
such Holder substantially in the form of Exhibit C hereto, including the
certifications in item (2)(b) thereof;

 

-44-



--------------------------------------------------------------------------------

(B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate substantially in the form of Exhibit B
hereto, including the certifications in item (1) thereof;

(C) if such Restricted Definitive Note is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate substantially in the form of Exhibit B hereto, including the
certifications in item (2) thereof;

(D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate substantially in the form of Exhibit B hereto,
including the certifications in item (3)(a) thereof;

(E) if such Restricted Definitive Note is being transferred to the Company or
any of its Restricted Subsidiaries, a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (3)(b) thereof; or

(F) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate
substantially in the form of Exhibit B hereto, including the certifications in
item (3)(c) thereof,

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the applicable Restricted Global Note, in the case of clause (B) above, the
applicable 144A Global Note, and in the case of clause (C) above, the applicable
Regulation S Global Note.

(ii) Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a Broker-Dealer, (2) a
Person participating in the distribution of the Exchange Notes or (3) a Person
who is an affiliate (as defined in Rule 144) of the Issuers;

(B) such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

(C) such transfer is effected by a Broker-Dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

 

-45-



--------------------------------------------------------------------------------

(D) the Registrar receives the following:

(1) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder substantially in the form of Exhibit C hereto, including the
certifications in item (1)(c) thereof; or

(2) if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder substantially in
the form of Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(ii), the Trustee shall cancel the Definitive Notes and increase
or cause to be increased the aggregate principal amount of the Unrestricted
Global Note.

(iii) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraph (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Issuers shall
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.

(e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon request
by a Holder of Definitive Notes and such Holder’s compliance with the provisions
of this Section 2.06(e), the Registrar shall register the transfer or exchange
of Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder shall provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.06(e):

(i) Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

(A) if the transfer will be made pursuant to a QIB in accordance with Rule 144A,
then the transferor must deliver a certificate substantially in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

 

-46-



--------------------------------------------------------------------------------

(B) if the transfer will be made pursuant to Rule 903 or Rule 904 then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; or

(C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications required by item (3) thereof, if applicable.

(ii) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:

(A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a Broker-Dealer, (2) a
Person participating in the distribution of the Exchange Notes or (3) a Person
who is an affiliate (as defined in Rule 144) of the Issuers;

(B) any such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;

(C) any such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or

(D) the Registrar receives the following:

(1) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder
substantially in the form of Exhibit C hereto, including the certifications in
item (1)(d) thereof; or

(2) if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder substantially in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on transfer contained herein and in the
Private Placement Legend are no longer required in order to maintain compliance
with the Securities Act.

 

-47-



--------------------------------------------------------------------------------

(iii) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

(f) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance with
the Registration Rights Agreement, the Issuers shall issue and, upon receipt of
an Authentication Order in accordance with Section 2.02 hereof, the Trustee
shall authenticate (i) one or more Unrestricted Global Notes in an aggregate
principal amount equal to the principal amount of the beneficial interests in
the Restricted Global Notes tendered for acceptance by Persons that certify in
the applicable Letters of Transmittal or through an Agent’s Message through the
DTC Automated Tender Offer Program that (x) they are not Broker-Dealers,
(y) they are not participating in a distribution of the Exchange Notes and
(z) they are not affiliates (as defined in Rule 144) of the Issuers, and
accepted for exchange in the Exchange Offer and (ii) Unrestricted Definitive
Notes in an aggregate principal amount equal to the principal amount of the
Restricted Definitive Notes tendered for acceptance by Persons that certify in
the applicable Letters of Transmittal that (x) they are not Broker-Dealers,
(y) they are not participating in a distribution of the Exchange Notes and
(z) they are not affiliates (as defined in Rule 144) of the Issuers, and
accepted for exchange in the Exchange Offer. Concurrently with the issuance of
such Notes, the Trustee shall cause the aggregate principal amount of the
applicable Restricted Global Notes to be reduced accordingly, and the Issuers
shall execute and the Trustee shall authenticate and mail to the Persons
designated by the Holders of Definitive Notes so accepted Unrestricted
Definitive Notes in the applicable principal amount. Any Notes that remain
outstanding after the consummation of the Exchange Offer, and Exchange Notes
issued in connection with the Exchange Offer, shall be treated as a single class
of securities under this Indenture.

(g) Legends. The following legends shall appear on the face of all Global Notes
and Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture:

(i) Private Placement Legend.

(A) Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

“THIS NOTE AND THE GUARANTEES ENDORSED HEREON HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS. NEITHER THIS NOTE NOR THE GUARANTEES ENDORSED HEREON NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS NOTE AND THE GUARANTEES
ENDORSED HEREON BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR OTHERWISE
TRANSFER SUCH SECURITY, PRIOR TO THE DATE WHICH IS ONE YEAR AFTER THE

 

-48-



--------------------------------------------------------------------------------

LATER OF THE ORIGINAL ISSUE DATE HEREOF AND THE LAST DATE ON WHICH THE ISSUERS
OR ANY AFFILIATE OF THE ISSUERS WAS THE OWNER OF THIS NOTE AND THE GUARANTEES
ENDORSED HEREON (OR ANY PREDECESSOR OF THIS NOTE AND THE GUARANTEES ENDORSED
HEREON) (THE “RESALE RESTRICTION TERMINATION DATE”) ONLY (A) TO THE ISSUERS OR
ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES ARE ELIGIBLE FOR RESALE
PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE 144A”), TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” DEFINED IN RULE 144A
THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED
INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING MADE IN
RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO NON-U.S. PERSONS THAT
OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF REGULATION S UNDER THE
SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO THE COMPANY’S AND
THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER (i) PURSUANT TO
CLAUSE (D) PRIOR TO THE END OF THE 40-DAY DISTRIBUTION COMPLIANCE PERIOD WITHIN
THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR PURSUANT TO CLAUSE
(E) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO REQUIRE THE DELIVERY OF
AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER INFORMATION SATISFACTORY TO
EACH OF THEM, AND (ii) IN EACH OF THE FOREGOING CASES, TO REQUIRE THAT A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THIS NOTE IS COMPLETED AND
DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND WILL BE REMOVED UPON THE
REQUEST OF A HOLDER AFTER THE RESALE RESTRICTION TERMINATION DATE.”

(B) Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(iv), (c)(iii), (c)(iv), (d)(ii), (d)(iii), (e)(ii),
(e)(iii) or (f) of this Section 2.06 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.

(ii) Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06(h) OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE

 

-49-



--------------------------------------------------------------------------------

EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE,
(III) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT
TO SECTION 2.11 OF THE INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO
A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS. UNLESS AND
UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE FORM, THIS
NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A NOMINEE OF
THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR ANOTHER
NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”) TO THE ISSUERS OR THEIR
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

(iii) Regulation S Temporary Global Note Legend. The Regulation S Temporary
Global Note shall bear a legend in substantially the following form:

“THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN).”

(h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.

 

-50-



--------------------------------------------------------------------------------

(i) General Provisions Relating to Transfers and Exchanges.

(i) To permit registrations of transfers and exchanges, the Issuers shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon receipt of an Authentication Order in accordance with Section 2.02 hereof
or at the Registrar’s request.

(ii) No service charge shall be made to a holder of a beneficial interest in a
Global Note or to a Holder of a Definitive Note for any registration of transfer
or exchange, but the Issuers may require payment of a sum sufficient to cover
any transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.07, 2.10, 3.06, 3.09, 4.10, 4.15 and
9.05 hereof).

(iii) Neither the Registrar nor the Issuers shall be required to register the
transfer of or exchange any Note selected for redemption in whole or in part,
except the unredeemed portion of any Note being redeemed in part.

(iv) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

(v) The Issuers shall not be required (A) to issue, to register the transfer of
or to exchange any Notes during a period beginning at the opening of business 15
days before the day of any selection of Notes for redemption under Section 3.02
hereof and ending at the close of business on the day of selection, (B) to
register the transfer of or to exchange any Note so selected for redemption in
whole or in part, except the unredeemed portion of any Note being redeemed in
part or (C) to register the transfer of or to exchange a Note between a Record
Date and the next succeeding Interest Payment Date.

(vi) Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuers may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of (and premium, if any) and interest
(including Additional Interest, if any) on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Issuers shall be affected by
notice to the contrary.

(vii) Upon surrender for registration of transfer of any Note at the office or
agency of the Issuers designated pursuant to Section 4.02 hereof, the Issuers
shall execute, and the Trustee shall authenticate and mail, in the name of the
designated transferee or transferees, one or more replacement Notes of any
authorized denomination or denominations of a like aggregate principal amount.

(viii) At the option of the Holder, Notes may be exchanged for other Notes of
any authorized denomination or denominations of a like aggregate principal
amount upon surrender of the Notes to be exchanged at such office or agency.
Whenever any Global Notes or Definitive Notes are so surrendered for exchange,
the Issuers shall execute, and the Trustee shall authenticate and mail, the
replacement Global Notes and Definitive Notes which the Holder making the
exchange is entitled to in accordance with the provisions of Section 2.02
hereof.

(ix) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.

 

-51-



--------------------------------------------------------------------------------

  Section 2.07 Replacement Notes.

If any mutilated Note is surrendered to the Trustee, the Registrar or the
Issuers and the Trustee receives evidence to its satisfaction of the ownership
and destruction, loss or theft of any Note, the Issuers shall issue and the
Trustee, upon receipt of an Authentication Order, shall authenticate a
replacement Note if the Trustee’s requirements are met. If required by the
Trustee or the Issuers, an indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Issuers to protect the
Issuers, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Issuers and the Trustee may
charge for their expenses in replacing a Note.

Every replacement Note is a contractual obligation of the Issuers and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

 

  Section 2.08 Outstanding Notes.

The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancellation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because an Issuer or an Affiliate of an Issuer holds the
Note.

If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a bona fide purchaser.

If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.

If the Paying Agent (other than an Issuer, a Subsidiary or an Affiliate of any
thereof) holds, on a redemption date or maturity date, money sufficient to pay
Notes payable on that date, then on and after that date such Notes shall be
deemed to be no longer outstanding and shall cease to accrue interest.

 

  Section 2.09 Treasury Notes.

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by an Issuer, or
by any Affiliate of an Issuer, shall be considered as though not outstanding,
except that for the purposes of determining whether the Trustee shall be
protected in relying on any such direction, waiver or consent, only Notes that a
Responsible Officer of the Trustee knows are so owned shall be so disregarded.
Notes so owned which have been pledged in good faith shall not be disregarded if
the pledgee establishes to the satisfaction of the Trustee the pledgee’s right
to deliver any such direction, waiver or consent with respect to the Notes and
that the pledgee is not an Issuer or any obligor upon the Notes or any Affiliate
of an Issuer or of such other obligor.

 

  Section 2.10 Temporary Notes.

Until certificates representing Notes are ready for delivery, the Issuers may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary

 

-52-



--------------------------------------------------------------------------------

Notes shall be substantially in the form of certificated Notes but may have
variations that the Issuers consider appropriate for temporary Notes and as
shall be reasonably acceptable to the Trustee. Without unreasonable delay, the
Issuers shall prepare and the Trustee shall authenticate definitive Notes in
exchange for temporary Notes.

Holders and beneficial holders, as the case may be, of temporary Notes shall be
entitled to all of the benefits accorded to Holders, or beneficial holders,
respectively, of Notes under this Indenture.

 

  Section 2.11 Cancellation.

The Issuers at any time may deliver Notes to the Trustee for cancellation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee or, at the
direction of the Trustee, the Registrar or the Paying Agent and no one else
shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancellation and shall destroy cancelled Notes (subject
to the record retention requirement of the Exchange Act). Certification of the
destruction of all cancelled Notes shall be delivered to the Issuers. The
Issuers may not issue new Notes to replace Notes that they have paid or that
have been delivered to the Trustee for cancellation.

 

  Section 2.12 Defaulted Interest.

If the Issuers default in a payment of interest on the Notes, they shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest to the Persons who are Holders on a subsequent
special record date, in each case at the rate provided in the Notes and in
Section 4.01 hereof. The Issuers shall notify the Trustee in writing of the
amount of defaulted interest proposed to be paid on each Note and the date of
the proposed payment, and at the same time the Issuers shall deposit with the
Trustee an amount of money equal to the aggregate amount proposed to be paid in
respect of such defaulted interest or shall make arrangements satisfactory to
the Trustee for such deposit prior to the date of the proposed payment, such
money when deposited to be held in trust for the benefit of the Persons entitled
to such defaulted interest as provided in this Section 2.12. The Trustee shall
fix or cause to be fixed each such special record date and payment date;
provided that no such special record date shall be less than ten days prior to
the related payment date for such defaulted interest. The Trustee shall promptly
notify the Issuers of such special record date. At least 15 days before the
special record date, the Issuers (or, upon the written request of the Issuers,
the Trustee in the name and at the expense of the Issuers) shall mail or cause
to be mailed, first-class postage prepaid, to each Holder a notice at his or her
address as it appears in the Note Register that states the special record date,
the related payment date and the amount of such interest to be paid.

Subject to the foregoing provisions of this Section 2.12 and for greater
certainty, each Note delivered under this Indenture upon registration of
transfer of or in exchange for or in lieu of any other Note shall carry the
rights to interest accrued and unpaid, and to accrue, which were carried by such
other Note.

 

  Section 2.13 CUSIP and ISIN Numbers

The Issuers in issuing the Notes may use CUSIP and/or ISIN numbers (if then
generally in use) and, if so, the Trustee shall use CUSIP and/or ISIN numbers in
notices of redemption as a convenience to Holders; provided, that any such
notice may state that no representation is made as to the

 

-53-



--------------------------------------------------------------------------------

correctness of such numbers either as printed on the Notes or as contained in
any notice of redemption and that reliance may be placed only on the other
identification numbers printed on the Notes, and any such redemption shall not
be affected by any defect in or omission of such numbers. The Issuers will as
promptly as practicable notify the Trustee of any change in the CUSIP or the
ISIN numbers.

ARTICLE 3

REDEMPTION

 

  Section 3.01 Notices to Trustee.

If the Issuers elect to redeem Notes pursuant to Section 3.07 hereof, they shall
furnish to the Trustee, at least two Business Days before notice of redemption
is required to be mailed or caused to be mailed to Holders pursuant to
Section 3.03 hereof but not more than 60 days before a redemption date, an
Officer’s Certificate setting forth (i) the paragraph or subparagraph of such
Note and/or Section of this Indenture pursuant to which the redemption shall
occur, (ii) the redemption date, (iii) the principal amount of the Notes to be
redeemed and (iv) the redemption price.

 

  Section 3.02 Selection of Notes to Be Redeemed or Purchased.

If less than all of the Notes are to be redeemed or purchased in an offer to
purchase at any time, the Trustee shall select the Notes to be redeemed or
purchased (a) if the Notes are listed on any national securities exchange, in
compliance with the requirements of the principal national securities exchange
on which the Notes are listed or (b) on a pro rata basis or, to the extent that
selection on a pro rata basis is not practicable, by lot or by such other
similar method in accordance with the procedures of DTC. In the event of partial
redemption or purchase by lot, the particular Notes to be redeemed or purchased
shall be selected, unless otherwise provided herein, not less than 30 days nor
more than 60 days prior to the redemption date by the Trustee from the
outstanding Notes not previously called for redemption or purchase.

The Trustee shall promptly notify the Issuers in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected shall be in an integral multiple
of $1,000 (but in a minimum amount of $2,000); no Notes of $2,000 or less can be
redeemed in part, except that if all of the Notes of a Holder are to be redeemed
or purchased, the entire outstanding amount of Notes held by such Holder, even
if not a multiple of $1,000 (or a minimum amount of $2,000), shall be redeemed
or purchased. Except as provided in the preceding sentence, provisions of this
Indenture that apply to Notes called for redemption or purchase also apply to
portions of Notes called for redemption or purchase.

 

  Section 3.03 Notice of Redemption.

Subject to Section 3.09 hereof, the Issuers shall mail or cause to be mailed by
first-class mail or delivered by electronic transmission notices of redemption
at least 30 days but not more than 60 days prior to the redemption date to each
Holder of Notes to be redeemed at such Holder’s registered address, except that
redemption notices may be mailed more than 60 days prior to a redemption date if
the notice is issued in connection with Article 8 or Article 13 hereof. Except
as set forth in Section 3.07(b) hereof, notices of redemption may not be
conditional.

 

-54-



--------------------------------------------------------------------------------

The notice shall identify the Notes to be redeemed and shall state:

(a) the redemption date;

(b) the redemption price;

(c) if any Note is to be redeemed in part only, the portion of the principal
amount of that Note that is to be redeemed and that, after the redemption date
upon surrender of such Note, a new Note or Notes in principal amount equal to
the unredeemed portion of the original Note representing the same indebtedness
to the extent not redeemed will be issued in the name of the Holder of the Notes
upon cancellation of the original Note;

(d) the name and address of the Paying Agent;

(e) that Notes called for redemption must be surrendered to the Paying Agent to
collect the redemption price;

(f) that, unless the Issuers default in making such redemption payment, interest
on Notes called for redemption ceases to accrue on and after the redemption
date;

(g) the paragraph or subparagraph of the Notes and/or Section of this Indenture
pursuant to which the Notes called for redemption are being redeemed;

(h) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes; and

(i) if in connection with a redemption pursuant to Section 3.07(b) hereof, any
condition to such redemption.

At the Issuers’ request, the Trustee shall give the notice of redemption in the
names of the Issuers’ and at their expense; provided that the Issuers shall have
delivered to the Trustee, at least two Business Days before notice of redemption
is required to be mailed or caused to be mailed or delivered by electronic
transmission to Holders pursuant to this Section 3.03 (unless a shorter notice
shall be agreed to by the Trustee), an Officer’s Certificate requesting that the
Trustee give such notice and setting forth the information to be stated in such
notice as provided in the preceding paragraph.

 

  Section 3.04 Effect of Notice of Redemption.

Once notice of redemption is mailed or delivered by electronic transmission in
accordance with Section 3.03 hereof, Notes called for redemption become
irrevocably due and payable on the redemption date at the redemption price
(except as provided for in Section 3.07(b) hereof). The notice, if mailed in a
manner herein provided, shall be conclusively presumed to have been given,
whether or not the Holder receives such notice. In any case, failure to give
such notice by mail or any defect in the notice to the Holder of any Note
designated for redemption in whole or in part shall not affect the validity of
the proceedings for the redemption of any other Note. Subject to Section 3.05
hereof, on and after the redemption date, interest ceases to accrue on Notes or
portions of Notes called for redemption.

 

-55-



--------------------------------------------------------------------------------

  Section 3.05 Deposit of Redemption or Purchase Price.

Prior to 10:00 a.m. (New York City time) on the redemption or purchase date, the
Issuers shall deposit with the Trustee or with the Paying Agent money sufficient
to pay the redemption or purchase price of and accrued and unpaid interest
(including Additional Interest, if any) on all Notes to be redeemed or purchased
on that date. The Trustee or the Paying Agent shall promptly return to the
Issuers any money deposited with the Trustee or the Paying Agent by the Issuers
in excess of the amounts necessary to pay the redemption price of, and accrued
and unpaid interest on, all Notes to be redeemed or purchased.

If the Issuers comply with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after a Record Date but on or prior to the related
Interest Payment Date, then any accrued and unpaid interest to the redemption or
purchase date shall be paid to the Person in whose name such Note was registered
at the close of business on such Record Date. If any Note called for redemption
or purchase shall not be so paid upon surrender for redemption or purchase
because of the failure of the Issuers to comply with the preceding paragraph,
interest shall be paid on the unpaid principal, from the redemption or purchase
date until such principal is paid, and to the extent lawful on any interest
accrued to the redemption or purchase date not paid on such unpaid principal, in
each case at the rate provided in the Notes and in Section 4.01 hereof.

 

  Section 3.06 Notes Redeemed or Purchased in Part.

Upon surrender of a Note that is redeemed or purchased in part, the Issuers
shall issue and the Trustee shall authenticate for the Holder at the expense of
the Issuers a new Note equal in principal amount to the unredeemed or
unpurchased portion of the Note surrendered representing the same indebtedness
to the extent not redeemed or purchased; provided that each new Note will be in
a principal amount of $2,000 or an integral multiple of $1,000 in excess
thereof. It is understood that, notwithstanding anything in this Indenture to
the contrary, only an Authentication Order and not an Opinion of Counsel or
Officer’s Certificate is required for the Trustee to authenticate such new Note.

 

  Section 3.07 Optional Redemption.

(a) At any time prior to March 15, 2015, the Issuers may redeem all or a part of
the Notes, upon not less than 30 nor more than 60 days prior notice mailed by
first-class mail or delivered by electronic transmission to the registered
address of each Holder or otherwise delivered in accordance with the procedures
of DTC, at a redemption price equal to 100% of the principal amount of the Notes
redeemed plus the Applicable Premium as of, and accrued and unpaid interest and
Additional Interest, if any, to the date of redemption (the “Redemption Date”),
subject to the rights of Holders on the relevant Record Date to receive interest
due on the relevant Interest Payment Date.

(b) Until March 15, 2015, the Issuers may, at their option, redeem up to 35% of
the aggregate principal amount of Notes issued by them at a redemption price
equal to 108.750% of the aggregate principal amount thereof, plus accrued and
unpaid interest thereon and Additional Interest, if any, to the applicable
Redemption Date, subject to the right of Holders of Notes of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date, with the net cash proceeds of one or more Equity Offerings; provided that
at least 65% of the aggregate principal amount of Notes originally issued under
this Indenture and any Additional Notes that are Notes issued under this
Indenture after the Issue Date (excluding Notes and Additional Notes held by the
Issuers or Subsidiaries or

 

-56-



--------------------------------------------------------------------------------

Affiliates of the Issuers) remains outstanding immediately after the occurrence
of each such redemption; provided further that each such redemption occurs
within 90 days of the date of closing of each such Equity Offering. Notice of
any redemption upon any Equity Offering may be given prior to the completion
thereof, and any such redemption or notice may, at the Issuers’ discretion, be
subject to one or more conditions precedent, including, but not limited to, the
completion of the related Equity Offering.

(c) Except pursuant to clause (a) or (b) of this Section 3.07, the Notes will
not be redeemable at the Issuers’ option prior to March 15, 2015.

(d) On and after March 15, 2015, the Issuers may redeem the Notes, in whole or
in part, upon not less than 30 nor more than 60 days prior notice by first-class
mail, postage prepaid, or by electronic transmission with a copy to the Trustee,
to each Holder at the address of such Holder appearing in the security register
or otherwise in accordance with the procedures of DTC with a copy to the
Trustee, at the redemption prices (expressed as percentages of principal amount
of the Notes to be redeemed) set forth below, plus accrued and unpaid interest
thereon and Additional Interest, if any, to the applicable Redemption Date,
subject to the right of Holders of record on the relevant Record Date to receive
interest due on the relevant Interest Payment Date, if redeemed during the
twelve-month period beginning on March 15 of each of the years indicated below:

 

Year

   Percentage  

2015

     104.375 % 

2016

     102.188 % 

2017

     100.000 % 

(e) Any redemption pursuant to this Section 3.07 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 hereof.

 

  Section 3.08 Mandatory Redemption.

The Issuers shall not be required to make mandatory redemption or sinking fund
payments with respect to the Notes.

 

  Section 3.09 Offers to Repurchase by Application of Excess Proceeds.

(a) In the event that, pursuant to Section 4.10 hereof, the Issuers shall be
required to commence an Asset Sale Offer, or, pursuant to Section 4.11 hereof,
the Issuers shall be required to commence a Loss Proceeds Offer, they shall
follow the procedures specified below.

(b) The Asset Sale Offer or the Loss Proceeds Offer, as applicable, shall remain
open for a period of 20 Business Days following its commencement and no longer,
except to the extent that a longer period is required by applicable law (the
“Offer Period”). No later than five Business Days after the termination of the
Offer Period (the “Purchase Date”), the Issuers shall apply all Excess Proceeds
or Excess Loss Proceeds , as applicable (the “Offer Amount”) to the purchase of
Notes and, if required, Pari Passu Indebtedness (on a pro rata basis, if
applicable), or, if less than the Offer Amount has been tendered, all Notes and
Pari Passu Indebtedness tendered in response to the Asset Sale Offer or the Loss
Proceeds Offer, as applicable. Payment for any Notes so purchased shall be made
in the same manner as interest payments are made.

 

-57-



--------------------------------------------------------------------------------

(c) If the Purchase Date is on or after a Record Date and on or before the
related Interest Payment Date, any accrued and unpaid interest and Additional
Interest, if any, up to but excluding the Purchase Date, shall be paid to the
Person in whose name a Note is registered at the close of business on such
Record Date, and no additional interest shall be payable to Holders who tender
Notes pursuant to the Asset Sale Offer or the Loss Proceeds Offer, as
applicable.

(d) Upon the commencement of an Asset Sale Offer or a Loss Proceeds Offer, as
applicable, the Issuers shall send, by first-class mail or by electronic
transmission, a notice to each of the Holders, with a copy to the Trustee. The
notice shall contain all instructions and materials necessary to enable such
Holders to tender Notes pursuant to the Asset Sale Offer or the Loss Proceeds
Offer, as applicable. The Asset Sale Offer or the Loss Proceeds Offer, as
applicable, shall be made to all Holders and holders of Pari Passu Indebtedness.
The notice, which shall govern the terms of the Asset Sale Offer or the Loss
Proceeds Offer, as applicable, shall state:

(i) that the Asset Sale Offer or the Loss Proceeds Offer, as applicable, is
being made pursuant to this Section 3.09 and Section 4.10 or Section 4.11 hereof
and the length of time the Asset Sale Offer or the Loss Proceeds Offer, as
applicable, shall remain open;

(ii) the Offer Amount, the purchase price and the Purchase Date;

(iii) that any Note not tendered or accepted for payment shall continue to
accrue interest;

(iv) that, unless the Issuers default in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer or the Loss Proceeds Offer, as
applicable, shall cease to accrue interest after the Purchase Date;

(v) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer or the Loss Proceeds Offer, as applicable, may elect to have Notes
purchased in integral multiples of $1,000 (but in a minimum amount of $2,000);

(vi) that Holders electing to have a Note purchased pursuant to any Asset Sale
Offer or the Loss Proceeds Offer, as applicable, shall be required to surrender
the Note, with the form entitled “Option of Holder to Elect Purchase” attached
to the Note completed, or transfer by book-entry transfer, to the Issuers, the
Depositary, if appointed by the Issuers, or a Paying Agent at the address
specified in the notice at least three days before the Purchase Date;

(vii) that Holders shall be entitled to withdraw their election if any of the
Issuers, the Depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, a telegram, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;

(viii) that, if the aggregate principal amount of Notes and Pari Passu
Indebtedness surrendered by the holders thereof exceeds the Offer Amount, the
Trustee shall select the Notes and such Pari Passu Indebtedness to be purchased
on a pro rata basis based on the accreted value or principal amount of the Notes
or such Pari Passu Indebtedness tendered (with such adjustments as may be deemed
appropriate by the Trustee so that only Notes in denominations of $2,000, or
integral multiples of $1,000 in excess thereof, shall be purchased); and

 

-58-



--------------------------------------------------------------------------------

(ix) that Holders whose Notes were purchased only in part shall be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer) representing the same
indebtedness to the extent not repurchased.

(e) On or before the Purchase Date, the Issuers shall, to the extent lawful,
(1) accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof validly tendered pursuant to the Asset Sale
Offer or the Loss Proceeds Offer, as applicable, or if less than the Offer
Amount has been tendered, all Notes tendered and (2) deliver or cause to be
delivered to the Trustee the Notes properly accepted together with an Officer’s
Certificate stating the aggregate principal amount of Notes or portions thereof
so tendered.

(f) The Issuers, the Depositary or the Paying Agent, as the case may be, shall
promptly mail or deliver to each tendering Holder an amount equal to the
purchase price of the Notes properly tendered by such Holder and accepted by the
Issuers for purchase, and the Issuers shall promptly issue a new Note, and the
Trustee, upon receipt of an Authentication Order, shall authenticate and mail or
deliver (or cause to be transferred by book-entry) such new Note to such Holder
(it being understood that, notwithstanding anything in this Indenture to the
contrary, no Opinion of Counsel or Officer’s Certificate is required for the
Trustee to authenticate and mail or deliver such new Note) in a principal amount
equal to any unpurchased portion of the Note surrendered representing the same
indebtedness to the extent not repurchased; provided, that each such new Note
shall be in a principal amount of $2,000 or an integral multiple of $1,000 in
excess thereof. Any Note not so accepted shall be promptly mailed or delivered
by the Issuers to the Holder thereof. The Issuers shall publicly announce the
results of the Asset Sale Offer or the Loss Proceeds Offer, as applicable, on or
as soon as practicable after the Purchase Date.

Other than as specifically provided in this Section 3.09 or Section 4.10 hereof,
any purchase pursuant to this Section 3.09 shall be made pursuant to the
applicable provisions of Sections 3.01 through 3.06 hereof.

ARTICLE 4

COVENANTS

 

  Section 4.01 Payment of Notes.

The Issuers shall pay or cause to be paid the principal of, premium, if any,
Additional Interest, if any, and interest on the Notes on the dates and in the
manner provided in the Notes. Principal, premium, if any, Additional Interest,
if any, and interest shall be considered paid on the date due if the Paying
Agent, if other than an Issuer or a Subsidiary, holds as of noon Eastern Time on
the due date money deposited by the Issuers in immediately available funds and
designated for and sufficient to pay all principal, premium, if any, and
interest then due.

The Issuers shall pay all Additional Interest, if any, in the same manner on the
dates and in the amounts set forth in the Registration Rights Agreement.

The Issuers shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
the then applicable interest rate on the Notes to the extent lawful; they shall
pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and Additional Interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.

 

-59-



--------------------------------------------------------------------------------

  Section 4.02 Maintenance of Office or Agency.

The Issuers shall maintain in the Borough of Manhattan in the City of New York
an office or agency (which may be an office of the Trustee or an affiliate of
the Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers in respect of the Notes and this Indenture may be served. The
Issuers shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuers
shall fail to maintain any such required office or agency or shall fail to
furnish the Trustee with the address thereof, such presentations, surrenders,
notices and demands may be made or served at the Corporate Trust Office of the
Trustee.

The Issuers may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Issuers of its
obligation to maintain an office or agency in the Borough of Manhattan in the
City of New York for such purposes. The Issuers shall give prompt written notice
to the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

The Issuers hereby designate the Corporate Trust Office of the Trustee as one
such office or agency of the Issuers in accordance with Section 2.03 hereof.

 

  Section 4.03 Reports and Other Information.

(a) Notwithstanding that the Company may not be subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act or otherwise report on
an annual and quarterly basis on forms provided for such annual and quarterly
reporting pursuant to rules and regulations promulgated by the SEC, the Company
shall file with the SEC (and make available to the Trustee and Holders of the
Notes (without exhibits), without cost to any Holder, within 15 days after the
Company files them with the SEC) from and after the Issue Date,

(1) within 90 days (or any other time period then in effect under the rules and
regulations of the Exchange Act with respect to the filing of a Form 10-K by a
non-accelerated filer) after the end of each fiscal year, annual reports on
Form 10-K, or any successor or comparable form, containing the information
required to be contained therein, or required in such successor or comparable
form;

(2) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, reports on Form 10-Q containing all quarterly information that
would be required to be contained in Form 10-Q, or any successor or comparable
form;

(3) promptly from time to time after the occurrence of an event required to be
therein reported, such other reports on Form 8-K, or any successor or comparable
form; and

(4) any other information, documents and other reports that the Company would be
required to file with the SEC if it were subject to Section 13 or 15(d) of the
Exchange Act;

in each case, in a manner that complies in all material respects with the
requirements specified in such form; provided that the Company shall not be so
obligated to file such reports with the SEC if the SEC does not permit such
filing, in which event the Company shall make available such information to
prospective purchasers of Notes, in addition to providing such information to
the Trustee and the Holders

 

-60-



--------------------------------------------------------------------------------

of the Notes, in each case within 15 days after the time the Company would be
required to file such information with the SEC, if it were subject to Section 13
or 15(d) of the Exchange Act. In addition, to the extent not satisfied by the
foregoing, for so long as any Notes are outstanding, the Company shall furnish
to Holders and to securities analysts and prospective investors, upon their
request, the information required to be delivered pursuant to Rule 144A(d)(4)
under the Securities Act.

(b) In the event that any direct or indirect parent company of the Company
becomes a Guarantor of the Notes, the Company may satisfy its obligations under
this Section 4.03 with respect to financial information relating to the Company
by furnishing financial information relating to such parent company; provided
that the same is accompanied by consolidating information that explains in
reasonable detail the differences between the information relating to such
parent, on the one hand, and the information relating to the Company and its
Restricted Subsidiaries on a standalone basis, on the other hand.

(c) Notwithstanding the foregoing, the requirements of this Section 4.03 shall
be deemed satisfied prior to the commencement of the Exchange Offer or the
effectiveness of the Shelf Registration Statement (1) by the filing with the SEC
of the Exchange Offer Registration Statement or Shelf Registration Statement (or
any other registration statement), and any amendments thereto, with such
financial information that satisfies Regulation S-X of the Securities Act or
(2) by posting reports that would be required to be filed substantially in the
form required by the SEC on the Company’s website (or on the website of any of
its parent companies) or providing such reports to the Trustee, with financial
information that satisfied Regulation S-X of the Securities Act, subject to
exceptions consistent with the presentation of financial information in the
Offering Circular, to the extent filed within the times specified above.

 

  Section 4.04 Compliance Certificate.

(a) Each Issuer and Guarantor (to the extent that such Guarantor is so required
under the Trust Indenture Act) shall deliver to the Trustee, within 90 days
after the end of each fiscal year ending after the Issue Date, a certificate
from the principal executive officer, principal financial officer or principal
accounting officer stating that a review of the activities of such Issuer and,
in the case of the Company, its Restricted Subsidiaries, during the preceding
fiscal year has been made under the supervision of the signing Officer with a
view to determining whether such Issuer has kept, observed, performed and
fulfilled its obligations under this Indenture, and further stating, as to such
Officer signing such certificate, that to the best of his or her knowledge such
Issuer has kept, observed, performed and fulfilled each and every condition and
covenant contained in this Indenture and is not in default in the performance or
observance of any of the terms, provisions, covenants and conditions of this
Indenture (or, if a Default shall have occurred, describing all such Defaults of
which he or she may have knowledge and what action such Issuer is taking or
proposes to take with respect thereto).

(b) When any Default has occurred and is continuing under this Indenture, or if
the Trustee or the holder of any other evidence of Indebtedness of the Issuers
or any of their respective Subsidiaries gives any notice or takes any other
action with respect to a claimed Default, the Issuers shall promptly (which
shall be no more than five Business Days) deliver to the Trustee by registered
or certified mail or by facsimile transmission an Officer’s Certificate
specifying such event and what action the Issuers propose to take with respect
thereto.

 

-61-



--------------------------------------------------------------------------------

  Section 4.05 Taxes.

The Company shall pay, and the Company shall cause each of its Restricted
Subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate negotiations or proceedings or where the failure to effect such
payment is not adverse in any material respect to the Holders of the Notes.

 

  Section 4.06 Stay, Extension and Usury Laws.

Each of the Issuers and the Guarantors covenant (to the extent that they may
lawfully do so) that they shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law wherever enacted, now or at any time hereafter in force, that may
affect the covenants or the performance of this Indenture; and each of the
Issuers and each of the Guarantors (to the extent that they may lawfully do so)
hereby expressly waive all benefit or advantage of any such law, and covenant
that they shall not, by resort to any such law, hinder, delay or impede the
execution of any power herein granted to the Trustee, but shall suffer and
permit the execution of every such power as though no such law has been enacted.

 

  Section 4.07 Limitation on Restricted Payments.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly:

(I) declare or pay any dividend or make any payment or distribution on account
of the Company’s, or any of its Restricted Subsidiaries’ Equity Interests,
including, without limitation, payable in connection with any merger or
consolidation other than:

(A) dividends or distributions by the Company payable solely in Equity Interests
(other than Disqualified Stock) of the Company; or

(B) dividends, payments or distributions by a Restricted Subsidiary so long as,
in the case of any dividend, payment or distribution payable on or in respect of
any class or series of securities issued by a Restricted Subsidiary other than a
Wholly-Owned Subsidiary, the Company or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution in accordance with its
Equity Interests in such class or series of securities;

(II) purchase, redeem, defease or otherwise acquire or retire for value any
Equity Interests of the Company, or any direct or indirect parent of the
Company, including, without limitation, in connection with any merger or
consolidation;

(III) make any principal payment on, or redeem, repurchase, defease or otherwise
acquire or retire for value in each case, prior to any scheduled repayment,
sinking fund payment or maturity, any Subordinated Indebtedness, other than
(a) Indebtedness permitted under clauses (7) and (8) of the covenant described
under Section 4.09 hereof (other than, in the event any Default has occurred and
is continuing, Indebtedness owing to any Restricted Subsidiary that is not a
Guarantor) or (b) the purchase, repurchase or other acquisition of Subordinated
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of the
date of purchase, repurchase or acquisition; or

 

-62-



--------------------------------------------------------------------------------

(IV) make any Restricted Investment

(all such payments and other actions set forth in clauses (I) through (IV) above
(other than any exceptions thereof) being collectively referred to as
“Restricted Payments”), unless, at the time of such Restricted Payment:

(1) no Default or Event of Default shall have occurred and be continuing or
would occur as a consequence thereof;

(2) immediately after giving effect to such transaction on a pro forma basis,
the Company could incur $1.00 of additional Indebtedness under Section 4.09(a)
hereof; and

(3) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries after
the Issue Date (including Restricted Payments permitted by clauses (1),
(2) (with respect to the payment of dividends on Refunding Capital Stock
pursuant to clause (b) thereof only), (6)(c), (9) and (14) (to the extent not
deducted in calculating Consolidated Net Income) of Section 4.07(b) hereof, but
excluding all other Restricted Payments permitted by Section 4.07(b) hereof), is
less than the sum of (without duplication):

(a) 50% of the Consolidated Net Income of the Company for the period (taken as
one accounting period) beginning September 30, 2007, to the end of the Company’s
most recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such
deficit; plus

(b) 100% of the aggregate net cash proceeds and the fair market value, as
determined in good faith by the Company, of marketable securities or other
property received by the Company since immediately after November 20, 2007
(other than net cash proceeds to the extent such net cash proceeds have been
used to incur Indebtedness, Disqualified Stock or Preferred Stock pursuant to
clause (12)(a) of Section 4.09(b) hereof) from the issue or sale of:

(i) (A) Equity Interests of the Company, including Treasury Capital Stock, but
excluding cash proceeds and the fair market value, as determined in good faith
by the Company, of marketable securities or other property received from the
sale of:

(x) Equity Interests to employees, directors or consultants of the Company, any
direct or indirect parent company of the Company and the Company’s Subsidiaries
after November 20, 2007 to the extent such amounts have been applied to
Restricted Payments made in accordance with clause (4) of Section 4.07(b)
hereof; and

(y) Designated Preferred Stock; and

(B) to the extent such net cash proceeds are actually contributed to the Company
as equity (other than Disqualified Stock), Equity Interests of any of the
Company’s direct or indirect parent companies (excluding contributions of the
proceeds from the sale of Designated Preferred Stock of any such companies or
contributions to the extent such amounts have been applied to Restricted
Payments made in accordance with clause (4) of Section 4.07(b) hereof); or

 

-63-



--------------------------------------------------------------------------------

(ii) debt securities of the Company that have been converted into or exchanged
for such Equity Interests of the Company;

provided, however, that this clause (b) shall not include the proceeds from
(W) Refunding Capital Stock, (X) Equity Interests or debt securities of the
Company sold to a Restricted Subsidiary, as the case may be, (Y) Disqualified
Stock or debt securities that have been converted into Disqualified Stock or
(Z) Excluded Contributions; plus

(c) 100% of the aggregate amount of cash and the fair market value, as
determined in good faith by the Company, of marketable securities or other
property contributed to the capital of the Company (other than as Disqualified
Stock) after November 20, 2007 (other than (i) net cash proceeds to the extent
such net cash proceeds have been used to incur Indebtedness, Disqualified Stock
or Preferred Stock pursuant to clause (12) of Section 4.09(b) hereof,
(ii) contributions from a Restricted Subsidiary or (iii) any Excluded
Contribution); plus

(d) 100% of the aggregate amount received in cash and the fair market value, as
determined in good faith by the Company, of marketable securities or other
property received by the Issuer or any Restricted Subsidiary by means of:

(i) the sale or other disposition (other than to the Company or a Restricted
Subsidiary) of Restricted Investments made by the Company or its Restricted
Subsidiaries and repurchases and redemptions of such Restricted Investments from
the Company or its Restricted Subsidiaries and repayments of loans or advances,
and releases of guarantees, which constitute Restricted Investments by the
Company or its Restricted Subsidiaries, in each case after November 20, 2007; or

(ii) the sale (other than to the Company or a Restricted Subsidiary) of the
stock of an Unrestricted Subsidiary or a distribution or dividend from an
Unrestricted Subsidiary (other than in each case to the extent the Investment in
such Unrestricted Subsidiary was made by the Company or a Restricted Subsidiary
pursuant to clause (7) of Section 4.07(b) hereof or to the extent such
Investment constituted a Permitted Investment) after November 20, 2007; plus

(e) in the case of the redesignation of an Unrestricted Subsidiary as a
Restricted Subsidiary after November 20, 2007, the fair market value of the
Investment in such Unrestricted Subsidiary, as determined by the Company in good
faith or if, in the case of an Unrestricted Subsidiary, such fair market value
may exceed $20.0 million, in writing by an Independent Financial Advisor, at the
time of the redesignation of such Unrestricted Subsidiary as a Restricted
Subsidiary other than an Unrestricted Subsidiary to the extent the Investment in
such Unrestricted Subsidiary was made by the Company or a Restricted Subsidiary
pursuant to clause (7) of Section 4.07(b) hereof or to the extent such
Investment constituted a Permitted Investment.

(b) The foregoing provisions of Section 4.07(a) hereof shall not prohibit:

(1) the payment of any dividend or distribution within 60 days after the date of
declaration thereof, if at the date of declaration such payment would have
complied with the provisions of this Indenture;

 

-64-



--------------------------------------------------------------------------------

(2) (a) the redemption, repurchase, retirement or other acquisition of any
Equity Interests (“Treasury Capital Stock”) or Subordinated Indebtedness of the
Company or any Equity Interests of any direct or indirect parent company of the
Company, in exchange for, or out of the proceeds of the substantially concurrent
sale (other than to a Restricted Subsidiary) of, Equity Interests of the Company
or any direct or indirect parent company of the Company to the extent
contributed to the Company (in each case, other than any Disqualified Stock or
Designated Preferred Stock) (“Refunding Capital Stock”) and (b) if immediately
prior to the retirement of Treasury Capital Stock, the declaration and payment
of dividends thereon was permitted under clause (6) of this Section 4.07(b), the
declaration and payment of dividends on the Refunding Capital Stock (other than
Refunding Capital Stock the proceeds of which were used to redeem, repurchase,
retire or otherwise acquire any Equity Interests of any direct or indirect
parent company of the Company) in an aggregate amount no greater than the
aggregate amount per year of dividends per annum that were declarable and
payable on such Treasury Capital Stock immediately prior to such retirement;

(3) the redemption, repurchase, defeasance or other acquisition or retirement of
Subordinated Indebtedness of the Issuers or a Guarantor made in exchange for, or
out of the proceeds of the substantially concurrent sale of, new Indebtedness of
the Issuers or a Guarantor, as the case may be, which is incurred in compliance
with Section 4.09 hereof so long as:

(a) the principal amount (or accreted value, if applicable) of such new
Indebtedness does not exceed the principal amount of (or accreted value, if
applicable), plus any accrued and unpaid interest on, the Subordinated
Indebtedness being so redeemed, repurchased, acquired or retired for value, plus
the amount of any reasonable premium to be paid (including reasonable premiums)
and any reasonable fees and expenses incurred in connection with the issuance of
such new Indebtedness;

(b) such new Indebtedness is subordinated to the Notes or the applicable
Guarantee at least to the same extent as such Subordinated Indebtedness so
purchased, exchanged, redeemed, repurchased, defeased, acquired or retired for
value;

(c) such new Indebtedness has a final scheduled maturity date equal to or later
than the final scheduled maturity date of the Subordinated Indebtedness being so
redeemed, repurchased, defeased, acquired or retired; and

(d) such new Indebtedness has a Weighted Average Life to Maturity equal to or
greater than the remaining Weighted Average Life to Maturity of the Subordinated
Indebtedness being so redeemed, repurchased, defeased, acquired or retired;

(4) a Restricted Payment to pay for the repurchase, redemption or other
acquisition or retirement for value of Equity Interests (other than Disqualified
Stock) of the Company or any of its direct or indirect parent companies held by
any future, present or former employee, director or consultant of the Company,
any of its Restricted Subsidiaries or any of its direct or indirect parent
companies pursuant to any management equity plan or stock option plan or any
other management or employee benefit plan or agreement, including any Equity
Interests rolled over by

 

-65-



--------------------------------------------------------------------------------

management of the Company in connection with the DJO Acquisition; provided,
however, that the aggregate Restricted Payments made under this clause (4) do
not exceed in any calendar year $10.0 million (which shall increase to $20.0
million subsequent to the consummation of an underwritten public Equity Offering
by the Company or any direct or indirect parent corporation of the Company)
(with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum (without giving effect to the following
proviso) of $20.0 million in any calendar year (which shall increase to $40.0
million subsequent to the consummation of an underwritten public Equity Offering
by the Company or any direct or indirect parent of the Company)); provided
further that such amount in any calendar year may be increased by an amount not
to exceed:

(a) the cash proceeds from the sale of Equity Interests (other than Disqualified
Stock) of the Company and, to the extent contributed to the Company, Equity
Interests of any of the Company’s direct or indirect parent companies, in each
case to members of management, directors or consultants of the Company, any of
its Subsidiaries or any of its direct or indirect parent companies that occurs
after the Issue Date, to the extent the cash proceeds from the sale of such
Equity Interests have not otherwise been and are not thereafter applied to the
payment of Restricted Payments by virtue of clause (3) of Section 4.07(a) hereof
or otherwise; plus

(b) the cash proceeds of key man life insurance policies received by the Company
or its Restricted Subsidiaries after the Issue Date; less

(c) the amount of any Restricted Payments previously made with the cash proceeds
described in clauses (a) and (b) of this clause (4);

and provided further that cancellation of Indebtedness owing to the Company or
any of its Restricted Subsidiaries from members of management of the Company,
any of the Company’s direct or indirect parent companies or any of the Company’s
Subsidiaries in connection with a repurchase of Equity Interests of the Company
or any of its direct or indirect parent companies will not be deemed to
constitute a Restricted Payment for purposes of this Section 4.07 or any other
provision of this Indenture;

(5) the declaration and payment of dividends to holders of any class or series
of Disqualified Stock of the Company or any of its Restricted Subsidiaries and
of Preferred Stock of any Restricted Subsidiary issued in accordance with
Section 4.09 hereof to the extent such dividends are included in the definition
of “Fixed Charges”;

(6) (a) the declaration and payment of dividends to holders of any class or
series of Designated Preferred Stock (other than Disqualified Stock) issued by
the Company after the Issue Date;

(b) the declaration and payment of dividends to a direct or indirect parent
company of the Company, the proceeds of which will be used to fund the payment
of dividends to holders of any class or series of Designated Preferred Stock
(other than Disqualified Stock) of such parent corporation issued after the
Issue Date, provided that the amount of dividends paid pursuant to this
clause (b) shall not exceed the aggregate amount of cash actually contributed to
the Company from the sale of such Designated Preferred Stock; or

 

-66-



--------------------------------------------------------------------------------

(c) the declaration and payment of dividends on Refunding Capital Stock that is
Preferred Stock in excess of the dividends declarable and payable thereon
pursuant to clause (2) of this Section 4.07(b);

provided, however, in the case of each of (a) and (c) of this clause (6), that
for the most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date of issuance of
such Designated Preferred Stock or the declaration of such dividends on
Refunding Capital Stock that is Preferred Stock, after giving effect to such
issuance or declaration on a pro forma basis, the Company and its Restricted
Subsidiaries on a consolidated basis would have had a Fixed Charge Coverage
Ratio of at least 2.00 to 1.00;

(7) Investments in Unrestricted Subsidiaries having an aggregate fair market
value, taken together with all other Investments made pursuant to this
clause (7) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities, not to exceed 2.0% of Total Assets at
the time of such Investment (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

(8) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;

(9) the declaration and payment of dividends on the Company’s common stock (or
the payments of dividends to any direct or indirect parent entity to fund
payments of dividends on such entity’s common stock), following the consummation
of an underwritten public offering of the Company’s common stock or the common
stock of any of its direct or indirect parent companies after the Issue Date, of
up to 6% per annum of the net cash proceeds received by or contributed to the
Company in or from any such public offering, other than public offerings with
respect to the Company’s common stock registered on Form S-8 and other than any
public sale constituting an Excluded Contribution;

(10) Restricted Payments in any amount that do not in the aggregate exceed all
Excluded Contributions made since the Issue Date;

(11) other Restricted Payments in an aggregate amount taken together with all
other Restricted Payments made pursuant to this clause (11) not to exceed 1.75%
of Total Assets at the time made;

(12) distributions or payments of Receivables Fees;

(13) any Restricted Payment made as part of the Transactions, and the fees and
expenses related thereto, or used to fund amounts owed to Affiliates (including
dividends to any direct or indirect parent of the Company to permit payment by
such parent of such amounts), in each case to the extent permitted by (or, in
the case of a dividend to fund such payment, to the extent such payment, if made
by the Company, would be permitted by) Section 4.12 hereof;

(14) the repurchase, redemption or other acquisition or retirement for value of
any Subordinated Indebtedness in accordance with the provisions similar to those
described under Sections 4.10 and Section 4.15 hereof; provided that all Notes
tendered by Holders in connection with a Change of Control Offer, Asset Sale
Offer or Loss Proceeds Offer, as applicable, have been repurchased, redeemed or
acquired for value;

 

-67-



--------------------------------------------------------------------------------

(15) the declaration and payment of dividends by the Company to, or the making
of loans to, any direct or indirect parent in amounts required for any direct or
indirect parent companies to pay, in each case without duplication,

(a) franchise and excise taxes and other fees, taxes and expenses, in each case
to the extent required to maintain their corporate existence;

(b) federal, state, foreign and local income taxes, to the extent such income
taxes are attributable to the income of the Company and its Restricted
Subsidiaries and, to the extent of the amount actually received from its
Unrestricted Subsidiaries, in amounts required to pay such taxes to the extent
attributable to the income of such Unrestricted Subsidiaries; provided that in
each case the amount of such payments in any fiscal year does not exceed the
amount that the Company and its Restricted Subsidiaries would be required to pay
in respect of federal, state and local taxes for such fiscal year were the
Company, its Restricted Subsidiaries and its Unrestricted Subsidiaries (to the
extent described above) to pay such taxes separately from any such parent
entity;

(c) customary salary, bonus and other benefits payable to officers and employees
of any direct or indirect parent company of the Company to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Company and its Restricted Subsidiaries;

(d) general corporate operating and overhead costs and expenses of any direct or
indirect parent company of the Company to the extent such costs and expenses are
attributable to the ownership or operation of the Company and its Restricted
Subsidiaries; and

(e) fees and expenses other than to Affiliates of the Company related to any
unsuccessful equity or debt offering of such parent entity; and

(16) the distribution, by dividend or otherwise, of shares of Capital Stock of,
or Indebtedness owed to the Company or a Restricted Subsidiary by, Unrestricted
Subsidiaries (other than Unrestricted Subsidiaries, the primary assets of which
are cash and/or Cash Equivalents or were contributed to such Unrestricted
Subsidiary in anticipation of such distribution, dividend or other payment);

provided, however, that at the time of, and after giving effect to, any
Restricted Payment permitted under clauses (7), (11) and (16) of this
Section 4.07(b), no Default shall have occurred and be continuing or would occur
as a consequence thereof.

(c) The Company shall not permit any Unrestricted Subsidiary to become a
Restricted Subsidiary except pursuant to the last sentence of the definition of
“Unrestricted Subsidiary.” For purposes of designating any Restricted Subsidiary
as an Unrestricted Subsidiary, all outstanding Investments by the Company and
its Restricted Subsidiaries (except to the extent repaid) in the Subsidiary so
designated shall be deemed to be Restricted Payments in an amount determined as
set forth in the last sentence of the definition of “Investment.” Such
designation shall be permitted only if a Restricted

 

-68-



--------------------------------------------------------------------------------

Payment in such amount would be permitted at such time, whether pursuant to
Section 4.07(a) hereof or under clause (7), (10) or (11) of Section 4.07(b)
hereof, or pursuant to the definition of “Permitted Investments,” and if such
Subsidiary otherwise meets the definition of an Unrestricted Subsidiary.

 

  Section 4.08 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries that are not Guarantors to, directly or indirectly, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or consensual restriction on the ability of any Restricted
Subsidiary that is not a Guarantor to:

(1) (A) pay dividends or make any other distributions to the Company or any of
its Restricted Subsidiaries on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, or

(B) pay any liabilities owed to the Company or any of its Restricted
Subsidiaries;

(2) make loans or advances to the Company or any of its Restricted Subsidiaries;
or

(3) sell, lease or transfer any of its properties or assets to the Company or
any of its Restricted Subsidiaries.

(b) The restrictions in Section 4.08(a) hereof shall not apply to encumbrances
or restrictions existing under or by reason of:

(1) contractual encumbrances or restrictions in effect on the Issue Date,
including pursuant to the Senior Credit Facilities and the related documentation
and Hedging Obligations and pursuant to the terms of the Existing Senior
Subordinated Notes and the Existing Senior Notes;

(2) this Indenture and the Notes;

(3) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions of the nature discussed in clause (3) of
Section 4.08(a) hereof on the property so acquired;

(4) applicable law or any applicable rule, regulation or order;

(5) any agreement or other instrument of a Person acquired by the Company or any
Restricted Subsidiaries in existence at the time of such acquisition (but not
created in contemplation thereof), which encumbrance or restriction is not
applicable to any Person, or the properties or assets of any Person, other than
the Person and its Subsidiaries, or the property or assets of the Person and its
Subsidiaries, so acquired;

(6) contracts for the sale of assets, including customary restrictions with
respect to a Subsidiary of the Company pursuant to an agreement that has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary;

 

-69-



--------------------------------------------------------------------------------

(7) Secured Indebtedness otherwise permitted to be incurred pursuant to
Section 4.09 hereof and Section 4.13 hereof that limit the right of the debtor
to dispose of the assets securing such Indebtedness;

(8) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business;

(9) other Indebtedness, Disqualified Stock or Preferred Stock of Foreign
Subsidiaries permitted to be incurred subsequent to the Issue Date pursuant to
the provisions of Section 4.09 hereof;

(10) customary provisions in joint venture agreements and other similar
agreements relating solely to such joint venture;

(11) customary provisions contained in leases or licenses of intellectual
property and other agreements, in each case, entered into in the ordinary course
of business;

(12) any encumbrances or restrictions of the type referred to in clauses (1),
(2) and (3) of Section 4.08(a) hereof imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(1) through (11) of this Section 4.08(b); provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Company, no
more restrictive with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing; and

(13) restrictions created in connection with any Receivables Facility that, in
the good faith determination of the Company are necessary or advisable to effect
the transactions contemplated under such Receivables Facility.

 

  Section 4.09 Limitation on Incurrence of Indebtedness and Issuance of
Disqualified Stock and Preferred Stock.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise
(collectively, “incur” and collectively, an “incurrence”) with respect to any
Indebtedness (including Acquired Indebtedness) and the Company shall not issue
any shares of Disqualified Stock and shall not permit any Restricted Subsidiary
to issue any shares of Disqualified Stock or Preferred Stock; provided, however,
that the Company may incur Indebtedness (including Acquired Indebtedness) or
issue shares of Disqualified Stock, and any of its Restricted Subsidiaries may
incur Indebtedness (including Acquired Indebtedness), issue shares of
Disqualified Stock and issue shares of Preferred Stock, if the Fixed Charge
Coverage Ratio on a consolidated basis for the Company and its Restricted
Subsidiaries’ most recently ended four fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock or Preferred
Stock is issued would have been at least 2.00 to 1.00, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred, or the Disqualified Stock or
Preferred Stock had been issued, as the case may be, and the application of
proceeds therefrom had occurred at the beginning of such four-quarter period.

 

-70-



--------------------------------------------------------------------------------

(b) The provisions of Section 4.09(a) hereof shall not apply to:

(1) the incurrence of Indebtedness under Credit Facilities by the Company or any
of its Restricted Subsidiaries and the issuance and creation of letters of
credit and bankers’ acceptances thereunder (with letters of credit and bankers’
acceptances being deemed to have a principal amount equal to the face amount
thereof), up to an aggregate principal amount of $1,325.0 million outstanding at
any one time;

(2) the incurrence by the Company and any Guarantor of Indebtedness represented
by the Notes (including any Guarantee) (other than any Additional Notes) and any
notes (including guarantees thereof) issued in exchange for the Notes pursuant
to the Registration Rights Agreement or similar agreement;

(3) Indebtedness of the Company and its Restricted Subsidiaries in existence on
the Issue Date (other than Indebtedness described in clauses (1) and (2) of this
Section 4.09(b));

(4) Indebtedness (including Capitalized Lease Obligations), Disqualified Stock
and Preferred Stock incurred by the Company or any of its Restricted
Subsidiaries, to finance the purchase, lease or improvement of property (real or
personal) or equipment (other than software) that is used or useful in a Similar
Business, whether through the direct purchase of assets or the Capital Stock of
any Person owning such assets, in an aggregate principal amount at the date of
such incurrence (including all Refinancing Indebtedness incurred to refinance
any other Indebtedness incurred pursuant to this Section 4.09(b)(4)) not to
exceed 4.0% of Total Assets; provided, however, that such Indebtedness exists at
the date of such purchase or transaction or is created within 270 days
thereafter (it being understood that any Indebtedness, Disqualified Stock or
Preferred Stock incurred pursuant to this clause (4) shall cease to be deemed
incurred or outstanding for purposes of this Section 4.09(b)(4) but shall be
deemed incurred for the purposes of Section 4.09(a) hereof from and after the
first date on which the Company or such Restricted Subsidiary could have
incurred such Indebtedness, Disqualified Stock or Preferred Stock under
Section 4.09(a) hereof without reliance on this Section 4.09(b)(4));

(5) Indebtedness incurred by the Company or any of its Restricted Subsidiaries
constituting reimbursement obligations with respect to letters of credit issued
in the ordinary course of business, including letters of credit in respect of
workers’ compensation claims, or other Indebtedness with respect to
reimbursement type obligations regarding workers’ compensation claims; provided,
however, that upon the drawing of such letters of credit or the incurrence of
such Indebtedness, such obligations are reimbursed within 30 days following such
drawing or incurrence;

(6) Indebtedness arising from agreements of the Company or its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or a Subsidiary, other than guarantees of
Indebtedness incurred by any Person acquiring all or any portion of such
business, assets or a Subsidiary for the purpose of financing such acquisition;
provided, however, that such Indebtedness is not reflected on the balance sheet
of the Company, or any of its Restricted Subsidiaries (Contingent Obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet will not be deemed to be reflected on such balance sheet for
purposes of this clause (6));

 

-71-



--------------------------------------------------------------------------------

(7) Indebtedness of the Company to a Restricted Subsidiary; provided that any
such Indebtedness owing to a Restricted Subsidiary that is not the Co-Issuer or
a Guarantor is expressly subordinated in right of payment to the Notes; provided
further that any subsequent issuance or transfer of any Capital Stock or any
other event which results in the Restricted Subsidiary holding such Indebtedness
ceasing to be a Restricted Subsidiary or any other subsequent transfer of any
such Indebtedness (except to the Company or another Restricted Subsidiary) shall
be deemed, in each case, to be an incurrence of such Indebtedness not permitted
by this clause;

(8) Indebtedness of a Restricted Subsidiary to the Company or another Restricted
Subsidiary; provided that if a Guarantor incurs such Indebtedness to a
Restricted Subsidiary that is not the Co-Issuer or a Guarantor, such
Indebtedness is expressly subordinated in right of payment to the Guarantee of
the Notes of such Guarantor; provided further that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Indebtedness being held by a Person other than the Company or a Restricted
Subsidiary or any subsequent transfer of any such Indebtedness (except to the
Company or another Restricted Subsidiary) shall be deemed, in each case, to be
an incurrence of such Indebtedness not permitted by this clause;

(9) shares of Preferred Stock of a Restricted Subsidiary issued to the Company
or another Restricted Subsidiary, provided that any subsequent issuance or
transfer of any Capital Stock or any other event which results in any such
Restricted Subsidiary ceasing to be a Restricted Subsidiary or any other
subsequent transfer of any such shares of Preferred Stock (except to the Company
or another Restricted Subsidiary) shall be deemed in each case to be an issuance
of such shares of Preferred Stock not permitted by this clause;

(10) Hedging Obligations (excluding Hedging Obligations entered into for
speculative purposes) for the purpose of limiting interest rate risk with
respect to any Indebtedness of the Company or any Restricted Subsidiary
permitted to be incurred pursuant to this Section 4.09, exchange rate risk or
commodity pricing risk;

(11) obligations in respect of performance, bid, appeal and surety bonds and
completion guarantees provided by the Company or any of its Restricted
Subsidiaries in the ordinary course of business;

(12) (A) Indebtedness or Disqualified Stock of the Company and Indebtedness,
Disqualified Stock or Preferred Stock of the Company or any Restricted
Subsidiary equal to 200.0% of the net cash proceeds received by the Company
since immediately after the Issue Date from the issue or sale of Equity
Interests of the Company or cash contributed to the capital of the Company (in
each case, other than proceeds of Disqualified Stock or sales of Equity
Interests to the Company or any of its Subsidiaries) as determined in accordance
with clauses (3)(b) and (3)(c) of Section 4.07(a) hereof to the extent such net
cash proceeds or cash have not been applied to make Restricted Payments or to
make other Investments, payments or exchanges pursuant to such clauses or
pursuant to Section 4.07(b) hereof or to make Permitted Investments (other than
Permitted Investments specified in clauses (1), (2) and (3) of the definition
thereof) and (B) Indebtedness or Disqualified Stock of the Company and
Indebtedness, Disqualified Stock or

 

-72-



--------------------------------------------------------------------------------

Preferred Stock of the Company or any Restricted Subsidiary not otherwise
permitted hereunder in an aggregate principal amount or liquidation preference,
which when aggregated with the principal amount and liquidation preference of
all other Indebtedness, Disqualified Stock and Preferred Stock then outstanding
and incurred pursuant to this Section 4.09(b)(12), does not at any one time
outstanding exceed $175.0 million (it being understood that any Indebtedness,
Disqualified Stock or Preferred Stock incurred pursuant to this
Section 4.09(b)(12) shall cease to be deemed incurred or outstanding for
purposes of this Section 4.09(b)(12) but shall be deemed incurred for the
purposes of Section 4.09(a) hereof from and after the first date on which the
Company or such Restricted Subsidiary could have incurred such Indebtedness,
Disqualified Stock or Preferred Stock under Section 4.09(a) hereof without
reliance on this Section 4.09(b)(12));

(13) the incurrence or issuance by the Company or any Restricted Subsidiary of
Indebtedness, Disqualified Stock or Preferred Stock which serves to refund,
refinance, replace, renew, extend or defease any Indebtedness, Disqualified
Stock or Preferred Stock of the Company or any Restricted Subsidiary incurred as
permitted under Section 4.09(a) hereof and clauses (2), (3), (4) and (12)(a) of
this Section 4.09(b), this clause (13) and clause (14) of this Section 4.09(b)
or any Indebtedness, Disqualified Stock or Preferred Stock issued to so refund,
refinance, replace, renew, extend or defease such Indebtedness, Disqualified
Stock or Preferred Stock including additional Indebtedness, Disqualified Stock
or Preferred Stock incurred to pay premiums (including reasonable tender
premiums), defeasance costs and fees in connection therewith (the “Refinancing
Indebtedness”) prior to its respective maturity; provided, however, that such
Refinancing Indebtedness:

(A) has a Weighted Average Life to Maturity at the time such Refinancing
Indebtedness is incurred which is not less than the remaining Weighted Average
Life to Maturity of the Indebtedness, Disqualified Stock or Preferred Stock
being refunded, refinanced, replaced, renewed, extended or defeased,

(B) to the extent such Refinancing Indebtedness refinances (i) Indebtedness
subordinated or pari passu to the Notes or any Guarantee thereof, such
Refinancing Indebtedness is subordinated or pari passu to the Notes or the
Guarantee at least to the same extent as the Indebtedness being refinanced or
refunded or (ii) Disqualified Stock or Preferred Stock, such Refinancing
Indebtedness must be Disqualified Stock or Preferred Stock, respectively, and

(C) shall not include Indebtedness, Disqualified Stock or Preferred Stock of a
Subsidiary of the Company that is not a Co-Issuer or a Guarantor that refinances
Indebtedness, Disqualified Stock or Preferred Stock of the Company, the
Co-Issuer or a Guarantor;

provided further that subclause (A) of this clause (13) will not apply to any
refunding or refinancing of any Secured Indebtedness;

(14) Indebtedness, Disqualified Stock or Preferred Stock of (x) the Company or a
Restricted Subsidiary incurred to finance an acquisition or (y) Persons that are
acquired by the Company or any Restricted Subsidiary or merged into the Company
or a Restricted Subsidiary in accordance with the terms of this Indenture;
provided that after giving effect to such acquisition or merger, either (a) the
Company would be permitted to incur at least $1.00 of additional

 

-73-



--------------------------------------------------------------------------------

Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in
Section 4.09(a) hereof, or (b) the Fixed Charge Coverage Ratio of the Company
and the Restricted Subsidiaries is greater than immediately prior to such
acquisition or merger;

(15) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, provided that such Indebtedness is
extinguished within two Business Days of its incurrence;

(16) Indebtedness of the Company or any of its Restricted Subsidiaries supported
by a letter of credit issued pursuant to the Credit Facilities, in a principal
amount not in excess of the stated amount of such letter of credit;

(17) (A) any guarantee by the Company or a Restricted Subsidiary of Indebtedness
or other obligations of any Restricted Subsidiary so long as the incurrence of
such Indebtedness incurred by such Restricted Subsidiary is permitted under the
terms of this Indenture,

(B) any guarantee by a Restricted Subsidiary of Indebtedness of the Company
provided that such guarantee is incurred in accordance with Section 4.16 hereof,
or

(C) any incurrence by the Co-Issuer of Indebtedness as a co-issuer of
Indebtedness of the Company that was permitted to be incurred by another
provision of this covenant;

(18) Indebtedness of Foreign Subsidiaries of the Company in an amount not to
exceed, at any one time outstanding and together with any other Indebtedness
incurred under this clause (18) of Section 4.09(b) hereof, 10.0% of the Total
Assets of the Foreign Subsidiaries (it being understood that any Indebtedness
incurred pursuant to this clause (18) of Section 4.09(b) hereof shall cease to
be deemed incurred or outstanding for purposes of this clause (18) of
Section 4.09(b) hereof but shall be deemed incurred for the purposes of
Section 4.09(a) hereof from and after the first date on which the Company or its
Restricted Subsidiaries could have incurred such Indebtedness under
Section 4.09(a) hereof without reliance on this clause (18) of Section 4.09(b)
hereof);

(19) Indebtedness of the Company or any of its Restricted Subsidiaries
consisting of (i) the financing of insurance premiums or (ii) take-or-pay
obligations contained in supply arrangements in each case, incurred in the
ordinary course of business; and

(20) Indebtedness consisting of Indebtedness issued by the Company or any of its
Restricted Subsidiaries to current or former officers, directors and employees
thereof, their respective estates, spouses or former spouses, in each case to
finance the purchase or redemption of Equity Interests of the Company or any
direct or indirect parent company of the Company to the extent described in
clause (4) of Section 4.07(b) hereof.

(c) For purposes of determining compliance with this Section 4.09:

(1) in the event that an item of Indebtedness, Disqualified Stock or Preferred
Stock (or any portion thereof) meets the criteria of more than one of the
categories of permitted

 

-74-



--------------------------------------------------------------------------------

Indebtedness, Disqualified Stock or Preferred Stock described in clauses
(1) through (20) of Section 4.09(b) hereof or is entitled to be incurred
pursuant to Section 4.09(a) hereof, the Company, in its sole discretion, shall
classify or reclassify such item of Indebtedness, Disqualified Stock or
Preferred Stock (or any portion thereof) and shall only be required to include
the amount and type of such Indebtedness, Disqualified Stock or Preferred Stock
in one of the above clauses; and

(2) at the time of incurrence, the Company shall be entitled to divide and
classify an item of Indebtedness in more than one of the types of Indebtedness
described in Sections 4.09(a) and 4.09(b) hereof; provided that all Indebtedness
outstanding under the Senior Credit Facilities on the Issue Date will be treated
as incurred on the Issue Date under clause (1) of Section 4.09(b) hereof.

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount, the payment of interest in the form
of additional Indebtedness and the payment of dividends in the form of
additional Disqualified Stock or Preferred Stock, as applicable, shall in each
case not be deemed to be an incurrence of Indebtedness, Disqualified Stock or
Preferred Stock for purposes of this Section 4.09.

For purposes of determining compliance with any U.S. dollar-denominated
restriction on the incurrence of Indebtedness, the U.S. dollar-equivalent
principal amount of Indebtedness denominated in a foreign currency shall be
calculated based on the relevant currency exchange rate in effect on the date
such Indebtedness was incurred, in the case of term debt, or first committed, in
the case of revolving credit debt; provided that if such Indebtedness is
incurred to refinance other Indebtedness denominated in a foreign currency, and
such refinancing would cause the applicable U.S. dollar denominated restriction
to be exceeded if calculated at the relevant currency exchange rate in effect on
the date of such refinancing, such U.S. dollar-denominated restriction shall be
deemed not to have been exceeded so long as the principal amount of such
refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being refinanced.

The principal amount of any Indebtedness incurred to refinance other
Indebtedness, if incurred in a different currency from the Indebtedness being
refinanced, shall be calculated based on the currency exchange rate applicable
to the currencies in which such respective Indebtedness is denominated that is
in effect on the date of such refinancing.

 

  Section 4.10 Asset Sales.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to consummate an Asset Sale, unless:

(1) the Company or such Restricted Subsidiary, as the case may be, receives
consideration at the time of such Asset Sale at least equal to the fair market
value (as determined in good faith by the Company) of the assets sold or
otherwise disposed of; and

 

-75-



--------------------------------------------------------------------------------

(2) except in the case of a Permitted Asset Swap, at least 75% of the
consideration therefor received by the Company or such Restricted Subsidiary, as
the case may be, is in the form of cash or Cash Equivalents; provided that the
following shall be deemed to be cash for purposes of this Section 4.10 and for
no other purpose:

(A) any liabilities (as reflected in the Company’s or such Restricted
Subsidiary’s most recent balance sheet or in the footnotes thereto, or if
incurred or accrued subsequent to the date of such balance sheet, such
liabilities that would have been shown on the Company’s or such Restricted
Subsidiary’s balance sheet or in the footnotes thereto if such incurrence or
accrual had taken place on the date of such balance sheet) of the Company or
such Restricted Subsidiary (other than liabilities that are by their terms
subordinated to the Notes or to liabilities to the extent owed to the Company or
any Affiliate of the Company) that are assumed by the transferee of any such
assets and for which the Company and all of its Restricted Subsidiaries have
been validly released by all creditors in writing,

(B) any securities, notes or other similar obligations received by the Company
or such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of such Asset Sale, and

(C) any Designated Non-cash Consideration received by the Company or such
Restricted Subsidiary in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Non-cash Consideration received
pursuant to this clause (C) that is at that time outstanding, not to exceed 2.5%
of Total Assets at the time of the receipt of such Designated Non-cash
Consideration, with the fair market value of each item of Designated Non-cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value.

(b) Within 450 days after the receipt of any Net Proceeds of any Asset Sale, the
Company or such Restricted Subsidiary, at its option, may apply the Net Proceeds
from such Asset Sale,

(1) to permanently reduce:

(A) if the assets subject of such Asset Sale constitute Collateral, First Lien
Obligations (and to correspondingly reduce commitments with respect thereto)
and/or to permanently reduce (or offer to reduce) Obligations under the Notes
and under any other Permitted Additional Pari Passu Obligations on a pro rata
basis; provided that all reductions of Obligations under the Notes shall be made
as provided under Section 3.07 hereof through open-market purchases (to the
extent such purchases are at or above 100% of the principal amount thereof) or
by making an offer (in accordance with the procedures set forth below for an
Asset Sale Offer) to all Holders to purchase their Notes at 100% of the
principal amount thereof, plus the amount of accrued but unpaid interest and
Additional Interest, if any, on the amount of the Notes that would otherwise be
prepaid;

(B) if the assets subject of such Asset Sale do not constitute Collateral,
Obligations under Senior Indebtedness that is secured by a Lien, which Lien is
permitted by this Indenture, and to correspondingly reduce commitments with
respect thereto;

(C) if the assets subject of such Asset Sale do not constitute Collateral,
Obligations under other Senior Indebtedness (and to correspondingly reduce
commitments with respect thereto), provided that the Issuers shall equally and
ratably reduce (or offer to reduce, as applicable) Obligations under the Notes
(and may elect to reduce Permitted Additional Pari Passu Obligations) on a pro
rata basis; provided that all

 

-76-



--------------------------------------------------------------------------------

reductions of Obligations under the Notes shall be made as provided under
Section 3.07 hereof through open-market purchases (to the extent such purchases
are at or above 100% of the principal amount thereof plus accrued and unpaid
interest) or by making an offer (in accordance with the procedures set forth
under Section 4.10(c) hereof) to all Holders to purchase their Notes at 100% of
the principal amount thereof, plus the amount of accrued but unpaid interest, if
any, on the amount of Notes that would otherwise be prepaid; or

(D) Indebtedness of a Restricted Subsidiary that is not a Guarantor, other than
Indebtedness owed to the Company or any Affiliate of the Company,

(2) to make (A) an Investment in any one or more businesses; provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Company or another of its Restricted Subsidiaries, as the
case may be, owning an amount of the Capital Stock of such business such that it
constitutes a Restricted Subsidiary, (B) capital expenditures or
(C) acquisitions of other assets, in each of (A), (B) and (C), used or useful in
a Similar Business, or

(3) to make an Investment in (A) any one or more businesses; provided that such
Investment in any business is in the form of the acquisition of Capital Stock
and results in the Company or another of its Restricted Subsidiaries, as the
case may be, owning an amount of the Capital Stock of such business such that it
constitutes a Restricted Subsidiary, (B) properties or (C) acquisitions of other
assets that, in each of (A), (B) and (C), replace the businesses, properties
and/or assets that are the subject of such Asset Sale;

provided that, in the case of clauses (2) and (3) above, (A) a binding
commitment shall be treated as a permitted application of the Net Proceeds from
the date of such commitment so long as the Company, or such other Restricted
Subsidiary enters into such commitment with the good faith expectation that such
Net Proceeds shall be applied to satisfy such commitment within 180 days of such
commitment (an “Acceptable Commitment”) and, in the event any Acceptable
Commitment is later cancelled or terminated for any reason before the Net
Proceeds are applied in connection therewith, the Company or such Restricted
Subsidiary enters into another Acceptable Commitment (a “Second Commitment”)
within 180 days of such cancellation or termination; provided further that if
any Second Commitment is later cancelled or terminated for any reason before
such Net Proceeds are applied, then such Net Proceeds shall constitute Excess
Proceeds; and (B) to the extent the assets or property that were the subject of
such Asset Sale were included in the Collateral, then, consistent with the terms
of the Security Documents, the Second Lien Agent shall receive from the Issuers
a valid and perfected second priority lien on any business, property, assets or
Capital Stock so acquired.

(c) Any Net Proceeds from the Asset Sale that are not invested or applied as
provided and within the time period set forth in Section 4.10(b) hereof shall be
deemed to constitute “Excess Proceeds.” When the aggregate amount of Excess
Proceeds exceeds $20.0 million, the Issuers shall make an offer to all Holders
of the Notes (x) in the case of Net Proceeds from Collateral, to the holders of
any other Permitted Additional Pari Passu Obligations if required by the terms
of such Permitted Additional Pari Passu Obligations and (y) in the case of any
other Net Proceeds, to all holders of other Indebtedness that is pari passu with
the Notes or any Guarantee if required by the terms of such Indebtedness (“Pari
Passu Indebtedness”), to the holders of such Pari Passu Indebtedness (an “Asset
Sale Offer”), to purchase the maximum aggregate principal amount of the Notes
and such Pari Passu Indebtedness that is an integral multiple of $1,000 (but in
minimum amounts of $2,000) that may be

 

-77-



--------------------------------------------------------------------------------

purchased out of the Excess Proceeds at an offer price in cash in an amount
equal to 100% of the principal amount thereof, plus accrued and unpaid interest
and Additional Interest, if any, to the date fixed for the closing of such
offer, in accordance with the procedures set forth in this Indenture. The
Issuers shall commence an Asset Sale Offer with respect to Excess Proceeds
within ten Business Days after the date that Excess Proceeds exceed
$20.0 million by mailing the notice required pursuant to the terms of this
Indenture, with a copy to the Trustee.

To the extent that the aggregate amount of Notes and such Permitted Additional
Pari Passu Obligations or such Pari Passu Indebtedness, as applicable, tendered
pursuant to an Asset Sale Offer is less than the Excess Proceeds, the Company
may use any remaining Excess Proceeds for general corporate purposes, subject to
other covenants contained in this Indenture. If the aggregate principal amount
of Notes and other Permitted Additional Pari Passu Obligations (in the case of
Net Proceeds from Collateral) or other Pari Passu Indebtedness (in the case of
any other Net Proceeds) surrendered by such holders thereof exceeds the amount
of Excess Proceeds, the Trustee shall select the Notes and the Permitted
Additional Pari Passu Obligations or the Pari Passu Indebtedness, as the case
may be, to be purchased on a pro rata basis based on the accreted value or
principal amount of the Notes and such Permitted Additional Pari Passu
Obligations or such Pari Passu Indebtedness tendered. Additionally, the Issuers
may, at their option, make an Asset Sale Offer using proceeds from any Asset
Sale at any time after consummation of such Asset Sale. Upon consummation of any
Asset Sale Offer, any Net Proceeds not used to purchase Notes in such Asset Sale
Offer shall not be deemed Excess Proceeds and the Company may use any Net
Proceeds not required to be used for general corporate purposes, subject to
other covenants contained in this Indenture.

(d) Pending the final application of any Net Proceeds pursuant to this
Section 4.10, the holder of such Net Proceeds may apply such Net Proceeds
temporarily to reduce Indebtedness outstanding under a revolving credit facility
or otherwise invest such Net Proceeds in any manner not prohibited by this
Indenture.

(e) The Issuers shall comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent such laws or regulations are applicable in connection with the repurchase
of the Notes pursuant to an Asset Sale Offer. To the extent that the provisions
of any securities laws or regulations conflict with the provisions of this
Indenture, the Issuers shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached their obligations described
in this Indenture by virtue thereof.

 

  Section 4.11 Events of Loss.

Subject to the Intercreditor Agreement and the other Security Documents, in the
case of an Event of Loss with respect to any Collateral, the Issuers or the
affected Restricted Subsidiary, as the case may be, will apply the Net Loss
Proceeds from such Event of Loss, within 450 days after receipt, at its option
to:

(a) reduce its First Lien Obligations (and to correspondingly reduce commitments
with respect thereto) and/or to permanently reduce (or offer to reduce)
Obligations under the Notes and under any other Permitted Additional Pari Passu
Obligations on a pro rata basis;

(b) rebuild, repair, replace or construct improvements to the affected property
or facility (or enter into a binding agreement to do so, provided that (x) such
rebuilding, repair, replacement or construction has been completed within the
later of (i) 450 days after the receipt of the Net Loss

 

-78-



--------------------------------------------------------------------------------

Proceeds and (ii) 180 days after the date of such binding agreement and (y) if
such rebuilding, repair, replacement or construction is not consummated within
the period set forth in subclause (x), the Net Loss Proceeds not so applied will
be deemed to be Excess Loss Proceeds (as defined below)); or

(c) invest in assets and properties as described in 4.10(a)(2), substituting the
term “Event of Loss” for the term “Asset Sale,” the term “Net Loss Proceeds” for
the term “Net Proceeds” and the term “Excess Loss Proceeds” for the term “Excess
Proceeds.”

In the case of clause (b) or (c) above, any replacement assets or property shall
be pledged as Collateral for the Notes, if required under the Security
Documents.

Any Net Loss Proceeds from an Event of Loss that are not applied or invested as
provided in clauses (a), (b) or (c) of this Section 4.11 will be deemed to
constitute “Excess Loss Proceeds.” When the aggregate amount of Excess Loss
Proceeds exceeds $25.0 million, the Issuers shall make an offer (a “Loss
Proceeds Offer”) to all Holders of the Notes and to any holders of Permitted
Additional Pari Passu Obligations to the extent required by the terms thereof to
purchase the maximum principal amount of Notes and such Permitted Additional
Pari Passu Obligations that may be purchased out of such Excess Loss Proceeds,
at an offer price in cash in an amount equal to 100% of the principal amount of
the Notes, plus accrued and unpaid interest thereon, if any, to the date of
purchase and in the case of any Permitted Additional Pari Passu Obligations at
the offer price required by the terms thereof but not to exceed 100% of the
principal amount thereof, plus accrued and unpaid interest, if any. If any
Excess Loss Proceeds remain after consummation or expiration of a Loss Proceeds
Offer, such Excess Loss Proceeds may be used for any purpose not otherwise
prohibited by this Indenture. If the aggregate principal amount of the Notes and
Permitted Additional Pari Passu Obligations tendered into such Loss Proceeds
Offer exceeds the amount of Excess Loss Proceeds, then such Notes and Permitted
Additional Pari Passu Obligations will be purchased on a pro rata basis based on
the accreted value or principal amount of such Notes and such Permitted
Additional Pari Passu Obligations tendered (and the Trustee will select the
tendered Notes of tendering holders on a pro rata basis based on the amount of
Notes tendered). The Issuers may satisfy the foregoing obligations with respect
to any Net Loss Proceeds from an Event of Loss by making a Loss Proceeds Offer
with respect to such Net Loss Proceeds prior to the expiration of the relevant
450 days or with respect to Net Loss Proceeds of $25.0 million or less.

The Issuers shall comply with the applicable tender offer rules, including Rule
14e-1 under the Exchange Act, and any other applicable securities laws or
regulations in connection with a Loss Proceeds Offer. To the extent that the
provisions of any securities laws or regulations conflict with the provisions of
this Indenture, the Issuers shall comply with the applicable securities laws and
regulations and will not be deemed to have breached its obligations under this
Indenture by virtue of this compliance.

 

  Section 4.12 Transactions with Affiliates.

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries to, make any payment to, or sell, lease, transfer or otherwise
dispose of any of its properties or assets to, or purchase any property or
assets from, or enter into or make or amend any transaction, contract,
agreement, understanding, loan, advance or guarantee with, or for the benefit
of, any Affiliate of the Company (each of the foregoing, an “Affiliate
Transaction”) involving aggregate payments or consideration in excess of
$12.5 million, unless:

(1) such Affiliate Transaction is on terms that are not materially less
favorable to the Company or its relevant Restricted Subsidiary than those that
would have been obtained in a comparable transaction by the Company or such
Restricted Subsidiary with an unrelated Person on an arm’s-length basis; and

 

-79-



--------------------------------------------------------------------------------

(2) the Company delivers to the Trustee, with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $25.0 million, a resolution adopted by
the majority of the board of directors of the Company approving such Affiliate
Transaction and set forth in an Officer’s Certificate certifying that such
Affiliate Transaction complies with clause (1) of this Section 4.12(a).

(b) The provisions of Section 4.12(a) hereof shall not apply to the following:

(1) transactions between or among the Company or any of its Restricted
Subsidiaries;

(2) Restricted Payments permitted by Section 4.07 hereof and the definition of
“Permitted Investments”;

(3) the payment of management, consulting, monitoring and advisory fees and
related expenses to the Investors pursuant to the Sponsor Management Agreement
in an aggregate amount in any fiscal year not to exceed the greater of $7.0
million and 2.0% of EBITDA for such fiscal year (calculated, solely for the
purpose of this clause (3), assuming (a) that such fees and related expenses had
not been paid, when calculating Net Income, and (b) without giving effect to
clause (h) of the definition of EBITDA) (plus any unpaid management, consulting,
monitoring and advisory fees and related expenses within such amount accrued in
any prior year) and the termination fees pursuant to the Sponsor Management
Agreement not to exceed the amount set forth in the Sponsor Management Agreement
as in effect on the Issue Date or any amendment thereto (so long as any such
amendment is not disadvantageous to the Holders when taken as a whole as
compared to the Sponsor Management Agreement in effect on the Issue Date);

(4) the payment of reasonable and customary fees paid to, and indemnities
provided for the benefit of, former, current or future officers, directors,
employees or consultants of Company, any of its direct or indirect parent
companies or any of its Restricted Subsidiaries;

(5) transactions in which the Company or any of its Restricted Subsidiaries, as
the case may be, delivers to the Trustee a letter from an Independent Financial
Advisor stating that such transaction is fair to the Company or such Restricted
Subsidiary from a financial point of view or stating that such terms are not
materially less favorable to the Company or its relevant Restricted Subsidiary
than those that would have been obtained in a comparable transaction by the
Company or such Restricted Subsidiary with an unrelated Person on an
arm’s-length basis;

(6) any agreement as in effect as of the Issue Date, or any amendment thereto
(so long as any such amendment is not disadvantageous to the Holders when taken
as a whole as compared to the applicable agreement as in effect on the Issue
Date);

(7) the existence of, or the performance by the Company or any of its Restricted
Subsidiaries of its obligations under the terms of, any stockholders agreement
(including any registration rights agreement or purchase agreement related
thereto) to which it is a party as of the Issue Date and any similar agreements
which it may enter into thereafter; provided, however, that the existence of, or
the performance by the Company or any of its Restricted Subsidiaries of

 

-80-



--------------------------------------------------------------------------------

obligations under any future amendment to any such existing agreement or under
any similar agreement entered into after the Issue Date shall only be permitted
by this clause (7) to the extent that the terms of any such amendment or new
agreement are not otherwise disadvantageous to the Holders when taken as a
whole;

(8) the Transactions and the payment of all fees and expenses related to the
Transactions;

(9) transactions with customers, clients, suppliers, or purchasers or sellers of
goods or services, in each case in the ordinary course of business and otherwise
in compliance with the terms of this Indenture which are fair to the Company and
its Restricted Subsidiaries, in the reasonable determination of the board of
directors of the Company or the senior management thereof, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party;

(10) the issuance of Equity Interests (other than Disqualified Stock) of the
Company to any Permitted Holder or to any director, officer, employee or
consultant (or their respective estates, investment funds, investment vehicles,
spouses or former spouses) of the Company or any direct or indirect parent
companies of any of its Subsidiaries;

(11) sales of accounts receivable, or participations therein, in connection with
any Receivables Facility;

(12) payments by the Company or any of its Restricted Subsidiaries to any of the
Investors made for any financial advisory, financing, underwriting or placement
services or in respect of other investment banking activities, including,
without limitation, in connection with acquisitions or divestitures which
payments are approved by a majority of the board of directors of the Company in
good faith;

(13) payments or loans (or cancellation of loans) to employees or consultants of
the Company, any of its direct or indirect parent companies or any of its
Restricted Subsidiaries and employment agreements, stock option plans and other
similar arrangements with such employees or consultants which, in each case, are
approved by the Company in good faith; and

(14) Investments by the Investors in securities of the Company or any of its
Restricted Subsidiaries so long as (i) the Investment is being offered generally
to other investors on the same or more favorable terms and (ii) the Investment
constitutes less than 5.0% of the proposed or outstanding issue amount of such
class of securities.

 

  Section 4.13 Liens.

The Company shall not, and shall not permit the Co-Issuer or any Guarantor to,
directly or indirectly, create, incur, assume or otherwise cause or suffer to
exist any Lien (except Permitted Liens) that secures Obligations under any
Indebtedness or any related guarantee, on any asset or property of the Company,
the Co-Issuer or any Guarantor, or any income or profits therefrom, or assign or
convey any right to receive income therefrom, unless:

(1) in the case of Liens securing Subordinated Indebtedness, the Notes and
related Guarantees are secured by a Lien on such property, assets or proceeds
that is senior in priority to such Liens; or

 

-81-



--------------------------------------------------------------------------------

(2) in all other cases, the Notes or the Guarantees are equally and ratably
secured, except that the foregoing shall not apply to (a) Liens securing the
Notes and the related Guarantees, (b) Liens securing Indebtedness permitted to
be incurred under the Credit Facilities, including any letter of credit
facilities relating thereto, permitted to be incurred pursuant to
Section 4.09(b)(1) hereof (including, during any Suspension Period, Indebtedness
of the type and in the amounts specified in such section) and (c) Liens securing
Indebtedness under Credit Facilities permitted to be incurred under Section 4.09
hereof; provided that, with respect to the Liens securing Indebtedness permitted
under this subclause (c), at the time of incurrence and after giving pro forma
effect thereto, the Consolidated Secured Debt Ratio would be no greater than
4.00 to 1.00.

 

  Section 4.14 Corporate Existence.

Subject to Article 5 hereof, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its corporate
existence, and the corporate, partnership or other existence of each of its
Restricted Subsidiaries, in accordance with the respective organizational
documents (as the same may be amended from time to time) of the Company or any
such Restricted Subsidiary and (ii) the rights (charter and statutory), licenses
and franchises of the Company and its Restricted Subsidiaries; provided that the
Company shall not be required to preserve any such right, license or franchise,
or the corporate, partnership or other existence of any of its Restricted
Subsidiaries (other than the Co-Issuer), if the Company in good faith shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Company and its Restricted Subsidiaries, taken as a whole.

 

  Section 4.15 Offer to Repurchase Upon Change of Control.

(a) If a Change of Control occurs, unless the Issuers have previously or
concurrently mailed a redemption notice with respect to all the outstanding
Notes as described under Section 3.07 hereof, the Issuers shall make an offer to
purchase all of the Notes pursuant to the offer described below (the “Change of
Control Offer”) at a price in cash (the “Change of Control Payment”) equal to
101% of the aggregate principal amount thereof plus accrued and unpaid interest
and Additional Interest, if any, to the date of purchase, subject to the right
of Holders of the Notes of record on the relevant Record Date to receive
interest due on the relevant Interest Payment Date. Within 60 days following any
Change of Control, the Issuers shall send notice of such Change of Control Offer
by first-class mail, with a copy to the Trustee, to each Holder of Notes to the
address of such Holder appearing in the security register or otherwise in
accordance with the procedures of DTC with a copy to the Trustee, with the
following information:

(1) that a Change of Control Offer is being made pursuant to this Section 4.15
and that all Notes properly tendered pursuant to such Change of Control Offer
will be accepted for payment by the Issuers;

(2) the purchase price and the purchase date, which will be no earlier than 30
days nor later than 60 days from the date such notice is mailed (the “Change of
Control Payment Date”);

 

-82-



--------------------------------------------------------------------------------

(3) that any Note not properly tendered will remain outstanding and continue to
accrue interest;

(4) that unless the Issuers default in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
will cease to accrue interest on the Change of Control Payment Date;

(5) that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer will be required to surrender such Notes, with the form entitled
“Option of Holder to Elect Purchase” on the reverse of such Notes completed, to
the paying agent specified in the notice at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;

(6) that Holders shall be entitled to withdraw their tendered Notes and their
election to require the Issuers to purchase such Notes; provided that the paying
agent receives, not later than the close of business on the expiration date of
the Change of Control Offer, a telegram, telex, facsimile transmission or letter
setting forth the name of the Holder of the Notes, the principal amount of Notes
tendered for purchase, and a statement that such Holder is withdrawing its
tendered Notes and its election to have such Notes purchased;

(7) that if the Issuers are repurchasing less than all of the Notes, the Holders
of the remaining Notes will be issued new Notes and such new Notes will be equal
in principal amount to the unpurchased portion of the Notes surrendered. The
unpurchased portion of the Notes must be equal to $2,000 or an integral multiple
of $1,000 in excess thereof;

(8) the other instructions, as determined by the Issuers, consistent with this
Section 4.15, that a Holder must follow; and

(9) if such notice is mailed prior to the occurrence of a Change of Control,
stating that the Change of Control Offer is conditional upon the occurrence of
such Change of Control.

The notice, if mailed in a manner herein provided, shall be conclusively
presumed to have been given, whether or not the Holder receives such notice. If
(a) the notice is mailed in a manner herein provided and (b) any Holder fails to
receive such notice or a Holder receives such notice but it is defective, such
Holder’s failure to receive such notice or such defect shall not affect the
validity of the proceedings for the purchase of the Notes as to all other
Holders that properly received such notice without defect. The Issuers shall
comply with the requirements of Rule 14e-1 under the Exchange Act and any other
securities laws and regulations thereunder to the extent such laws or
regulations are applicable in connection with the repurchase of Notes pursuant
to a Change of Control Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this
Section 4.15, the Issuers shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached their obligations under
this Section 4.15 by virtue thereof.

(b) On the Change of Control Payment Date, the Issuers shall, to the extent
permitted by law,

(1) accept for payment all Notes issued by them or portions thereof properly
tendered pursuant to the Change of Control Offer,

 

-83-



--------------------------------------------------------------------------------

(2) deposit with the Paying Agent an amount equal to the aggregate Change of
Control Payment in respect of all Notes or portions thereof so tendered, and

(3) deliver, or cause to be delivered, to the Trustee for cancellation the Notes
so accepted together with an Officer’s Certificate to the Trustee stating that
such Notes or portions thereof have been tendered to, and purchased by, the
Issuers.

(c) The Issuers shall not be required to make a Change of Control Offer
following a Change of Control if a third party makes the Change of Control Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in this Section 4.15 applicable to a Change of Control Offer made by
the Issuers and purchases all Notes validly tendered and not withdrawn under
such Change of Control Offer. Notwithstanding anything to the contrary herein, a
Change of Control Offer may be made in advance of a Change of Control,
conditional upon such Change of Control, if a definitive agreement is in place
for the Change of Control at the time of making of the Change of Control Offer.

(d) Other than as specifically provided in this Section 4.15, any purchase
pursuant to this Section 4.15 shall be made pursuant to the provisions of
Sections 3.02, 3.05 and 3.06 hereof.

 

  Section 4.16 Limitation on Guarantees of Indebtedness by Restricted
Subsidiaries.

The Company shall not permit any of its Wholly-Owned Subsidiaries that are
Restricted Subsidiaries (and non-Wholly-Owned Subsidiaries if such
non-Wholly-Owned Subsidiaries guarantee other capital markets debt securities),
other than a Guarantor, the Co-Issuer or a Foreign Subsidiary guaranteeing
Indebtedness of another Foreign Subsidiary, to guarantee the payment of any
Indebtedness of the Company, the Co-Issuer or any other Guarantor unless such
Restricted Subsidiary within 30 days executes and delivers (x) joinders to, or
additional Security Documents, as applicable, and (y) Exhibit D hereto,
providing for a Guarantee by such Restricted Subsidiary, except that with
respect to a guarantee of Indebtedness of the Company, the Co-Issuer or any
Guarantor:

(a) if the Notes or such Guarantor’s Guarantee are subordinated in right of
payment to such Indebtedness, the Guarantee under the supplemental indenture
shall be subordinated to such Restricted Subsidiary’s guarantee with respect to
such Indebtedness substantially to the same extent as the Notes are subordinated
to such Indebtedness; and

(b) if such Indebtedness is by its express terms subordinated in right of
payment to the Notes or such Guarantor’s Guarantee, any such guarantee by such
Restricted Subsidiary with respect to such Indebtedness shall be subordinated in
right of payment to such Guarantee substantially to the same extent as such
Indebtedness is subordinated to the Notes; and

(c) such Restricted Subsidiary waives and shall not in any manner whatsoever
claim or take the benefit or advantage of, any rights of reimbursement,
indemnity or subrogation or any other rights against the Company or any other
Restricted Subsidiary as a result of any payment by such Restricted Subsidiary
under its Guarantee;

provided that this Section 4.16 shall not be applicable to any guarantee of any
Restricted Subsidiary that existed at the time such Person became a Restricted
Subsidiary and was not incurred in connection with, or in contemplation of, such
Person becoming a Restricted Subsidiary.

 

-84-



--------------------------------------------------------------------------------

  Section 4.17 Designated Senior Indebtedness.

The Issuers hereby designate the Notes to be Designated Senior Indebtedness as
defined in the indenture governing the Existing Senior Subordinated Notes.

 

  Section 4.18 Limitation on Business Activities of the Co-Issuer.

The Co-Issuer may not hold any assets, become liable for any obligations or
engage in any business activities; provided that it may be a co-obligor with
respect to the Notes or any other Indebtedness issued by the Company, and may
engage in any activities directly related thereto or necessary in connection
therewith. The Co-Issuer shall be a Wholly-Owned Subsidiary of the Company at
all times.

 

  Section 4.19 Covenant Suspension.

(a) During any Suspension Period, the Company and the Restricted Subsidiaries
will not be subject to the Suspended Covenants. In addition, the Guarantees of
the Guarantors will be suspended during any Suspension Period. Additionally,
upon the occurrence of a Covenant Suspension Event, the amount of Excess
Proceeds from Net Proceeds shall be reset at zero.

(b) During any Suspension Period, the Company shall not, and shall not permit
any Restricted Subsidiary to, enter into any Sale and Lease-Back Transaction;
provided, that the Company or any Restricted Subsidiary may enter into a Sale
and Lease-Back Transaction if (i) the Company or such Restricted Subsidiary
could have incurred a Lien to secure the Indebtedness attributable to such Sale
and Lease-Back Transaction pursuant to Section 4.13 hereof without equally and
ratably securing the Notes pursuant to such covenant; and (ii) the consideration
received by the Company or such Restricted Subsidiary in that Sale and
Lease-Back Transaction is at least equal to the fair market value of the
property sold and otherwise complies with Section 4.10 hereof; provided,
further, that the foregoing provisions shall cease to apply on and subsequent to
the Reversion Date following such Suspension Period.

(c) During the Suspension Period, the Company and its Restricted Subsidiaries
will be entitled to incur Liens (including Permitted Liens) to the extent
provided for under Section 4.13 hereof and any Permitted Liens which may refer
to one or more Suspended Covenants shall be interpreted as though such
applicable Suspended Covenants continued to be applicable during the Suspension
Period (but solely for purposes of Section 4.13 hereof and for not other Section
in this Article 4).

(d) Notwithstanding the foregoing, in the event of a Reversion Date, no action
taken or omitted to be taken by the Company or any of its Restricted
Subsidiaries prior to such Reversion Date will give rise to a Default or Event
of Default under this Indenture; provided that (1) with respect to Restricted
Payments made after any such reinstatement, the amount of Restricted Payments
made will be calculated as though the covenant described under Section 4.07
hereof had been in effect prior to, but not during the Suspension Period,
provided that any Subsidiaries designated as Unrestricted Subsidiaries during
the Suspension Period shall automatically become Restricted Subsidiaries on the
Reversion Date (subject to the Company’s right to subsequently designate them as
Unrestricted Subsidiaries in compliance with the covenants set forth in this
Indenture) and (2) all Indebtedness incurred, or Disqualified Stock issued,
during the Suspension Period will be classified to have been incurred or issued
pursuant to clause (3) of Section 4.09(b) hereof. In addition, for purposes of
clause (3) of the Section 4.07(a) hereof all events (including the accrual of
Consolidated Net Income) set forth in such

 

-85-



--------------------------------------------------------------------------------

clause (3) occurring during a Suspension Period shall be disregarded for
purposes of determining the amount of Restricted Payments the Company or any
Restricted Subsidiary is permitted to make pursuant to such clause (3).

(e) The Issuers shall deliver promptly to the Trustee an Officer’s Certificate
notifying the Trustee of any such occurrence under Section 4.19 hereof.

 

  Section 4.20 Impairment of Security Interest.

(a) Subject to 4.20(b) and the terms of the Security Documents, the Issuers
shall not, and shall not permit any of their Restricted Subsidiaries to, take or
knowingly or negligently omit to take, any action which action or omission might
or would have the result of impairing the security interest with respect to a
material portion of the Collateral for the benefit of the Trustee and the
holders of the Notes (including the priority thereof). The foregoing shall not
be deemed to prohibit any action or inaction that is otherwise permitted by this
Indenture or the Security Documents.

(b) At the direction of the Issuers and without the consent of the Holders, the
Trustee and the Second Lien Agent shall from time to time enter into one or more
amendments to the Security Documents to: (i) cure any ambiguity, omission,
defect or inconsistency therein (which may include a release of Collateral),
(ii) add to the Collateral or (iii) make any other change thereto that does not
adversely affect the Holders, the Trustee or the Second Lien Agent.

 

  Section 4.21 After-Acquired Property

Promptly following the acquisition by the Issuers or any Guarantor of any
After-Acquired Property (but subject to the limitations, if applicable, set
forth in the Security Documents), the Issuers or such Guarantor shall execute
and deliver such Mortgages, security instruments, title policies, surveys,
financing statements and certificates and opinions of counsel as shall be
reasonably necessary to vest in the Second Lien Agent a perfected security
interest in such After-Acquired Property and to have such After-Acquired
Property added to the Collateral, and thereupon all provisions of this Indenture
relating to the Collateral shall be deemed to relate to such After-Acquired
Property to the same extent and with the same force and effect.

 

  Section 4.22 Further Assurances

The Issuers and the Guarantors shall, at their expense, execute and deliver, or
cause to be executed and delivered, such further agreements, documents and
instruments, and do or cause to be done such further acts as may be necessary or
proper to evidence, perfect, maintain and enforce the security interests and the
priority thereof in the Collateral for the benefit of the Holders of the Notes
and the Trustee and the holders of any Permitted Additional Pari Passu
Obligations, in each case, to the extent required by this Indenture, the
Security Documents and the agreements governing the Permitted Additional Pari
Passu Obligations, and to otherwise effectuate the provisions or purposes of
this Indenture and the Security Documents.

 

-86-



--------------------------------------------------------------------------------

ARTICLE 5

SUCCESSORS

 

  Section 5.01 Merger, Consolidation or Sale of All or Substantially All Assets.

(a) Company. The Company shall not, directly or indirectly, consolidate or merge
with or into or wind up into (whether or not the Company is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of the Company’s properties or assets, in one or more
related transactions, to any Person unless:

(1) either: (x) the Company is the surviving corporation; or (y) the Person
formed by or surviving any such consolidation or merger (if other than the
Company) or to which such sale, assignment, transfer, lease, conveyance or other
disposition will have been made is a corporation, partnership (including a
limited partnership), trust or limited liability company organized or existing
under the laws of the jurisdiction of organization of the Company or the laws of
the United States, any state thereof, the District of Columbia, or any territory
thereof (such Person, as the case may be, being herein called the “Successor
Company”);

(2) the Successor Company, if other than the Company, expressly assumes all the
obligations of the Company under the Notes and the Security Documents, pursuant
to supplemental indentures or other documents or instruments in form reasonably
satisfactory to the Trustee, and the Registration Rights Agreement if the
exchange offer contemplated therein has not been consummated or if the Issuers
continue to have an obligation to file or maintain the effectiveness of a shelf
registration statement as provided under such agreement;

(3) immediately after such transaction, no Default or Event of Default exists;

(4) immediately after giving pro forma effect to such transaction and any
related financing transactions, as if such transactions had occurred at the
beginning of the applicable four-quarter period,

(A) the Company or the Successor Company, as applicable, would be permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 4.09(a) hereof, or

(B) the Fixed Charge Coverage Ratio for the Company (or, if applicable, the
Successor Company) and its Restricted Subsidiaries would be greater than such
Ratio for the Company and its Restricted Subsidiaries immediately prior to such
transaction;

(5) each Guarantor, unless it is the other party to the transactions described
above, in which case Section 5.01(c)(1)(B) hereof shall apply, shall have by
supplemental indenture confirmed that its Guarantee shall apply to such Person’s
obligations under this Indenture, the Notes and the Registration Rights
Agreement if the exchange offer contemplated therein has not been consummated or
if the Issuers continue to have an obligation to file or maintain the
effectiveness of a shelf registration statement as provided under such
agreement;

 

-87-



--------------------------------------------------------------------------------

(6) the Co-Issuer, unless it is the party to the transactions described above,
in which case clause (3) of Section 5.01(e) hereof shall apply, shall have by
supplemental indenture confirmed that it continues to be a co-obligor of the
Notes;

(7) the Company (or, if applicable, the Successor Company) shall have delivered
to the Trustee an Officer’s Certificate and an Opinion of Counsel, each stating
that such consolidation, merger or transfer and such supplemental indentures, if
any, comply with this Indenture;

(8) the Successor Company causes such amendments, supplements or other
instruments to be executed, delivered, filed and recorded, as applicable, in
such jurisdictions as may be required by applicable law under the Security
Documents to preserve and protect the Lien of the Security Documents on the
Collateral owned by or transferred to the Successor Company;

(9) the Collateral owned by or transferred to the Successor Company shall
(a) continue to constitute Collateral under this Indenture and the Security
Documents, (b) be subject to the Lien in favor of the Second Lien Agent for the
benefit of the Trustee and the Holders of the Notes, and (c) not be subject to
any Lien other than Liens permitted under this Indenture; and

(10) the property and assets of the Person which is merged or consolidated with
or into the Company, to the extent that they are property or assets of the types
which would constitute Collateral under the Security Documents, shall be treated
as After-Acquired Property and the Company shall take such action as may be
reasonably necessary to cause such property and assets to be made subject to the
Lien of the Security Documents in the manner and to the extent required under
the Security Documents.

(b) The Successor Company shall succeed to, and be substituted for the Company,
as the case may be, under this Indenture, the Guarantees and the Notes, as
applicable. Notwithstanding clauses (3) and (4) of Section 5.01(a) hereof,

(1) any Restricted Subsidiary may consolidate with or merge into or transfer all
or part of its properties and assets to the Company, and

(2) the Company may merge with an Affiliate of the Company, as the case may be,
solely for the purpose of reincorporating the Company in the United States, any
state thereof, the District of Columbia or any territory thereof so long as the
amount of Indebtedness of the Company and its Restricted Subsidiaries is not
increased thereby.

(c) Guarantors. Subject to certain limitations described in this Indenture
governing release of a Guarantee, upon the sale, disposition or transfer of a
Guarantor, no Guarantor shall, and the Company shall not permit any Guarantor
to, consolidate or merge with or into or wind up into (whether or not the
Company or Guarantor is the surviving corporation), or sell, assign, transfer,
lease, convey or otherwise dispose of all or substantially all of its properties
or assets, in one or more related transactions, to any Person unless:

(1) (A) such Guarantor is the surviving corporation or the Person formed by or
surviving any such consolidation or merger (if other than such Guarantor) or to
which such sale, assignment, transfer, lease, conveyance or other disposition
will have been made is a corporation, partnership, trust or limited liability
company organized or existing under the laws of the

 

-88-



--------------------------------------------------------------------------------

jurisdiction of organization of such Guarantor, as the case may be, or the laws
of the United States, any state thereof, the District of Columbia, or any
territory thereof (such Guarantor or such Person, as the case may be, being
herein called the “Successor Person”);

(B) the Successor Person, if other than such Guarantor, expressly assumes all
the obligations of such Guarantor under this Indenture and the Security
Documents and such Guarantor’s related Guarantee pursuant to supplemental
indentures or other documents or instruments in form reasonably satisfactory to
the Trustee;

(C) immediately after such transaction, no Default or Event of Default exists;

(D) the Company shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with this Indenture;

(E) the Successor Person causes such amendments, supplements or other
instruments to be executed, delivered, filed and recorded, as applicable, in
such jurisdictions as may be required by applicable law under the Security
Documents to preserve and protect the Lien of the Security Documents on the
Collateral owned by or transferred to the Successor Person;

(F) the Collateral owned by or transferred to the Successor Person shall
(a) continue to constitute Collateral under this Indenture and the Security
Documents, (b) be subject to the Lien in favor of the Second Lien Agent for the
benefit of the Trustee and the Holders of the Notes, and (c) not be subject to
any Lien other than Liens permitted under this Indenture; and

(G) the property and assets of the Person which is merged or consolidated with
or into the Guarantor, to the extent that they are property or assets of the
types which would constitute Collateral under the Security Documents, shall be
treated as After-Acquired Property and the Company shall take such action as may
be reasonably necessary to cause such property and assets to be made subject to
the Lien of the Security Documents in the manner and to the extent required
under the Security Documents; or

(2) the transaction is made in compliance with Section 4.10 hereof.

(d) Subject to certain limitations described in this Indenture, the Successor
Person shall succeed to, and be substituted for, such Guarantor under this
Indenture and such Guarantor’s Guarantee. Notwithstanding the foregoing, any
Guarantor may (i) merge into or transfer all or part of its properties and
assets to another Guarantor or the Company, (ii) merge with an Affiliate of the
Company solely for the purpose of reincorporating the Guarantor in the United
States, any state thereof, the District of Columbia or any territory thereof or
(iii) convert into a corporation, partnership, limited partnership, limited
liability company or trust organized under the laws of the jurisdiction of
organization of such Guarantor, in each case without regard to the requirements
set forth in Section 5.01(c) hereof.

 

-89-



--------------------------------------------------------------------------------

(e) Co-Issuer. The Co-Issuer shall not, directly or indirectly, consolidate or
merge with or into or wind up into (whether or not the Co-Issuer is the
surviving corporation), or sell, assign, transfer, lease, convey or otherwise
dispose of all or substantially all of the Co-Issuer’s properties or assets, in
one or more related transactions, to any Person unless:

(1) (A) concurrently therewith, a corporate Wholly-Owned Subsidiary that is a
Restricted Subsidiary of the Company organized and validly existing under the
laws of the United States, any state thereof, the District of Columbia or any
territory thereof (which may be the continuing Person as a result of such
transaction) expressly assumes all the obligations of the Co-Issuer under the
Notes and the Security Documents, pursuant to supplemental indentures or other
documents or instruments in form reasonably satisfactory to the Trustee, and the
Registration Rights Agreement if the exchange offer contemplated therein has not
been consummated or if the Issuers continue to have an obligation to file or
maintain the effectiveness of a shelf registration statement as provided under
such agreement; or

(B) after giving effect thereto, at least one obligor on the Notes shall be a
corporation organized and validly existing under the laws of the United States,
any state thereof, the District of Columbia or any territory thereof;

(2) immediately after such transaction, no Default or Event of Default shall
have occurred and be continuing; and

(3) The Co-Issuer shall have delivered to the Trustee an Officer’s Certificate
and an Opinion of Counsel, each stating that such consolidation, merger or
transfer and such supplemental indenture, if any, comply with this Indenture.

 

  Section 5.02 Successor Corporation Substituted.

Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Company, any Guarantor or the Co-Issuer in accordance with Section 5.01 hereof,
the successor corporation formed by such consolidation or into or with which the
Company, such Guarantor or the Co-Issuer, as the case may be, is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the Company, such Guarantor or the
Co-Issuer, as the case may be, shall refer instead to the successor corporation
and not to the Company, such Guarantor or the Co-Issuer, as the case may be),
and may exercise every right and power of the Company, such Guarantor or the
Co-Issuer, as the case may be, under this Indenture with the same effect as if
such successor Person had been named as the Company, such Guarantor or the
Co-Issuer, as the case may be, herein; provided that the predecessor, as the
case may be, shall not be relieved from the obligation to pay the principal of
and interest and Additional Interest, if any, on the Notes except in the case of
a sale, assignment, transfer, conveyance or other disposition of all of the
assets of the Company, such Guarantor or the Co-Issuer, as the case may be, that
meets the requirements of Section 5.01 hereof.

ARTICLE 6

DEFAULTS AND REMEDIES

 

  Section 6.01 Events of Default.

(a) An “Event of Default” wherever used herein, means any one of the following
events (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

(1) default in payment when due and payable (whether at maturity, upon
redemption, acceleration or otherwise), of principal of, or premium, if any, on
the Notes;

 

-90-



--------------------------------------------------------------------------------

(2) default for 30 days or more in the payment when due of interest or
Additional Interest on or with respect to the Notes;

(3) failure by the Company, the Co-Issuer or any Guarantor for 60 days after
receipt of written notice given by the Trustee or the Holders of not less than
25% in principal amount of the Notes to comply with any of its obligations,
covenants or agreements (other than a default referred to in Sections 6.01(a)(1)
and (2) above);

(4) default under any mortgage, indenture or instrument under which there is
issued or by which there is secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries or the payment of
which is guaranteed by the Company or any of its Restricted Subsidiaries, other
than Indebtedness owed to the Company or a Restricted Subsidiary, whether such
Indebtedness or guarantee now exists or is created after the issuance of the
Notes, if both:

(a) such default either results from the failure to pay any principal of such
Indebtedness at its stated final maturity (after giving effect to any applicable
grace periods) or relates to an obligation other than the obligation to pay
principal of any such Indebtedness at its stated final maturity and results in
the holder or holders of such Indebtedness causing such Indebtedness to become
due prior to its stated maturity; and

(b) the principal amount of such Indebtedness, together with the principal
amount of any other such Indebtedness in default for failure to pay principal at
stated final maturity (after giving effect to any applicable grace periods), or
the maturity of which has been so accelerated, aggregate $50.0 million or more
at any one time outstanding;

(5) failure by the Company or any Significant Subsidiary (including the
Co-Issuer) to pay final judgments aggregating in excess of $50.0 million, which
final judgments remain unpaid, undischarged and unstayed for a period of more
than 60 days after such judgment becomes final, and in the event such judgment
is covered by insurance, an enforcement proceeding has been commenced by any
creditor upon such judgment or decree which is not promptly stayed;

(6) the Company or any Significant Subsidiary, pursuant to or within the meaning
of any Bankruptcy Law:

(i) commences proceedings to be adjudicated bankrupt or insolvent;

(ii) consents to the institution of bankruptcy or insolvency proceedings against
it, or the filing by it of a petition or answer or consent seeking
reorganization or relief under applicable Bankruptcy law;

(iii) consents to the appointment of a receiver, liquidator, assignee, trustee,
sequestrator or other similar official of it or for all or substantially all of
its property;

 

-91-



--------------------------------------------------------------------------------

(iv) makes a general assignment for the benefit of its creditors; or

(v) generally is not paying its debts as they become due;

(7) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

(i) is for relief against the Company or any Significant Subsidiary, in a
proceeding in which the Company or any Significant Subsidiary is to be
adjudicated bankrupt or insolvent;

(ii) appoints a receiver, liquidator, assignee, trustee, sequestrator or other
similar official of the Company or any Significant Subsidiary, or for all or
substantially all of the property of the Company or any Significant Subsidiary;
or

(iii) orders the liquidation of the Company or any Significant Subsidiary;

and the order or decree remains unstayed and in effect for 60 consecutive days;

(8) the Guarantee of any Significant Subsidiary shall for any reason cease to be
in full force and effect or be declared null and void or any responsible officer
of any Guarantor that is a Significant Subsidiary, as the case may be, denies
that it has any further liability under its Guarantee or gives notice to such
effect, other than by reason of the termination of this Indenture or the release
of any such Guarantee in accordance with this Indenture; or

(9) unless all of the Collateral has been released from the Second Priority
Liens in accordance with the provisions of the Security Documents, (i) default
by the Company or any Significant Subsidiary in the performance of the Security
Documents which adversely affects the enforceability, validity, perfection or
priority of the Second Priority Liens on a material portion of the Collateral
granted to the Second Lien Agent for its benefit and the benefit of the Holders
of the Notes, (ii) the repudiation in writing by the Company or any Significant
Subsidiary of its material obligations under the Security Documents or (iii) the
final determination in a judicial proceeding that the Security Documents are
unenforceable or invalid against the Company or any Significant Subsidiary party
thereto for any reason with respect to a material portion of the Collateral, in
the case of each of clauses (i), (ii) or (iii) of this Section 6.01(a)(9), which
default, repudiation or determination is not rescinded, stayed, or waived by the
Persons having such authority pursuant to the Security Documents or otherwise
cured within 60 days after the Issuers receive written notice thereof specifying
such occurrence from the Trustee or the Holders of at least 25% of the
outstanding principal amount of the Notes and demanding that such default be
remedied.

(b) In the event of any Event of Default specified in clause (4) of
Section 6.01(a) hereof, such Event of Default and all consequences thereof
(excluding any resulting payment default, other than as a result of acceleration
of the Notes) shall be annulled, waived and rescinded, automatically and without
any action by the Trustee or the Holders, if within 20 days after such Event of
Default arose:

(1) the Indebtedness or Guarantee that is the basis for such Event of Default
has been discharged; or

 

-92-



--------------------------------------------------------------------------------

(2) Holders thereof have rescinded or waived the acceleration, notice or action
(as the case may be) giving rise to such Event of Default; or

(3) the Default that is the basis for such Event of Default has been cured.

 

  Section 6.02 Acceleration.

(a) If any Event of Default (other than an Event of Default specified in
clause (6) or (7) of Section 6.01(a) hereof) occurs and is continuing under this
Indenture, the Trustee or the Holders of at least 25% in principal amount of the
then total outstanding Notes may declare the principal, premium, if any,
interest and any other monetary obligations on all the then outstanding Notes to
be due and payable immediately.

Upon the effectiveness of such declaration, such principal and interest shall be
due and payable immediately. The Trustee shall have no obligation to accelerate
the Notes if and so long as a committee of its Responsible Officers in good
faith determines acceleration is not in the best interest of the Holders.

Notwithstanding the foregoing, in the case of an Event of Default arising under
clause (6) or (7) of Section 6.01(a) hereof, all outstanding Notes shall be due
and payable immediately without further action or notice.

The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may on behalf of all of the Holders
rescind an acceleration and its consequences if the rescission would not
conflict with any judgment or decree and if all existing Events of Default
(except nonpayment of principal, interest, Additional Interest, if any, or
premium that has become due solely because of the acceleration) have been cured
or waived.

 

  Section 6.03 Other Remedies.

If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

 

  Section 6.04 Waiver of Past Defaults.

Holders of not less than a majority in aggregate principal amount of the then
outstanding Notes by notice to the Trustee may on behalf of the Holders of all
of the Notes waive any existing Default and its consequences hereunder, except a
continuing Default in the payment of the principal of, premium, if any,
Additional Interest, if any, or interest on, any Note held by a non-consenting
Holder (including in connection with an Asset Sale Offer, a Change of Control
Offer or a Loss Proceeds Offer) and rescind any acceleration with respect to the
Notes and its consequences (provided such rescission would not conflict with any
judgment of a court of competent jurisdiction); provided, subject to
Section 6.02 hereof,

 

-93-



--------------------------------------------------------------------------------

that the Holders of a majority in aggregate principal amount of the then
outstanding Notes may rescind an acceleration and its consequences, including
any related payment default that resulted from such acceleration. Upon any such
waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.

 

  Section 6.05 Control by Majority.

Holders of a majority in principal amount of the then total outstanding Notes
may direct the time, method and place of conducting any proceeding for any
remedy available to the Trustee or of exercising any trust or power conferred on
the Trustee. The Trustee, however, may refuse to follow any direction that
conflicts with law or this Indenture or that the Trustee determines is unduly
prejudicial to the rights of any other Holder of a Note or that would involve
the Trustee in personal liability.

 

  Section 6.06 Limitation on Suits.

Subject to Section 6.07 hereof, no Holder of a Note may pursue any remedy with
respect to this Indenture or the Notes unless:

(1) such Holder has previously given the Trustee notice that an Event of Default
is continuing;

(2) Holders of at least 25% in principal amount of the total outstanding Notes
have requested the Trustee to pursue the remedy;

(3) Holders of the Notes have offered the Trustee reasonable security or
indemnity against any loss, liability or expense;

(4) the Trustee has not complied with such request within 60 days after the
receipt thereof and the offer of security or indemnity; and

(5) Holders of a majority in principal amount of the total outstanding Notes
have not given the Trustee a direction inconsistent with such request within
such 60-day period.

A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note.

 

  Section 6.07 Rights of Holders of Notes to Receive Payment.

Notwithstanding any other provision of this Indenture, the right of any Holder
of a Note to receive payment of principal, premium, if any, and Additional
Interest, if any, and interest on the Note, on or after the respective due dates
expressed in the Note (including in connection with an Asset Sale Offer, a
Change of Control Offer or a Loss Proceeds Offer), or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of such Holder.

 

  Section 6.08 Collection Suit by Trustee.

If an Event of Default specified in Section 6.01(a)(1) or (2) hereof occurs and
is continuing, the Trustee is authorized to recover judgment in its own name and
as trustee of an express

 

-94-



--------------------------------------------------------------------------------

trust against the Issuers for the whole amount of principal of, premium, if any,
and Additional Interest, if any, and interest remaining unpaid on the Notes and
interest on overdue principal and, to the extent lawful, interest and such
further amount as shall be sufficient to cover the costs and expenses of
collection, including the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel.

 

  Section 6.09 Restoration of Rights and Remedies.

If the Trustee or any Holder has instituted any proceeding to enforce any right
or remedy under this Indenture and such proceeding has been discontinued or
abandoned for any reason, or has been determined adversely to the Trustee or to
such Holder, then and in every such case, subject to any determination in such
proceedings, the Issuers, the Trustee and the Holders shall be restored
severally and respectively to their former positions hereunder and thereafter
all rights and remedies of the Trustee and the Holders shall continue as though
no such proceeding has been instituted.

 

  Section 6.10 Rights and Remedies Cumulative.

Except as otherwise provided with respect to the replacement or payment of
mutilated, destroyed, lost or stolen Notes in Section 2.07 hereof, no right or
remedy herein conferred upon or reserved to the Trustee or to the Holders is
intended to be exclusive of any other right or remedy, and every right and
remedy shall, to the extent permitted by law, be cumulative and in addition to
every other right and remedy given hereunder or now or hereafter existing at law
or in equity or otherwise. The assertion or employment of any right or remedy
hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other appropriate right or remedy.

 

  Section 6.11 Delay or Omission Not Waiver.

No delay or omission of the Trustee or of any Holder of any Note to exercise any
right or remedy accruing upon any Event of Default shall impair any such right
or remedy or constitute a waiver of any such Event of Default or an acquiescence
therein. Every right and remedy given by this Article or by law to the Trustee
or to the Holders may be exercised from time to time, and as often as may be
deemed expedient, by the Trustee or by the Holders, as the case may be.

 

  Section 6.12 Trustee May File Proofs of Claim.

The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Company
(or any other obligor upon the Notes including the Co-Issuer and the
Guarantors), its creditors or its property and shall be entitled and empowered
to participate as a member in any official committee of creditors appointed in
such matter and to collect, receive and distribute any money or other property
payable or deliverable on any such claims and any custodian in any such judicial
proceeding is hereby authorized by each Holder to make such payments to the
Trustee, and in the event that the Trustee shall consent to the making of such
payments directly to the Holders, to pay to the Trustee any amount due to it for
the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.07 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.07 hereof out of the estate in
any such proceeding, shall be

 

-95-



--------------------------------------------------------------------------------

denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Holders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.

 

  Section 6.13 Priorities.

If the Trustee collects any money or property pursuant to this Article 6, it
shall pay out the money or property in the following order:

(i) to the Trustee, its agents and attorneys for amounts due under Section 7.07
hereof, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the costs and expenses of
collection;

(ii) to Holders of Notes for amounts due and unpaid on the Notes for principal,
premium, if any, and Additional Interest, if any, and interest, ratably, without
preference or priority of any kind, according to the amounts due and payable on
the Notes for principal, premium, if any, and Additional Interest, if any, and
interest, respectively; and

(iii) to the Company or to such party as a court of competent jurisdiction shall
direct, including the Co-Issuer or a Guarantor, if applicable.

The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.13.

 

  Section 6.14 Undertaking for Costs.

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.14
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than 10% in principal
amount of the then outstanding Notes.

ARTICLE 7

TRUSTEE

 

  Section 7.01 Duties of Trustee.

(a) If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

-96-



--------------------------------------------------------------------------------

(b) Except during the continuance of an Event of Default:

(i) the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and

(ii) in the absence of bad faith on its part, the Trustee may conclusively rely,
as to the truth of the statements and the correctness of the opinions expressed
therein, upon certificates or opinions furnished to the Trustee and conforming
to the requirements of this Indenture. However, in the case of any such
certificates or opinions which by any provision hereof are specifically required
to be furnished to the Trustee, the Trustee shall examine the certificates and
opinions to determine whether or not they conform to the requirements of this
Indenture.

(c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:

(i) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;

(ii) the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved in a court of competent
jurisdiction that the Trustee was negligent in ascertaining the pertinent facts;
and

(iii) the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.

(d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b) and (c) of this Section 7.01.

(e) The Trustee shall be under no obligation to exercise any of its rights or
powers under this Indenture at the request or direction of any of the Holders of
the Notes unless the Holders have offered to the Trustee reasonable indemnity or
security against any loss, liability or expense.

(f) The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

 

  Section 7.02 Rights of Trustee.

(a) The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document, but the Trustee,
in its discretion, may make such further inquiry or investigation into such
facts or matters as it may see fit, and, if the Trustee shall determine to make
such further inquiry or investigation, it shall be entitled to examine the
books, records and premises of the Issuers, personally or by agent or attorney
at the sole cost of the Issuers and shall incur no liability or additional
liability of any kind by reason of such inquiry or investigation.

 

-97-



--------------------------------------------------------------------------------

(b) In the event of any amendments, supplements, modifications, extensions,
renewals or restatements to any of the First Lien Documents, the Company shall
promptly provide the documentation evidencing such change to the Trustee.

(c) Before the Trustee acts or refrains from acting, it may require an Officer’s
Certificate or an Opinion of Counsel or both. The Trustee shall not be liable
for any action it takes or omits to take in good faith in reliance on such
Officer’s Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the written advice of such counsel or any Opinion
of Counsel shall be full and complete authorization and protection from
liability in respect of any action taken, suffered or omitted by it hereunder in
good faith and in reliance thereon.

(d) The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent or attorney appointed
with due care.

(e) The Trustee shall not be liable for any action it takes or omits to take in
good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.

(f) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from an Issuer shall be sufficient if signed by an
Officer of such Issuer.

(g) None of the provisions of this Indenture shall require the Trustee to expend
or risk its own funds or otherwise to incur any liability, financial or
otherwise, in the performance of any of its duties hereunder, or in the exercise
of any of its rights or powers if it shall have reasonable grounds for believing
that repayment of such funds or indemnity satisfactory to it against such risk
or liability is not assured to it.

(h) The Trustee shall not be deemed to have notice of any Default or Event of
Default unless a Responsible Officer of the Trustee has actual knowledge thereof
or unless written notice of any event which is in fact such a Default is
received by the Trustee at the Corporate Trust Office of the Trustee, and such
notice references the Notes and this Indenture. Delivery of reports to the
Trustee pursuant to Section 4.03 hereof shall not constitute knowledge of, or
notice of, the Trustee of the information contained therein.

(i) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action except that it shall be liable for damages that arise out of the
Trustee’s gross negligence, bad faith or willful misconduct.

(j) The rights, privileges, protections, immunities and benefits given to the
Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, including as Second Lien Agent, and each agent, custodian and other
Person employed to act hereunder.

(k) In the event the Issuers are required to pay Additional Interest, the
Issuers will provide written notice to the Trustee of the Issuers’ obligation to
pay Additional Interest no later than 15 days prior to the next Interest Payment
Date, which notice shall set forth the amount of the Additional Interest to be
paid by the Issuers. The Trustee shall not at any time be under any duty or
responsibility to any Holders to determine whether the Additional Interest is
payable and the amount thereof.

 

-98-



--------------------------------------------------------------------------------

(l) The permissive rights of the Trustee, including the right to obtain an
Officer’s Certificate and an Opinion of Counsel to do things enumerated in this
Indenture shall not be construed as duties.

 

  Section 7.03 Individual Rights of Trustee.

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee or resign. Any Agent may do the same with like rights and duties. The
Trustee is also subject to Sections 7.10 and 7.11 hereof.

 

  Section 7.04 Trustee’s Disclaimer.

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuers’ use of the proceeds from the Notes or any money paid to the
Issuers or upon the Issuers’ direction under any provision of this Indenture, it
shall not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

 

  Section 7.05 Notice of Defaults.

If a Default occurs and is continuing and if it is known to the Trustee, the
Trustee shall mail to Holders of Notes a notice of the Default within 90 days
after it occurs. Except in the case of a Default relating to the payment of
principal, premium, if any, or interest on any Note, the Trustee may withhold
from the Holders notice of any continuing Default if and so long as a committee
of its Responsible Officers in good faith determines that withholding the notice
is in the interests of the Holders of the Notes. The Trustee shall not be deemed
to know of any Default unless a Responsible Officer of the Trustee has actual
knowledge thereof or unless written notice of any event which is such a Default
is received by the Trustee at the Corporate Trust Office of the Trustee.

 

  Section 7.06 Reports by Trustee to Holders of the Notes.

Within 60 days after each May 15, beginning with the May 15 following the date
of this Indenture, and for so long as Notes remain outstanding, the Trustee
shall mail to the Holders of the Notes a brief report dated as of such reporting
date that complies with Trust Indenture Act Section 313(a) (but if no event
described in Trust Indenture Act Section 313(a) has occurred within the twelve
months preceding the reporting date, no report need be transmitted). The Trustee
also shall comply with Trust Indenture Act Section 313(b)(2). The Trustee shall
also transmit by mail all reports as required by Trust Indenture Act
Section 313(c).

A copy of each report at the time of its mailing to the Holders of Notes shall
be mailed to the Issuers and filed with the SEC and each stock exchange on which
the Notes are listed in accordance with Trust Indenture Act Section 313(d). The
Issuers shall promptly notify the Trustee when the Notes are listed on any stock
exchange.

 

-99-



--------------------------------------------------------------------------------

  Section 7.07 Compensation and Indemnity.

The Issuers and the Guarantors, jointly and severally, shall pay to the Trustee
from time to time such compensation for its acceptance of this Indenture and
services hereunder as the parties shall agree in writing from time to time. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuers and the Guarantors, jointly and
severally, shall reimburse the Trustee promptly upon request for all reasonable
disbursements, advances and expenses incurred or made by it in addition to the
compensation for its services. Such expenses shall include the reasonable
compensation, disbursements and expenses of the Trustee’s agents and counsel.

The Issuers and the Guarantors, jointly and severally, shall indemnify the
Trustee for, and hold the Trustee harmless against, any and all loss, damage,
claims, liability or expense (including attorneys’ fees) incurred by it in
connection with the acceptance or administration of this trust and the
performance of its duties hereunder (including the costs and expenses of
enforcing this Indenture against the Issuers or any of the Guarantors (including
this Section 7.07) or defending itself against any claim whether asserted by any
Holder, the Issuers or any Guarantor, or liability in connection with the
acceptance, exercise or performance of any of its powers or duties hereunder).
The Trustee shall notify the Issuers promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Issuers shall not relieve the
Issuers of their obligations hereunder. The Issuers shall defend the claim and
the Trustee may have separate counsel and the Issuers shall pay the fees and
expenses of such counsel. The Issuers need not reimburse any expense or
indemnify against any loss, liability or expense incurred by the Trustee through
the Trustee’s own willful misconduct, negligence or bad faith.

The obligations of the Issuers under this Section 7.07 shall survive the
satisfaction and discharge of this Indenture or the earlier resignation or
removal of the Trustee.

Notwithstanding anything to the contrary in Section 4.12 hereof, to secure the
payment obligations of the Issuers and the Guarantors in this Section 7.07, the
Trustee shall have a Lien prior to the Notes on all money or property held or
collected by the Trustee, except that held in trust to pay principal and
interest on particular Notes. Such Lien shall survive the satisfaction and
discharge of this Indenture.

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(a)(6) or (7) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

The Trustee shall comply with the provisions of Trust Indenture Act
Section 313(b)(2) to the extent applicable.

 

  Section 7.08 Replacement of Trustee.

A resignation or removal of the Trustee and appointment of a successor Trustee
shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08. The Trustee may resign in writing
at any time and be discharged from the trust hereby created by so notifying the
Issuers. The Holders of a majority in principal amount of the then outstanding
Notes may remove the Trustee by so notifying the Trustee and the Issuers in
writing. The Issuers may remove the Trustee if:

(a) the Trustee fails to comply with Section 7.10 hereof;

 

-100-



--------------------------------------------------------------------------------

(b) the Trustee is adjudged a bankrupt or an insolvent or an order for relief is
entered with respect to the Trustee under any Bankruptcy Law;

(c) a custodian or public officer takes charge of the Trustee or its property;
or

(d) the Trustee becomes incapable of acting.

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason, the Issuers shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuers.

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee (at the Issuers’ expense),
the Issuers or the Holders of at least 10% in principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.

If the Trustee, after written request by any Holder who has been a Holder for at
least six months, fails to comply with Section 7.10 hereof, such Holder may
petition any court of competent jurisdiction for the removal of the Trustee and
the appointment of a successor Trustee.

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Issuers. Thereupon, the resignation or removal of
the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee; provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.07 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuers’ obligations under Section 7.07 hereof shall continue for the benefit of
the retiring Trustee.

 

  Section 7.09 Successor Trustee by Merger, etc.

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee.

 

  Section 7.10 Eligibility; Disqualification.

There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $50,000,000
as set forth in its most recent published annual report of condition.

This Indenture shall always have a Trustee who satisfies the requirements of
Trust Indenture Act Sections 310(a)(1), (2) and (5). The Trustee is subject to
Trust Indenture Act Section 310(b).

 

-101-



--------------------------------------------------------------------------------

  Section 7.11 Preferential Collection of Claims Against Issuers.

The Trustee is subject to Trust Indenture Act Section 311(a), excluding any
creditor relationship listed in Trust Indenture Act Section 311(b). A Trustee
who has resigned or been removed shall be subject to Trust Indenture Act
Section 311(a) to the extent indicated therein.

ARTICLE 8

LEGAL DEFEASANCE AND COVENANT DEFEASANCE

 

  Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.

The Issuers may, at their option and at any time, elect to have either
Section 8.02 or 8.03 hereof applied to all outstanding Notes upon compliance
with the conditions set forth below in this Article 8.

 

  Section 8.02 Legal Defeasance and Discharge.

Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuers and the Guarantors shall, subject to the
satisfaction of the conditions set forth in Section 8.04 hereof, be deemed to
have been discharged from their obligations with respect to all outstanding
Notes, Guarantees and Security Documents on the date the conditions set forth
below are satisfied (“Legal Defeasance”). For this purpose, Legal Defeasance
means that the Issuers shall be deemed to have paid and discharged the entire
Indebtedness represented by the outstanding Notes, which shall thereafter be
deemed to be “outstanding” only for the purposes of Section 8.05 hereof and the
other Sections of this Indenture referred to in (a) and (b) below, and to have
satisfied all their other obligations under such Notes and this Indenture
including that of the Guarantors (and the Trustee, on demand of and at the
expense of the Issuers, shall execute proper instruments acknowledging the
same), except for the following provisions which shall survive until otherwise
terminated or discharged hereunder:

(a) the rights of Holders of Notes to receive payments in respect of the
principal of, premium, if any, and interest on the Notes when such payments are
due solely out of the trust created pursuant to this Indenture referred to in
Section 8.04 hereof;

(b) the Issuers’ obligations with respect to Notes concerning issuing temporary
Notes, registration of such Notes, mutilated, destroyed, lost or stolen Notes
and the maintenance of an office or agency for payment and money for security
payments held in trust;

(c) the rights, powers, trusts, duties and immunities of the Trustee and the
Second Lien Agent, and the Issuers’ obligations in connection therewith; and

(d) this Section 8.02.

Subject to compliance with this Article 8, the Issuers may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

 

  Section 8.03 Covenant Defeasance.

Upon the Issuers’ exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuers and the Guarantors shall, subject to the
satisfaction of the conditions set forth in

 

-102-



--------------------------------------------------------------------------------

Section 8.04 hereof, be released from their obligations under the covenants
contained in Sections 4.03, 4.04, 4.05, 4.07, 4.08, 4.09, 4.10, 4.12, 4.13,
4.14, 4.15 and 4.16 hereof and clauses (4) and (5) of Section 5.01(a),
Sections 5.01(c) and 5.01(d) hereof with respect to the outstanding Notes on and
after the date the conditions set forth in Section 8.04 hereof are satisfied
(“Covenant Defeasance”), and the Notes shall thereafter be deemed not
“outstanding” for the purposes of any direction, waiver, consent or declaration
or act of Holders (and the consequences of any thereof) in connection with such
covenants, but shall continue to be deemed “outstanding” for all other purposes
hereunder (it being understood that such Notes shall not be deemed outstanding
for accounting purposes). For this purpose, Covenant Defeasance means that, with
respect to the outstanding Notes, the Issuers may omit to comply with and shall
have no liability in respect of any term, condition or limitation set forth in
any such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply shall not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes shall be unaffected thereby. In addition, upon the
Issuers’ exercise under Section 8.01 hereof of the option applicable to this
Section 8.03 hereof, subject to the satisfaction of the conditions set forth in
Section 8.04 hereof, Sections 6.01(a)(3), 6.01(a)(4), 6.01(a)(5), 6.01(a)(6),
(solely with respect to Restricted Subsidiaries that are Significant
Subsidiaries), 6.01(a)(7) (solely with respect to Restricted Subsidiaries that
are Significant Subsidiaries) and 6.01(a)(8) hereof shall not constitute Events
of Default.

 

  Section 8.04 Conditions to Legal or Covenant Defeasance.

The following shall be the conditions to the application of either Section 8.02
or 8.03 hereof to the outstanding Notes:

In order to exercise either Legal Defeasance or Covenant Defeasance with respect
to the Notes:

(1) the Issuers must irrevocably deposit with the Trustee, in trust, for the
benefit of the Holders of the Notes, cash in U.S. dollars, Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized firm of independent public accountants,
to pay the principal of, premium, if any, and interest due on the Notes on the
stated maturity date or on the redemption date, as the case may be, of such
principal, premium, if any, or interest on such Notes and the Company must
specify whether such Notes are being defeased to maturity or to a particular
redemption date;

(2) in the case of Legal Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions,

(a) the Issuers have received from, or there has been published by, the United
States Internal Revenue Service a ruling, or

(b) since the issuance of the Notes, there has been a change in the applicable
U.S. federal income tax law,

in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, subject to customary assumptions and exclusions, the Holders
of the Notes will not recognize income, gain or loss for U.S. federal income tax
purposes, as applicable, as a result of such Legal

 

-103-



--------------------------------------------------------------------------------

Defeasance and will be subject to U.S. federal income tax on the same amounts,
in the same manner and at the same times as would have been the case if such
Legal Defeasance had not occurred;

(3) in the case of Covenant Defeasance, the Issuers shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that, subject to customary assumptions and exclusions, the Holders of the Notes
will not recognize income, gain or loss for U.S. federal income tax purposes as
a result of such Covenant Defeasance and will be subject to U.S. federal income
tax on the same amounts, in the same manner and at the same times as would have
been the case if such Covenant Defeasance had not occurred;

(4) no Default (other than that resulting from borrowing funds to be applied to
make the deposit required to effect such Legal Defeasance or Covenant Defeasance
and any similar and simultaneous deposit relating to other Indebtedness, and, in
each case, the granting of Liens in connection therewith) shall have occurred
and be continuing on the date of such deposit;

(5) such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under the Senior Credit Facilities or any
other material agreement or instrument (other than this Indenture) to which, the
Issuers or any Guarantor is a party or by which the Issuers or any Guarantor is
bound (other than that resulting with respect to any Indebtedness being defeased
from any borrowing of funds to be applied to make the deposit required to effect
such Legal Defeasance or Covenant Defeasance and any similar and simultaneous
deposit relating to such Indebtedness, and the granting of Liens in connection
therewith);

(6) the Issuers shall have delivered to the Trustee an Opinion of Counsel to the
effect that, as of the date of such opinion and subject to customary assumptions
and exclusions following the deposit, the trust funds will not be subject to the
effect of Section 547 of Title 11 of the United States Code;

(7) the Issuers shall have delivered to the Trustee an Officer’s Certificate
stating that the deposit was not made by the Issuers with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuers or any
Guarantor or others; and

(8) the Issuers shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel (which Opinion of Counsel may be subject to customary
assumptions and exclusions) each stating that all conditions precedent provided
for or relating to the Legal Defeasance or the Covenant Defeasance, as the case
may be, have been complied with.

 

  Section 8.05 Deposited Money and Government Securities to Be Held in Trust;
Other Miscellaneous Provisions.

Subject to Section 8.06 hereof, all money and Government Securities (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 8.05, the “Trustee”) pursuant to
Section 8.04 hereof in respect of the outstanding Notes shall be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including an Issuer or a Guarantor acting as Paying Agent) as the Trustee may
determine, to the Holders of such Notes of all sums due and to become due
thereon in respect of principal, premium and Additional Interest, if any, and
interest, but such money need not be segregated from other funds except to the
extent required by law.

 

-104-



--------------------------------------------------------------------------------

The Issuers shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section 8.04 hereof or the principal and interest received
in respect thereof other than any such tax, fee or other charge which by law is
for the account of the Holders of the outstanding Notes.

Anything in this Article 8 to the contrary notwithstanding, the Trustee shall
deliver or pay to the Issuers from time to time upon the request of the Issuers
any money or Government Securities held by it as provided in Section 8.04 hereof
which, in the opinion of a nationally recognized firm of independent public
accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.04(2) hereof), are
in excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

 

  Section 8.06 Repayment to Issuers.

Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuers, in trust for the payment of the principal of, premium and Additional
Interest, if any, or interest on any Note and remaining unclaimed for two years
after such principal, and premium and Additional Interest, if any, or interest
has become due and payable shall be paid to the Issuers on their request or (if
then held by the Issuers) shall be discharged from such trust; and the Holder of
such Note shall thereafter look only to the Issuers for payment thereof, and all
liability of the Trustee or such Paying Agent with respect to such trust money,
and all liability of the Issuers as trustee thereof, shall thereupon cease.

 

  Section 8.07 Reinstatement.

If the Trustee or Paying Agent is unable to apply any United States dollars or
Government Securities in accordance with Section 8.02 or 8.03 hereof, as the
case may be, by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, then
the Issuers’ obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 8.02 or 8.03
hereof until such time as the Trustee or Paying Agent is permitted to apply all
such money in accordance with Section 8.02 or 8.03 hereof, as the case may be;
provided that, if the Issuers make any payment of principal of, premium and
Additional Interest, if any, or interest on any Note following the reinstatement
of its obligations, the Issuers shall be subrogated to the rights of the Holders
of such Notes to receive such payment from the money held by the Trustee or
Paying Agent.

ARTICLE 9

AMENDMENT, SUPPLEMENT AND WAIVER

 

  Section 9.01 Without Consent of Holders of Notes.

Notwithstanding Section 9.02 hereof, the Issuers, any Guarantor (with respect to
a Guarantee or this Indenture), the Trustee and the Second Lien Agent may amend
or supplement this Indenture, the Security Documents and any Guarantee or Notes
without the consent of any Holder:

(1) to cure any ambiguity, omission, mistake, defect or inconsistency;

 

-105-



--------------------------------------------------------------------------------

(2) to provide for uncertificated Notes of such series in addition to or in
place of certificated Notes;

(3) to comply with Section 5.01 hereof;

(4) to provide for the assumption of the Issuers’ or any Guarantor’s obligations
to the Holders;

(5) to make any change that would provide any additional rights or benefits to
the Holders or that does not adversely affect the legal rights under this
Indenture of any such Holder;

(6) to add assets to the Collateral or to release Collateral from any Lien
pursuant to this Indenture and the Security Documents when permitted or required
by this Indenture, to the extent necessary to provide for the granting of a
security interest for the benefit of any Person; provided that the granting of
such security interest is not prohibited under Section 4.20 hereof or otherwise
under this Indenture;

(7) to add parties to the Security Documents, including Guarantors, or
successors, including successor trustees or other representatives;

(8) to make provision for equal and ratable pledges of any collateral to secure
the Notes or any Additional Notes;

(9) to add covenants for the benefit of the Holders or to surrender any right or
power conferred upon the Issuers or any Guarantor;

(10) to comply with requirements of the SEC in order to effect or maintain the
qualification of this Indenture under the Trust Indenture Act;

(11) to evidence and provide for the acceptance and appointment under this
Indenture of a successor Trustee or a successor Second Lien Agent thereunder
pursuant to the requirements thereof;

(12) to provide for the issuance of exchange notes or private exchange notes,
which are identical to exchange notes except that they are not freely
transferable;

(13) to provide for the issuance of Additional Notes in accordance with this
Indenture;

(14) to add a Guarantor under this Indenture or to release a Guarantor in
accordance with the terms of this Indenture;

(15) to conform the text of this Indenture, Guarantees, the Security Documents
or the Notes to any provision of the “Description of Notes” section of the
Offering Circular to the extent that such provision in such “Description of
Notes” section was intended to be a verbatim recitation of a provision of this
Indenture, Guarantee, the Security Documents or Notes;

(16) to make any amendment to the provisions of this Indenture relating to the
transfer and legending of Notes as permitted by this Indenture, including,
without limitation to facilitate the issuance and administration of the Notes;
provided, however, that (i) compliance with this

 

-106-



--------------------------------------------------------------------------------

Indenture as so amended would not result in the Notes being transferred in
violation of the Securities Act or any applicable securities law and (ii) such
amendment does not materially and adversely affect the rights of Holders to
transfer the Notes;

(17) to make any other modifications to the Notes or this Indenture of a formal,
minor or technical nature, or necessary to correct a manifest error, so long as
such modification does not adversely affect the rights of any Holders in any
material respect;

(18) to mortgage, pledge, hypothecate or grant any other Lien in favor of the
Second Lien Agent for the benefit of the Trustee on behalf of the Holders of the
Notes, as additional security for the payment and performance of all or any
portion of the Second Lien Obligations, in any property or assets, including any
which are required to be mortgaged, pledged or hypothecated, or in which a Lien
is required to be granted to or for the benefit of the Trustee or the Second
Lien Agent pursuant to this Indenture, any of the Security Documents or
otherwise;

(19) to secure any First Lien Obligations or any Permitted Additional Pari Passu
Obligations under the Security Documents and to include the same in the
Intercreditor Agreement;

(20) to enter into any intercreditor arrangements with respect to Indebtedness
secured by junior Liens on the Collateral; or

(21) to provide for (i) the succession of any parties to the Security Documents
or the Intercreditor Agreement (and other amendments that are administrative or
ministerial in nature) in connection with an amendment, renewal, extension,
substitution, refinancing, restructuring, replacement, supplementing or other
modification from time to time of the Senior Credit Facilities or any other
agreement that is not prohibited by this Indenture, or (ii) the succession of
the Second Lien Agent as collateral agent under this Indenture, the
Intercreditor Agreement and the Security Documents.

Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors authorizing the execution of any such amended or
supplemental indenture, and upon receipt by the Trustee of the documents
described in Section 7.02 hereof, the Trustee shall join with the Issuers and
the Guarantors in the execution of any amended or supplemental indenture
authorized or permitted by the terms of this Indenture and to make any further
appropriate agreements and stipulations that may be therein contained, but the
Trustee shall not be obligated to enter into such amended or supplemental
indenture that affects its own rights, duties or immunities under this Indenture
or otherwise. Notwithstanding the foregoing, no Opinion of Counsel shall be
required in connection with the addition of a Guarantor under this Indenture
upon execution and delivery by such Guarantor and the Trustee of a supplemental
indenture to this Indenture, the form of which is attached as Exhibit D hereto,
and delivery of an Officer’s Certificate.

 

  Section 9.02 With Consent of Holders of Notes.

Except as provided below in this Section 9.02, the Issuers, the Trustee and the
Second Lien Agent may amend or supplement this Indenture, the Notes, the
Guarantees or the Security Documents with the consent of the Holders of at least
a majority in principal amount of the Notes (including Additional Notes, if any)
then outstanding voting as a single class (including, without limitation,
consents obtained in connection with a tender offer or exchange offer for, or
purchase of, the

 

-107-



--------------------------------------------------------------------------------

Notes), and, subject to Sections 6.04 and 6.07 hereof, any existing Default or
Event of Default (other than a Default or Event of Default in the payment of the
principal of, premium and Additional Interest, if any, or interest on the Notes,
except a payment default resulting from an acceleration that has been rescinded)
or compliance with any provision of this Indenture, the Guarantees, the Notes or
the Security Documents may be waived with the consent of the Holders of a
majority in principal amount of the then outstanding Notes (including Additional
Notes, if any) voting as a single class (including consents obtained in
connection with a tender offer or exchange offer for, or purchase of, the
Notes). Section 2.08 hereof and Section 2.09 hereof shall determine which Notes
are considered to be “outstanding” for the purposes of this Section 9.02.

In addition, except as provided in Section 9.01 and this Section 9.02 hereof,
the Security Documents may be amended or supplemented or otherwise modified in
any manner with the consent of the Holders of at least a majority in aggregate
principal amount of the outstanding Notes and the Permitted Additional Pari
Passu Obligations, voting as one class.

Upon the request of the Issuers accompanied by a resolution of their respective
boards of directors authorizing the execution of any such amended or
supplemental indenture, and upon the filing with the Trustee of evidence
satisfactory to the Trustee of the consent of the Holders of Notes as aforesaid,
and upon receipt by the Trustee of the documents described in Section 7.02
hereof, the Trustee shall join with the Issuers in the execution of such amended
or supplemental indenture unless such amended or supplemental indenture directly
affects the Trustee’s own rights, duties or immunities under this Indenture or
otherwise, in which case the Trustee may in its discretion, but shall not be
obligated to, enter into such amended or supplemental indenture.

It shall not be necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment or waiver,
but it shall be sufficient if such consent approves the substance thereof.

After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuers shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuers to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver.

Without the consent of each affected Holder of Notes, an amendment or waiver
under this Section 9.02 may not (with respect to any Notes held by a
non-consenting Holder):

(1) reduce the principal amount of such Notes whose Holders must consent to an
amendment, supplement or waiver;

(2) reduce the principal of or change the fixed final maturity of any such Note
or alter or waive the provisions with respect to the redemption of such Notes
(other than provisions relating to Section 3.09, Section 4.10 and Section 4.15
hereof to the extent that any such amendment or waiver does not have the effect
of reducing the principal of or changing the fixed final maturity of any such
Note or altering or waiving the provisions with respect to the redemption of
such Notes);

(3) reduce the rate of or change the time for payment of interest on any Note;

 

-108-



--------------------------------------------------------------------------------

(4) waive a Default in the payment of principal of or premium, if any, or
interest on the Notes, except a rescission of acceleration of the Notes by the
Holders of at least a majority in aggregate principal amount of the Notes and a
waiver of the payment default that resulted from such acceleration, or in
respect of a covenant or provision contained in this Indenture or any Guarantee
which cannot be amended or modified without the consent of all Holders;

(5) make any Note payable in money other than U.S. dollars;

(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders to receive payments of principal of or
premium, if any, or interest or Additional Interest on the Notes;

(7) make any change in these amendment and waiver provisions;

(8) impair the right of any Holder to receive payment of principal of, or
interest on such Holder’s Notes on or after the due dates therefor or to
institute suit for the enforcement of any payment on or with respect to such
Holder’s Notes or the Guarantees;

(9) make any change to or modify the ranking of the Notes that would adversely
affect the Holders; or

(10) except as expressly permitted by this Indenture, modify the Guarantees of
any Significant Subsidiary in any manner adverse to the Holders of the Notes or
release the Co-Issuer from its obligations under this Indenture.

Without the consent of Holders of 66-2/3% in aggregate principal amount of the
Notes, an amendment, supplement or waiver may not:

(1) modify any Security Document or the provisions in this Indenture dealing
with Security Documents or application of trust moneys in any manner, taken as a
whole, materially adverse to the Holders as determined by the Issuers acting in
good faith or otherwise release any Collateral other than in accordance with
this Indenture, the Security Documents and the Intercreditor Agreement; or

(2) modify the Intercreditor Agreement in any manner adverse to the Holders in
any material respect other than in accordance with the terms of this Indenture,
the Security Documents and the Intercreditor Agreement; provided, however, it is
understood that the right of the Issuers to take the foregoing actions with such
consent (including the release of all or substantially all Collateral securing
the Notes and the Guarantees, which shall require the consent of each affected
Holder) shall be deemed a feature of the Notes, and each Holder of Notes by
holding the Notes thereby agrees that no such action should thereby constitute
the Notes as a new security.

No amendment of, or supplement or waiver to, the Security Documents (other than
the Intercreditor Agreement) shall be permitted to be effected in violation of
or inconsistent with the terms of the Intercreditor Agreement without the prior
written consent of the Administrative Agent. No amendment of, or supplement or
waiver to, the Intercreditor Agreement shall be permitted to be effected without
the consent of the Administrative Agent and the Second Lien Agent.

 

-109-



--------------------------------------------------------------------------------

  Section 9.03 Compliance with Trust Indenture Act.

Every amendment or supplement to this Indenture or the Notes shall be set forth
in an amended or supplemental indenture that complies with the Trust Indenture
Act as then in effect.

 

  Section 9.04 Revocation and Effect of Consents.

Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective. Once an amendment, supplement or waiver becomes effective in
accordance with its terms and the terms hereof, it thereafter binds every
subsequent Holder.

The Issuers may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment,
supplement, or waiver. If a record date is fixed, then, notwithstanding the
preceding paragraph, those Persons who were Holders at such record date (or
their duly designated proxies), and only such Persons, shall be entitled to
consent to such amendment, supplement, or waiver or to revoke any consent
previously given, whether or not such Persons continue to be Holders after such
record date. No such consent shall be valid or effective for more than 120 days
after such record date unless the consent of the requisite number of Holders has
been obtained.

 

  Section 9.05 Notation on or Exchange of Notes.

The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuers in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.

Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

 

  Section 9.06 Trustee to Sign Amendments, etc.

The Trustee shall sign any amendment, supplement or waiver authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Issuers may not
sign an amendment, supplement or waiver until the board of directors approves
it. In executing any amendment, supplement or waiver, the Trustee shall be
entitled to receive and (subject to Section 7.01 hereof) shall be fully
protected in relying upon, in addition to the documents required by
Section 14.04 hereof, an Officer’s Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture and that such amendment, supplement or waiver is the
legal, valid and binding obligation of the Issuers and any Guarantors party
thereto, enforceable against them in accordance with its terms, subject to
customary exceptions, and complies with the provisions hereof (including
Section 9.03). Notwithstanding the foregoing, no Opinion of Counsel will be
required for the Trustee to execute any amendment or supplement adding a new
Guarantor under this Indenture.

 

-110-



--------------------------------------------------------------------------------

  Section 9.07 Payment for Consent.

Neither the Issuers nor any Affiliate of the Issuers shall, directly or
indirectly, pay or cause to be paid any consideration, whether by way of
interest, fee or otherwise, to any Holder for or as an inducement to any
consent, waiver or amendment of any of the terms or provisions of this Indenture
or the Notes unless such consideration is offered to all Holders and is paid to
all Holders that so consent, waive or agree to amend in the time frame set forth
in solicitation documents relating to such consent, waiver or agreement.

ARTICLE 10

[RESERVED]

ARTICLE 11

GUARANTEES

 

  Section 11.01 Guarantee.

Subject to this Article 11, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Issuers hereunder or thereunder, that: (a) the principal
of, premium or interest on, or Additional Interest in respect of the Notes shall
be promptly paid in full when due, whether at maturity, by acceleration,
redemption or otherwise, and interest on the overdue principal of and interest
on the Notes, if any, if lawful, and all other obligations of the Issuers to the
Holders or the Trustee hereunder or thereunder shall be promptly paid in full or
performed, all in accordance with the terms hereof and thereof; and (b) in case
of any extension of time of payment or renewal of any Notes or any of such other
obligations, that same shall be promptly paid in full when due or performed in
accordance with the terms of the extension or renewal, whether at stated
maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors shall be jointly and severally obligated to pay the same immediately.
Each Guarantor agrees that this is a guarantee of payment and not a guarantee of
collection.

The Guarantors hereby agree that their obligations hereunder shall be
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuers, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Issuers, any right to require a
proceeding first against the Issuers, protest, notice and all demands whatsoever
and covenants that this Guarantee shall not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.

Each Guarantor also agrees to pay any and all costs and expenses (including
reasonable attorneys’ fees) incurred by the Trustee or any Holder in enforcing
any rights under this Section 11.01.

 

-111-



--------------------------------------------------------------------------------

If any Holder or the Trustee is required by any court or otherwise to return to
the Issuers, the Guarantors or any custodian, trustee, liquidator or other
similar official acting in relation to either the Issuers or the Guarantors, any
amount paid either to the Trustee or such Holder, this Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect.

Each Guarantor agrees that it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. Each Guarantor further
agrees that, as between the Guarantors, on the one hand, and the Holders and the
Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 hereof for the purposes of
this Guarantee, notwithstanding any stay, injunction or other prohibition
preventing such acceleration in respect of the obligations guaranteed hereby,
and (y) in the event of any declaration of acceleration of such obligations as
provided in Article 6 hereof, such obligations (whether or not due and payable)
shall forthwith become due and payable by the Guarantors for the purpose of this
Guarantee. The Guarantors shall have the right to seek contribution from any
non-paying Guarantor so long as the exercise of such right does not impair the
rights of the Holders under the Guarantees.

Each Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuers for
liquidation, reorganization, should the Issuers become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Issuers’ assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Notes are,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee on the Notes or Guarantees, whether as a
“voidable preference,” “fraudulent transfer” or otherwise, all as though such
payment or performance had not been made. In the event that any payment or any
part thereof, is rescinded, reduced, restored or returned, the Notes shall, to
the fullest extent permitted by law, be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

In case any provision of any Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

The Guarantee issued by any Guarantor shall be a general unsecured senior
obligation of such Guarantor and shall be pari passu in right of payment with
all existing and future Senior Indebtedness of such Guarantor, if any.

Each payment to be made by a Guarantor in respect of its Guarantee shall be made
without set-off, counterclaim, reduction or diminution of any kind or nature.

 

  Section 11.02 Limitation on Guarantor Liability.

Each Guarantor, and by its acceptance of Notes, each Holder, hereby confirms
that it is the intention of all such parties that the Guarantee of such
Guarantor not constitute a fraudulent transfer or conveyance for purposes of
Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Guarantee. To effectuate the foregoing intention, the Trustee, the Holders and
the Guarantors hereby irrevocably agree that the obligations of each Guarantor
shall be limited to the maximum amount as will, after giving effect to such
maximum amount and all other contingent and fixed liabilities of such Guarantor
that are relevant

 

-112-



--------------------------------------------------------------------------------

under such laws and after giving effect to any collections from, rights to
receive contribution from or payments made by or on behalf of any other
Guarantor in respect of the obligations of such other Guarantor under this
Article 11, result in the obligations of such Guarantor under its Guarantee not
constituting a fraudulent conveyance or fraudulent transfer under applicable
law. Each Guarantor that makes a payment under its Guarantee shall be entitled
upon payment in full of all guaranteed obligations under this Indenture to a
contribution from each other Guarantor in an amount equal to such other
Guarantor’s pro rata portion of such payment based on the respective net assets
of all the Guarantors at the time of such payment determined in accordance with
GAAP.

 

  Section 11.03 Execution and Delivery.

To evidence its Guarantee set forth in Section 11.01 hereof, each Guarantor
hereby agrees that this Indenture shall be executed on behalf of such Guarantor
by its President, one of its Vice Presidents or one of its Assistant Vice
Presidents.

Each Guarantor hereby agrees that its Guarantee set forth in Section 11.01
hereof shall remain in full force and effect notwithstanding the absence of the
endorsement of any notation of such Guarantee on the Notes.

If an Officer whose signature is on this Indenture no longer holds that office
at the time the Trustee authenticates the Note, the Guarantee shall be valid
nevertheless.

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of the Guarantee set forth in this
Indenture on behalf of the Guarantors.

If required by Section 4.16 hereof, the Company shall cause any newly created or
acquired Restricted Subsidiary that is not a Guarantor to comply with the
provisions of Section 4.16 hereof and this Article 11, to the extent applicable.

 

  Section 11.04 Subrogation.

Each Guarantor shall be subrogated to all rights of Holders of Notes against the
Issuers in respect of any amounts paid by any Guarantor pursuant to the
provisions of Section 11.01 hereof; provided that, if an Event of Default has
occurred and is continuing, no Guarantor shall be entitled to enforce or receive
any payments arising out of, or based upon, such right of subrogation until all
amounts then due and payable by the Issuers under this Indenture or the Notes
shall have been paid in full.

 

  Section 11.05 Benefits Acknowledged.

Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated by this Indenture and that the
guarantee and waivers made by it pursuant to its Guarantee are knowingly made in
contemplation of such benefits.

 

-113-



--------------------------------------------------------------------------------

  Section 11.06 Release of Guarantees.

A Guarantee by a Guarantor shall be automatically and unconditionally released
and discharged, and no further action by such Guarantor, the Issuers or the
Trustee is required for the release of such Guarantor’s Guarantee, upon:

(1) (A) any sale, exchange or transfer (by merger or otherwise) of the Capital
Stock of such Guarantor (including any sale, exchange or transfer, after which
the applicable Guarantor is no longer a Restricted Subsidiary), if such sale,
exchange or transfer is made in compliance with the applicable provisions of
this Indenture;

(B) the release or discharge of the guarantee by such Guarantor of the Senior
Credit Facilities or the guarantee which resulted in the creation of such
Guarantee, except a discharge or release by or as a result of payment under such
guarantee;

(C) the proper designation of any Restricted Subsidiary that is a Guarantor as
an Unrestricted Subsidiary in accordance with Section 4.07 hereof and the
definition of “Unrestricted Subsidiary” in Section 1.01 hereof; or

(D) the Issuers exercising their Legal Defeasance option or Covenant Defeasance
option in accordance with Article 8 hereof or the Issuers’ obligations under
this Indenture being discharged in accordance with the terms of this Indenture;
and

(2) such Guarantor delivering to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent provided for in
this Indenture relating to such transaction have been complied with.

ARTICLE 12

[RESERVED]

ARTICLE 13

SATISFACTION AND DISCHARGE

 

  Section 13.01 Satisfaction and Discharge.

This Indenture and the Security Documents shall be discharged and shall cease to
be of further effect as to all Notes, when:

(1)

(a) all Notes theretofore authenticated and delivered, except lost, stolen or
destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited in trust, have been delivered to the
Trustee for cancellation; or

(b) all Notes not theretofore delivered to the Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise, shall become due and payable within one year or are to be called for
redemption within one year under arrangements satisfactory to the Trustee for
the giving of notice of redemption by the Trustee in the name, and at the
expense, of the Issuers and the Issuers or any Guarantor have irrevocably
deposited or caused to be deposited with the Trustee as trust funds in trust
solely for the benefit of the Holders of the Notes, cash in U.S.

 

-114-



--------------------------------------------------------------------------------

dollars, Government Securities, or a combination thereof, in such amounts as
will be sufficient without consideration of any reinvestment of interest to pay
and discharge the entire Indebtedness on the Notes not theretofore delivered to
the Trustee for cancellation for principal, premium, if any, and accrued
interest to the date of maturity or redemption;

(2) no Default (other than that resulting from borrowing funds to be applied to
make such deposit or any similar and simultaneous deposit relating to other
Indebtedness) with respect to this Indenture or the Notes shall have occurred
and be continuing on the date of such deposit or shall occur as a result of such
deposit and such deposit will not result in a breach or violation of, or
constitute a default under the Senior Credit Facilities, the indentures
governing the Existing Senior Subordinated Notes and the Existing Senior Notes
or any other material agreement or instrument (other than this Indenture) to
which the Issuers or any Guarantor is a party or by which the Issuers or any
Guarantor is bound (other than that resulting from borrowing funds to be applied
to make such deposit and any similar and simultaneous deposit relating to other
Indebtedness and, in each case, the granting of Liens in connection therewith);

(3) the Issuers have paid or caused to be paid all sums payable by it under this
Indenture; and

(4) the Issuers have delivered irrevocable instructions to the Trustee to apply
the deposited money toward the payment of the Notes at maturity or the
redemption date, as the case may be.

In addition, the Issuers must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

Notwithstanding the satisfaction and discharge of this Indenture, if money shall
have been deposited with the Trustee pursuant to subclause (A) of clause (2) of
this Section 13.01, the provisions of Section 13.02 and Section 8.06 hereof
shall survive.

 

  Section 13.02 Application of Trust Money.

Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 13.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuers
acting as their own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium and Additional Interest, if any)
and interest for whose payment such money has been deposited with the Trustee;
but such money need not be segregated from other funds except to the extent
required by law.

If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 13.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuers’ and any Guarantor’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 13.01 hereof; provided that if the Issuers have made any payment of
principal of, premium and Additional Interest, if any, or interest on any Notes
because of the reinstatement of its obligations, the Issuers shall be subrogated
to the rights of the Holders of such Notes to receive such payment from the
money or Government Securities held by the Trustee or Paying Agent.

 

-115-



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS

 

  Section 14.01 Trust Indenture Act Controls.

If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by Trust Indenture Act Section 318(c), the imposed duties shall
control.

 

  Section 14.02 Notices.

Any notice or communication by the Issuers, any Guarantor or the Trustee to the
others is duly given if in writing and delivered in person or mailed by
first-class mail (registered or certified, return receipt requested), fax or
overnight air courier guaranteeing next day delivery, to the others’ address:

If to the Issuers and/or any Guarantor:

c/o DJO Finance LLC

1430 Decision Street

Vista, California 92081

Attention: General Counsel

Fax No.: (760) 734-3536

If to the Trustee and/or the Second Lien Agent:

The Bank of New York Mellon

101 Barclay Street, Floor 8W

New York, New York 10286

Attention: Corporate Trust Administration

Fax No.: (212) 815-5704

The Issuers, any Guarantor, the Trustee or the Second Lien Agent, by notice to
the others, may designate additional or different addresses for subsequent
notices or communications.

All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five calendar days after being deposited in the mail, postage
prepaid, if mailed by first-class mail; when receipt acknowledged, if faxed; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery; provided that any notice or
communication delivered to the Trustee shall be deemed effective upon actual
receipt thereof.

Any notice or communication to a Holder shall be mailed by first-class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication shall also be so mailed to any Person
described in Trust Indenture Act Section 313(c), to the extent required by the
Trust Indenture Act. Failure to mail a notice or communication to a Holder or
any defect in it shall not affect its sufficiency with respect to other Holders.

If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.

 

-116-



--------------------------------------------------------------------------------

If the Issuers mail a notice or communication to Holders, they shall mail a copy
to the Trustee and each Agent at the same time.

 

  Section 14.03 Communication by Holders of Notes with Other Holders of Notes.

Holders may communicate pursuant to Trust Indenture Act Section 312(b) with
other Holders with respect to their rights under this Indenture or the Notes.
The Issuers, the Trustee, the Registrar and anyone else shall have the
protection of Trust Indenture Act Section 312(c).

 

  Section 14.04 Certificate and Opinion as to Conditions Precedent.

Upon any request or application by the Issuers or any of the Guarantors to the
Trustee to take any action under this Indenture, the Issuers or such Guarantor,
as the case may be, shall furnish to the Trustee:

(a) An Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee (which shall include the statements set forth in Section 14.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

(b) An Opinion of Counsel in form and substance reasonably satisfactory to the
Trustee (which shall include the statements set forth in Section 14.05 hereof)
stating that, in the opinion of such counsel, all such conditions precedent and
covenants have been satisfied.

 

  Section 14.05 Statements Required in Certificate or Opinion.

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to Section 4.04 hereof or Trust Indenture Act Section 314(a)(4)) shall
comply with the provisions of Trust Indenture Act Section 314(e) and shall
include:

(a) a statement that the Person making such certificate or opinion has read such
covenant or condition;

(b) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;

(c) a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with (and, in the case of an Opinion of Counsel, may be limited to
reliance on an Officer’s Certificate as to matters of fact); and

(d) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been complied with.

 

  Section 14.06 Rules by Trustee and Agents.

The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

 

-117-



--------------------------------------------------------------------------------

  Section 14.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.

No director, officer, employee, incorporator or stockholder of any Issuer or
Guarantor or any of their parent companies shall have any liability for any
obligations of the Issuers or the Guarantors under the Notes, the Guarantees,
the Security Documents or this Indenture or for any claim based on, in respect
of, or by reason of such obligations or their creation. Each Holder by accepting
Notes waives and releases all such liability. The waiver and release are part of
the consideration for issuance of the Notes.

 

  Section 14.08 Governing Law.

THIS INDENTURE, THE NOTES AND ANY GUARANTEE WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

  Section 14.09 Waiver of Jury Trial.

EACH OF THE ISSUERS, THE GUARANTORS AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE, THE
NOTES OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

  Section 14.10 Force Majeure.

In no event shall the Trustee be responsible or liable for any failure or delay
in the performance of its obligations under this Indenture arising out of or
caused by, directly or indirectly, forces beyond its reasonable control,
including without limitation strikes, work stoppages, accidents, acts of war or
terrorism, civil or military disturbances, nuclear or natural catastrophes or
acts of God, and interruptions, loss or malfunctions of utilities,
communications or computer (software or hardware) services.

 

  Section 14.11 No Adverse Interpretation of Other Agreements.

This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Company or its Restricted Subsidiaries or of any other Person.
Any such indenture, loan or debt agreement may not be used to interpret this
Indenture.

 

  Section 14.12 Successors.

All agreements of the Issuers in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind their
successors. All agreements of each Guarantor in this Indenture shall bind its
successors, except as otherwise provided in Section 11.05 hereof.

 

  Section 14.13 Severability.

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

-118-



--------------------------------------------------------------------------------

  Section 14.14 Counterpart Originals.

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.

 

  Section 14.15 Table of Contents, Headings, etc.

The Table of Contents, Cross-Reference Table and headings of the Articles and
Sections of this Indenture have been inserted for convenience of reference only,
are not to be considered a part of this Indenture and shall in no way modify or
restrict any of the terms or provisions hereof.

 

  Section 14.16 Qualification of Indenture.

The Issuers and the Guarantors shall qualify this Indenture under the Trust
Indenture Act in accordance with the terms and conditions of the Registration
Rights Agreement and shall pay all reasonable costs and expenses (including
attorneys’ fees and expenses for the Issuers, the Guarantors and the Trustee)
incurred in connection therewith, including, but not limited to, costs and
expenses of qualification of this Indenture and the Notes and printing this
Indenture and the Notes. The Trustee shall be entitled to receive from the
Issuers and the Guarantors any such Officer’s Certificates, Opinions of Counsel
or other documentation as it may reasonably request in connection with any such
qualification of this Indenture under the Trust Indenture Act.

ARTICLE 15

COLLATERAL

 

  Section 15.01 Collateral and Security Documents.

(a) The due and punctual payment of the principal of, premium (if any), interest
and Additional Interest (if any) on the Notes when and as the same shall be due
and payable, whether on an interest payment date, at maturity, by acceleration,
repurchase, redemption or otherwise, and interest on the overdue principal of
and (to the extent permitted by law) interest on the Notes and performance of
all other obligations of the Issuers and the Guarantors to the Holders, the
Trustee or the Second Lien Agent under this Indenture, the Notes, the
Intercreditor Agreement and the Security Documents, according to the terms
hereunder or thereunder, shall be secured by a pledge of a perfected second
priority security interest in the Collateral in favor of the Second Lien Agent
on behalf of itself, the Trustee and the Holders and as provided in the Security
Documents, which define the terms of the Liens that secure the obligations,
subject to the terms of the Intercreditor Agreement.

(b) Each Holder, by accepting a Note, consents and agrees to the terms of the
Security Documents (including the provisions providing for the possession, use,
release and foreclosure of Collateral) and the Intercreditor Agreement as the
same may be in effect or may be amended from time to time in accordance with
their terms and this Indenture and the Intercreditor Agreement, and authorizes
and directs the Second Lien Agent to enter into the Security Documents
(including mortgages and deeds of trusts for the Real Property identified in the
Security Documents) and the Intercreditor Agreement and to perform its
obligations and exercise its rights thereunder in accordance therewith.

(c) The Issuers shall deliver to the Second Lien Agent copies of all documents
pursuant to the Security Documents, and will do or cause to be done all such
acts and things as may be

 

-119-



--------------------------------------------------------------------------------

reasonably required by this Section 15.01(c), to assure and confirm to the
Second Lien Agent the security interest in the Collateral contemplated hereby,
by the Security Documents or any part thereof, as from time to time constituted,
so as to render the same available for the security and benefit of this
Indenture and of the Notes secured hereby, according to the intent and purposes
herein expressed.

(d) The Issuers shall, and shall cause their respective Subsidiaries to, take
any and all actions reasonably required to cause the Security Documents to
create and maintain, as security for the Obligations under this Indenture and
the Notes, a valid and enforceable perfected second priority Lien and security
interest in and on all of the Collateral (subject to the terms of the
Intercreditor Agreement), in favor of the Second Lien Agent for its benefit and
the benefit of the Trustee and the Holders. The Issuers shall, and shall cause
their respective Subsidiaries, and each Subsidiary shall, make all filings
(including filings of continuation statements and amendments to financing
statements that may be necessary to continue the effectiveness of such financing
statements) or recordings and take all other actions as are necessary or
required by the Security Documents to maintain (at the sole cost and expense of
the Issuers and their respective Subsidiaries) the second priority security
interest created by the Security Documents in the Collateral (other than with
respect to any Collateral the security interest in which is not required to be
perfected under the Security Documents) as a perfected second priority security
interest subject only to Permitted Liens.

 

  Section 15.02 Release of Collateral.

(a) The Liens securing the Guarantee of any Guarantor will be automatically
released when such Guarantor’s Guarantee is released in accordance with the
terms of this Indenture. In addition, the Liens on the Collateral under the
Security Documents securing the Obligations under the Notes and this Indenture
will be released, subject to this Section 15.02,

(i) in whole, upon a legal defeasance or a covenant defeasance of the Notes as
set forth in Section 8.02 and Section 8.03;

(ii) in whole, upon satisfaction and discharge of this Indenture;

(iii) in whole, upon payment in full of principal, interest and all other
Obligations on the Notes and under this Indenture;

(iv) in whole or in part, with the consent of the requisite Holders of the Notes
in accordance with the provisions under Section 9.02 hereof including consents
obtained in connection with a tender offer or exchange offer for, or purchase
of, Notes; and

(v) in part, as to any asset constituting Collateral (A) that is sold or
otherwise disposed of by the Issuers or any of the Guarantors (other than to the
Issuers or another Guarantor) in a transaction permitted by this Indenture (to
the extent of the interest sold or disposed of); (B) if all other Liens on that
asset securing the First Lien Obligations and Permitted Additional Pari Passu
Obligations then secured by that asset (including all commitments thereunder)
are released or will be released simultaneously therewith unless such release
occurs in connection with a discharge in full in cash of the First Lien
Obligations, which discharge is not in connection with a foreclosure of, or
other exercise of remedies with respect to, non-receivables collateral by the
First Lien Secured Parties (such discharge not in connection with any such
foreclosure or exercise of remedies, a “Payment Discharge”); provided that, in
the case of a Payment Discharge, the lien on any non-receivables collateral
disposed of in satisfaction in whole

 

-120-



--------------------------------------------------------------------------------

or in part of First Lien Obligations shall be automatically released but any
proceeds thereof not used for purposes of the discharge of First Lien
Obligations in full in cash or otherwise in accordance with this Indenture shall
be subject to Lien in favor of the Second Lien Agent; (C) that is cash or Net
Proceeds used for any one or more purposes permitted under Section 4.10 hereof;
or (D) that is otherwise released in accordance with this Indenture or the
Security Documents.

(b) In no event shall any purchaser in good faith of any property purported to
be released hereunder be bound to ascertain the authority of the Second Lien
Agent or the Trustee to execute the release or to inquire as to the satisfaction
of any conditions required by the provisions hereof for the exercise of such
authority or to see to the application of any consideration given by such
purchaser or other transferee; nor shall any purchaser or other transferee of
any property or rights permitted by this Article 15 to be sold be under any
obligation to ascertain or inquire into the authority of the Issuers or the
applicable Guarantor to make any such sale or other transfer.

(c) Any release of any Lien on the Collateral under the Security Documents
securing the Obligations under the Notes and this Indenture under this
Section 15.02 will occur automatically as provided in Section 15.02(a)(v) hereof
and, upon receipt of an Officer’s Certificate and an Opinion of Counsel that all
conditions precedent to such release have been satisfied, the Second Lien Agent
shall promptly deliver such appropriate instruments acknowledging such release
as the Issuers or Guarantor may request. Upon receipt of an Officer’s
Certificate and an Opinion of Counsel that all conditions precedent to such
release have been satisfied, the Second Lien Agent shall also release the Liens
on the Collateral under the Security Documents securing the Obligations under
the Notes and this Indenture as provided in the other subparts of
Section 15.02(a) hereof.

(d) To the extent required under the mandatory provisions of the Trust Indenture
Act, the Issuers will comply with the provisions of Section 314(b) and 314(d) of
the Trust Indenture Act, in each case following qualification of this Indenture
pursuant to the Trust Indenture Act. Any certificate or opinion required by
Section 314(d) of the Trust Indenture Act may be delivered by an officer of
either Issuer except in cases where Section 314(d) requires that such
certificate or opinion be made by an independent engineer, appraiser or other
expert, who shall be reasonably satisfactory to the Trustee. Notwithstanding
anything to the contrary herein, the Issuers and the Guarantors will not be
required to comply with all or any portion of Section 314(d) of the Trust
Indenture Act if they determine, in good faith based on advice of counsel (which
may be internal counsel), that under the terms of such section or any
interpretation or guidance as to the meaning thereof of the SEC and its staff,
including “no action” letters or exemptive orders, all or any portion of
Section 314(d) of the Trust Indenture Act is inapplicable to the released
Collateral.

 

  Section 15.03 Authorization of Receipt of Funds by the Trustee Under the
Security Documents.

Subject to the provisions of the Intercreditor Agreement, the Trustee is
authorized to receive any funds for the benefit of the Holders distributed under
the Security Documents, and to make further distributions of such funds to the
Holders according to the provisions of this Indenture and the Security
Documents.

 

-121-



--------------------------------------------------------------------------------

  Section 15.04 Powers Exercisable by Receiver or Second Lien Agent.

In case the Collateral shall be in the possession of a receiver or trustee,
lawfully appointed, the powers conferred in this Article 15 upon the Issuers or
a Guarantor with respect to the release, sale or other disposition of such
property may be exercised by such receiver or trustee, and an instrument signed
by such receiver or trustee shall be deemed the equivalent of any similar
instrument of the Issuers or Guarantor or of any officer or officers thereof
required by the provisions of this Article 15; and if the Collateral shall be in
the possession of the Second Lien Agent under any provision of this Indenture,
then such powers may be exercised by the Second Lien Agent.

 

  Section 15.05 Second Lien Agent.

(a) The Bank of New York Mellon shall be the Second Lien Agent under the
Security Documents. The Second Lien Agent shall be under no obligation to
exercise any of its rights or powers under the Security Documents at the request
of any Holder of the Notes unless such Holder shall have offered to the Second
Lien Agent security and indemnity satisfactory to it against any loss, liability
or expense.

(b) Each of the Trustee and each of the Holders by acceptance of the Notes
hereby irrevocably designates and appoints the Second Lien Agent to act as its
agent under this Indenture, the Security Documents and the Intercreditor
Agreement and each of the Trustee and each of the Holders by acceptance of the
Notes hereby irrevocably authorizes the Second Lien Agent to perform the duties
and exercise the rights, powers and discretions that are specifically given to
it under the Security Documents or other documents to which it is a party,
together with any other incidental rights, powers and discretions and execute
each document to be executed by the Second Lien Agent on its behalf. The Second
Lien Agent agrees to act as such on the express conditions contained in this
Section 15.05.

(c) The Second Lien Agent is each Holder’s agent for the purpose of perfecting
the Holders’ security interest in assets which, in accordance with Article 9 of
the Uniform Commercial Code can be perfected only by possession.

(d) In the event of any amendments, supplements, modifications, extensions,
renewals or restatements to any of the First Lien Documents, the Company shall
promptly provide the documentation evidencing such change to the Second Lien
Agent.

 

  Section 15.06 Intercreditor Agreement and other Security Documents.

Each of the Trustee and the Second Lien Agent is hereby directed and authorized
to execute and deliver the Intercreditor Agreement or any other Security
Documents in which it is named as a party. It is hereby expressly acknowledged
and agreed that, in doing so, the Trustee and the Second Lien Agent are not
responsible for the terms or contents of such agreements, or for the validity or
enforceability thereof, or the sufficiency thereof for any purpose. Whether or
not so expressly stated therein, in entering into, or taking (or forbearing
from) any action under pursuant to, the Intercreditor Agreement or any Security
Document, the Trustee and the Second Lien Agent each shall have all of the
rights, immunities, indemnities and other protections granted to it under this
Indenture (in addition to those that may be granted to it under the terms of
such other agreement or agreements). In the event that any of the provisions
within this Indenture is deemed to conflict with the Intercreditor Agreement,
the provisions of the Intercreditor Agreement shall control.

 

-122-



--------------------------------------------------------------------------------

If Indebtedness is incurred under Section 4.09 hereof and such Indebtedness is
secured on a first-priority basis by any Collateral held or released by the
Administrative Agent and the Notes and the Guarantees are secured by any such
asset that qualifies as Collateral, then, at the request of the Issuers, the
Second Lien Agent and the representative of the Holders of such Indebtedness
will become party to an intercreditor agreement with terms substantially similar
to the Intercreditor Agreement (or a supplement to the Intercreditor
Agreement),.

If Indebtedness (including Permitted Additional Pari Passu Obligations) is
incurred that is, and is permitted to be pursuant to the terms of this
Indenture, secured on a second-priority basis by any Collateral held or released
by the Administrative Agent and the Notes and the Notes and Guarantees are
secured by any such asset that qualifies as Collateral, then the Second Lien
Agent, at the request of the Issuers, will enter into an intercreditor agreement
with customary terms and provisions, or an amendment or supplement to the
Intercreditor Agreement, with the representative of holders of such Indebtedness
and the Administrative Agent (if the Administrative Agent so agrees).

If Indebtedness is incurred that is, and is permitted to be pursuant to the
terms of this Indenture, secured on a junior-priority basis by any Collateral,
then the Second Lien Agent, at the request of the Issuers, will agree to enter
into an intercreditor agreement, with customary terms and provisions, or a
supplement to the Intercreditor Agreement, with the representative of the
holders of such Indebtedness and the Administrative Agent (if the Administrative
Agent so agrees).

[Signatures on following page]

 

-123-



--------------------------------------------------------------------------------

DJO FINANCE LLC By:  

/s/ Vickie L. Capps

  Name: Vickie L. Capps   Title: Executive Vice President and Chief Financial
Officer DJO FINANCE CORPORATION By:  

/s/ Vickie L. Capps

  Name: Vickie L. Capps   Title: Executive Vice President and Chief Financial
Officer ENCORE MEDICAL PARTNERS, LLC ENCORE MEDICAL GP, LLC EMPI, INC. ENCORE
MEDICAL ASSET CORPORATION DJO, LLC ELASTIC THERAPY, LLC RIKCO INTERNATIONAL, LLC
By:  

/s/ Vickie L. Capps

  Name: Vickie L. Capps   Title: Executive Vice President and Chief Financial
Officer

Signature Page to Senior Indenture



--------------------------------------------------------------------------------

ENCORE MEDICAL, L.P. By: ENCORE MEDICAL GP, LLC, its general partner By:  

/s/ Vickie L. Capps

  Name: Vickie L. Capps   Title: Executive Vice President and Chief Financial
Officer

Signature Page to Senior Indenture



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as Trustee and Second Lien Agent By:  

/s/ Mary S. Miselis

  Name: Mary S. Miselis   Title: Vice President

Signature Page to Senior Indenture



--------------------------------------------------------------------------------

EXHIBIT A

[Face of Note]

[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]

[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]

[Insert the Regulation S Temporary Global Note Legend, if applicable pursuant to
the provisions of the Indenture]

Reference is made to the Intercreditor Agreement, dated as of March 20, 2012,
among Credit Suisse AG, as First Lien Agent, The Bank of New York Mellon, as
Second Lien Agent, and DJO Finance LLC and certain of its affiliates (the
“Intercreditor Agreement”). Each Holder, by its acceptance of a Note,
(a) consents to the subordination of Liens provided for in the Intercreditor
Agreement, (b) agrees that it will be bound by, and will take no actions
contrary to, the provisions of the Intercreditor Agreement and (c) authorizes
and instructs the Second Lien Agent on behalf of each Holder to enter into the
Intercreditor Agreement as Second Lien Agent on behalf of such Holder. The
foregoing provisions are intended as an inducement to the lenders under the
Senior Credit Facilities to extend credit to the Company and the Guarantors and
such lenders are intended third party beneficiaries of such provisions and the
provisions of the Intercreditor Agreement.

Notwithstanding anything herein to the contrary, the lien and security interest
granted to the Second Lien Agent pursuant to the Security Documents and the
exercise of any right or remedy by the Second Lien Agent hereunder are subject
to the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement and this Indenture, the terms
of the Intercreditor Agreement shall govern

 

A-1



--------------------------------------------------------------------------------

CUSIP [23327BAG8][U2540NAD1]

ISIN [US23327BAG86][USU2540NAD13]

[[RULE 144A][REGULATION S] GLOBAL NOTE

8.750% Second Priority Senior Secured Notes due 2018

 

No.         

   [$          ] 

DJO FINANCE LLC

DJO FINANCE CORPORATION

promises to pay to CEDE & CO. or registered assigns, the principal sum [of
$         United States Dollars] [as revised by the Schedule of Exchanges of
Interests in the Global Note attached hereto,] on March 15, 2018.

Interest Payment Dates: March 15 and September 15

Record Dates: March 1 and September 1

 

A-2



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the Issuers have caused this instrument to be duly executed.

Dated:

 

DJO FINANCE LLC

By:

 

 

 

Name:

 

Title:

DJO FINANCE CORPORATION

By:

 

 

 

Name:

 

Title:

 

A-3



--------------------------------------------------------------------------------

This is one of the Notes referred to in the within-mentioned Indenture:

Dated:

 

THE BANK OF NEW YORK MELLON, as Trustee

By:

 

 

              Authorized Signatory

 

A-4



--------------------------------------------------------------------------------

[Back of Note]

8.750% Second Priority Senior Secured Notes due 2018

Capitalized terms used herein shall have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.

1. INTEREST. DJO Finance LLC, a Delaware limited liability company, and DJO
Finance Corporation, a Delaware corporation, jointly and severally promise to
pay interest on the principal amount of this Note at 8.750% per annum from
March 20, 2012 until maturity and shall pay the Additional Interest, if any,
payable pursuant to the Registration Rights Agreement referred to below. The
Issuers will pay interest and Additional Interest, if any, semi-annually in
arrears on March 15 and September 15 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each, an “Interest Payment
Date”). Interest on the Notes will accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
issuance; provided that the first Interest Payment Date shall be September 15,
2012. The Issuers will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal and premium, if any,
from time to time on demand at the interest rate on the Notes; it shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest and Additional Interest, if
any, (without regard to any applicable grace periods) from time to time on
demand at the interest rate on the Notes. Interest will be computed on the basis
of a 360-day year comprised of twelve 30-day months.

2. METHOD OF PAYMENT. The Issuers will pay interest on the Notes and Additional
Interest, if any, to the Persons who are registered Holders of Notes at the
close of business on March 1 or September 1 (whether or not a Business Day), as
the case may be, next preceding the Interest Payment Date, even if such Notes
are cancelled after such record date and on or before such Interest Payment
Date, except as provided in Section 2.12 of the Indenture with respect to
defaulted interest. Payment of interest and Additional Interest, if any, may be
made by check mailed to the Holders at their addresses set forth in the register
of Holders; provided that payment by wire transfer of immediately available
funds will be required with respect to principal of and interest, premium and
Additional Interest, if any, on, all Global Notes and all other Notes the
Holders of which shall have provided wire transfer instructions to the Issuers
or the Paying Agent. Such payment shall be in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts.

3. PAYING AGENT AND REGISTRAR. Initially, The Bank of New York Mellon, the
Trustee under the Indenture, will act as Paying Agent and Registrar. The Issuers
may change any Paying Agent or Registrar without notice to the Holders. The
Company or any of its Subsidiaries may act in any such capacity.

4. INDENTURE. The Issuers issued the Notes under an Indenture, dated as of
March 20, 2012 (the “Indenture”), among DJO Finance LLC, DJO Finance
Corporation, the Guarantors named therein, the Trustee and the Second Lien
Agent. This Note is one of a duly authorized issue of notes of the Issuers,
designated as 8.750% Second Priority Senior Secured Notes due 2018. The Issuers
shall be entitled to issue Additional Notes pursuant to Section 2.01 and
Section 4.09 of the Indenture. The terms of the Notes include those stated in
the Indenture and those made part of the Indenture by reference to the Trust
Indenture Act of 1939, as amended (the “Trust Indenture Act”). The Notes are
subject to all such terms, and Holders are referred to the Indenture and such
Act for a statement of such terms. To the extent any provision of this Note
conflicts with the express provisions of the Indenture, the provisions of the
Indenture shall govern and be controlling.

 

A-5



--------------------------------------------------------------------------------

5. OPTIONAL REDEMPTION.

(a) Except as described below under clauses 5(b) and 5(c) hereof, the Notes will
not be redeemable at the Issuers’ option before March 15, 2015.

(b) At any time prior to March 15, 2015, the Issuers may redeem all or a part of
the Notes, upon not less than 30 nor more than 60 days prior notice mailed by
first-class mail or delivered by electronic transmission to the registered
address of each Holder or otherwise delivered in accordance with the procedures
of DTC, at a redemption price equal to 100% of the principal amount of the Notes
redeemed plus the Applicable Premium as of, and accrued and unpaid interest and
Additional Interest, if any, to the date of redemption (the “Redemption Date”),
subject to the rights of Holders on the relevant Record Date to receive interest
due on the relevant Interest Payment Date.

(c) Until March 15, 2015, the Issuers may, at their option, redeem up to 35% of
the aggregate principal amount of Notes issued by them at a redemption price
equal to 108.750% of the aggregate principal amount thereof, plus accrued and
unpaid interest thereon and Additional Interest, if any, to the applicable
Redemption Date, subject to the right of Holders of Notes of record on the
relevant Record Date to receive interest due on the relevant Interest Payment
Date, with the net cash proceeds of one or more Equity Offerings; provided that
at least 65% of the aggregate principal amount of Notes originally issued under
the Indenture and any Additional Notes that are Notes issued under the Indenture
after the Issue Date remains outstanding immediately after the occurrence of
each such redemption; provided further that each such redemption occurs within
90 days of the date of closing of each such Equity Offering. Notice of any
redemption upon any Equity Offering may be given prior to the redemption
thereof, and any such redemption or notice may, at the Issuers’ discretion, be
subject to one or more conditions precedent, including, but not limited to, the
completion of the related Equity Offering.

(d) On and after March 15, 2015, the Issuers may redeem the Notes, in whole or
in part, upon not less than 30 nor more than 60 days prior notice by first-class
mail, postage prepaid, or by electronic transmission with a copy to the Trustee,
to each Holder of Notes at the address of such Holder appearing in the security
register, at the redemption prices (expressed as percentages of principal amount
of the Notes to be redeemed) set forth below, plus accrued and unpaid interest
thereon and Additional Interest, if any, to the applicable Redemption Date,
subject to the right of Holders of Notes of record on the relevant Record Date
to receive interest due on the relevant Interest Payment Date, if redeemed
during the twelve-month period beginning on March 15 of each of the years
indicated below:

 

Year

   Percentage  

2015

     104.375 % 

2016

     102.188 % 

2017

     100.000 % 

(e) Any redemption pursuant to this paragraph 5 shall be made pursuant to the
provisions of Sections 3.01 through 3.06 of the Indenture.

6. MANDATORY REDEMPTION. The Issuers shall not be required to make mandatory
redemption or sinking fund payments with respect to the Notes.

 

A-6



--------------------------------------------------------------------------------

7. NOTICE OF REDEMPTION. Subject to Section 3.03 of the Indenture, notice of
redemption will be mailed by first-class mail at least 30 days but not more than
60 days before the redemption date (except that redemption notices may be mailed
more than 60 days prior to a redemption date if the notice is issued in
connection with Article 8 or Article 13 of the Indenture) to each Holder whose
Notes are to be redeemed at its registered address. Notes in denominations
larger than $2,000 may be redeemed in part but only in whole multiples of
$1,000, unless all of the Notes held by a Holder are to be redeemed. On and
after the redemption date, interest will cease to accrue on Notes or portions
thereof called for redemption.

8. OFFERS TO REPURCHASE.

(a) Upon the occurrence of a Change of Control, the Issuers shall make an offer
(a “Change of Control Offer”) to each Holder to repurchase all or any part
(equal to $2,000 or an integral multiple of $1,000 thereof) of each Holder’s
Notes at a purchase price equal to 101% of the aggregate principal amount
thereof plus accrued and unpaid interest and Additional Interest thereon, if
any, to the date of purchase (the “Change of Control Payment”), subject to the
right of the Holders of the Notes of record on the relevant Record Date to
receive interest due on the relevant Interest Payment Date. The Change of
Control Offer shall be made in accordance with Section 4.15 of the Indenture.

(b) If the Company or any of its Restricted Subsidiaries consummates an Asset
Sale, within ten Business Days of each date that Excess Proceeds exceed $20.0
million, the Issuers shall commence, an offer to all Holders of the Notes (x) in
the case of Net Proceeds from Collateral, to the holders of any other Permitted
Additional Pari Passu Obligations if required by the terms of such Permitted
Additional Pari Passu Obligations and (y) in the case of any other Net Proceeds,
to all holders of other Indebtedness that is pari passu with the Notes or any
Guarantee if required by the terms of such Indebtedness (“Pari Passu
Indebtedness”), to the holders of such Pari Passu Indebtedness (an “Asset Sale
Offer”), to purchase the maximum principal amount of Notes (including any
Additional Notes) and such other Pari Passu Indebtedness that may be purchased
out of the Excess Proceeds at an offer price in cash in an amount equal to 100%
of the principal amount thereof; plus accrued and unpaid interest and Additional
Interest thereon, if any, to the date fixed for the closing of such offer, in
accordance with the procedures set forth in the Indenture. To the extent that
the aggregate amount of Notes (including any Additional Notes) and Permitted
Additional Pari Passu Obligations or such Pari Passu Indebtedness, as
applicable, tendered pursuant to an Asset Sale Offer is less than the Excess
Proceeds, the Issuers may use any remaining Excess Proceeds for general
corporate purposes, subject to other covenants contained in the Indenture. If
the aggregate principal amount of Notes and other Permitted Additional Pari
Passu Obligations (in the case of Net Proceeds from Collateral) or other Pari
Passu Indebtedness (in the case of any other Net Proceeds) surrendered by such
holders thereof exceeds the amount of Excess Proceeds, the Trustee shall select
the Notes and the Permitted Additional Pari Passu Obligations or the Pari Passu
Indebtedness, as the case may be, to be purchased on a pro rata basis based on
the accreted value or principal amount of the Notes and such Permitted
Additional Pari Passu Obligations or such Pari Passu Indebtedness tendered.
Additionally, the Issuers may, at their option, make an Asset Sale Offer using
proceeds from any Asset Sale at any time after consummation of such Asset Sale.
Upon completion of any Asset Sale Offer, any Net Proceeds not used to purchase
Notes in such Asset Sale Offer shall not be deemed Excess Proceeds and the
Company may use any Net Proceeds not required to be used for general corporate
purposes, subject to other covenants contained in the Indenture. Holders of
Notes that are the subject of an offer to purchase will receive an Asset Sale
Offer from the Issuers prior to any related purchase date and may elect to have
such Notes purchased by completing the form entitled “Option of Holder to Elect
Purchase” attached to the Notes.

 

A-7



--------------------------------------------------------------------------------

(c) If, following any Event of Loss, the aggregate amount of Excess Loss
Proceeds exceeds $25.0 million, the Issuers shall make an offer (a “Loss
Proceeds Offer”) to all Holders of the Notes and to any holders of Permitted
Additional Pari Passu Obligations to the extent required by the terms thereof to
purchase the maximum principal amount of Notes and such Permitted Additional
Pari Passu Obligations that may be purchased out of such Excess Loss Proceeds,
at an offer price in cash in an amount equal to 100% of the principal amount of
the Notes, plus accrued and unpaid interest thereon, if any, to the date of
purchase and in the case of any Permitted Additional Pari Passu Obligations at
the offer price required by the terms thereof but not to exceed 100% of the
principal amount thereof, plus accrued and unpaid interest, if any.

9. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form without
coupons in denominations of $2,000 and integral multiples of $1,000 in excess
thereof. The transfer of Notes may be registered and Notes may be exchanged as
provided in the Indenture. The Registrar and the Trustee may require a Holder,
among other things, to furnish appropriate endorsements and transfer documents
and the Issuers may require a Holder to pay any taxes and fees required by law
or permitted by the Indenture. The Issuers need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuers
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed.

10. [RESERVED]

11. PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as its
owner for all purposes.

12. AMENDMENT, SUPPLEMENT AND WAIVER. The Indenture, the Guarantees or the Notes
may be amended or supplemented as provided in the Indenture.

13. DEFAULTS AND REMEDIES. The Events of Default relating to the Notes are
defined in Section 6.01 of the Indenture. If any Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in principal amount of
the then outstanding Notes may declare the principal, premium, if any, interest
and any other monetary obligations on all the then outstanding Notes to be due
and payable immediately. Notwithstanding the foregoing, in the case of an Event
of Default arising from certain events of bankruptcy or insolvency, all
outstanding Notes will become due and payable immediately without further action
or notice. Holders may not enforce the Indenture, the Notes or the Guarantees
except as provided in the Indenture. Subject to certain limitations, Holders of
a majority in aggregate principal amount of the then outstanding Notes may
direct the Trustee in its exercise of any trust or power. The Trustee may
withhold from Holders of the Notes notice of any continuing Default (except a
Default relating to the payment of principal, premium, if any, Additional
Interest, if any, or interest) if it determines that withholding notice is in
their interest. The Holders of not less than a majority in aggregate principal
amount of the Notes then outstanding by notice to the Trustee may on behalf of
the Holders of all of the Notes waive any existing Default and its consequences
under the Indenture, except a continuing Default in payment of the principal of,
premium, if any, Additional Interest, if any, or interest on, any of the Notes
held by a non-consenting Holder and rescind any acceleration with respect to the
Notes and its consequences (provided such rescission would not conflict with any
judgment of a court of competent jurisdiction). The Issuers and each Guarantor
(to the extent that such Guarantor is so required under the Trust Indenture Act)
are required to deliver to the Trustee annually a statement regarding compliance
with the Indenture, and the Issuers are required within five Business Days after
becoming aware of any Default, to deliver to the Trustee a statement specifying
such Default and what action the Issuers propose to take with respect thereto.

 

A-8



--------------------------------------------------------------------------------

14. GUARANTEES. The Issuers’ obligations under the Notes are fully and
unconditionally guaranteed, jointly and severally, by the Guarantors.

15. AUTHENTICATION. This Note shall not be entitled to any benefit under the
Indenture or be valid or obligatory for any purpose until authenticated by the
manual signature of the Trustee.

16. ADDITIONAL RIGHTS OF HOLDERS OF RESTRICTED GLOBAL NOTES AND RESTRICTED
DEFINITIVE NOTES. In addition to the rights provided to Holders of Notes under
the Indenture, Holders of Restricted Global Notes and Restricted Definitive
Notes shall have all the rights set forth in the Registration Rights Agreement,
dated as of March 20, 2012, among DJO Finance LLC, DJO Finance Corporation, the
Guarantors named therein and the other parties named on the signature pages
thereof (the “Registration Rights Agreement”), including the right to receive
Additional Interest (as defined in the Registration Rights Agreement).

17. GOVERNING LAW. THE LAWS OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO
CONSTRUE THE INDENTURE, THE NOTES AND THE GUARANTEES.

18. CUSIP AND ISIN NUMBERS. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP and ISIN numbers to be printed on the Notes and the Trustee may use CUSIP
and ISIN numbers in notices of redemption as a convenience to Holders. No
representation is made as to the accuracy of such numbers either as printed on
the Notes or as contained in any notice of redemption and reliance may be placed
only on the other identification numbers placed thereon.

The Issuers will furnish to any Holder upon written request and without charge a
copy of the Indenture and/or the Registration Rights Agreement. Requests may be
made to the Issuers at the following address:

c/o DJO Finance LLC

1430 Decision Street

Vista, California 92081

Facsimile: (760) 734-3536

Attention: General Counsel

 

A-9



--------------------------------------------------------------------------------

ASSIGNMENT FORM

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:  

 

  (Insert assignee’ legal name)

 

(Insert assignee’s soc. sec. or tax I.D. no.)

 

 

 

 

(Print or type assignee’s name, address and zip code)

and irrevocably appoint  

 

to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him.

 

Date:  

 

 

Your Signature:  

 

  (Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*:  

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other

signature guarantor acceptable to the Trustee).

 

A-10



--------------------------------------------------------------------------------

OPTION OF HOLDER TO ELECT PURCHASE

If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.10, 4.11 or 4.15 of the Indenture, check the appropriate box below:

[    ] Section 4.10            [    ] Section 4.11            [    ]
Section 4.15

If you want to elect to have only part of this Note purchased by the Issuer
pursuant to Section 4.10, Section 4.11 or Section 4.15 of the Indenture, state
the amount you elect to have purchased:

$         

 

Date:  

 

 

Your Signature:  

 

  (Sign exactly as your name appears on the face of this Note)

Tax Identification No.:  

 

 

Signature Guarantee*:  

 

 

* Participant in a recognized Signature Guarantee Medallion Program (or other

signature guarantor acceptable to the Trustee).

 

A-11



--------------------------------------------------------------------------------

SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*

The initial outstanding principal amount of this Global Note is $        . The
following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
or Definitive Note for an interest in this Global Note, have been made:

 

Date of Exchange

   Amount of
decrease
in Principal
Amount    Amount of increase
in Principal
Amount of this
Global Note    Principal Amount
of
this Global Note
following such
decrease  or
increase    Signature of
authorized officer
of Trustee or
Custodian                                                            

 

* This schedule should be included only if the Note is issued in global form.

 

A-12



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF CERTIFICATE OF TRANSFER

[DJO Finance LLC/ DJO Finance Corporation]

1430 Decision Street

Vista, California, 92081

Attention: General Counsel

Fax No.: (760) 734-3536

The Bank of New York Mellon

101 Barclay Street, Floor 8W

New York, New York 10286

Fax No.: (212) 815-5704

Attention: Corporate Trust Administration

Re: 8.750% Second Priority Senior Secured Notes due 2018

Reference is hereby made to the Indenture, dated as of March 20, 2012 (the
“Indenture”), among DJO Finance LLC, DJO Finance Corporation, the Guarantors
named therein and the Trustee and Second Lien Agent. Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.

                     (the “Transferor”) owns and proposes to transfer the
Note[s] or interest in such Note[s] specified in Annex A hereto, in the
principal amount of $         in such Note[s] or interests (the “Transfer”), to
                     (the “Transferee”), as further specified in Annex A hereto.
In connection with the Transfer, the Transferor hereby certifies that:

[CHECK ALL THAT APPLY]

1. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
144A GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO RULE 144A. The Transfer is
being effected pursuant to and in accordance with Rule 144A under the United
States Securities Act of 1933, as amended (the “Securities Act”), and,
accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest or Definitive Note for
its own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States.

2. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN THE
REGULATION S GLOBAL NOTE OR A DEFINITIVE NOTE PURSUANT TO REGULATION S. The
Transfer is being effected pursuant to and in accordance with Rule 903 or Rule
904 under the Securities Act and, accordingly, the Transferor hereby further
certifies that (i) the Transfer is not being made to a person in the United
States and (x) at the time the buy order was originated, the Transferee was
outside the United States or such Transferor and any Person acting on its behalf
reasonably believed and believes that the Transferee was outside the United
States or (y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such

 

B-1



--------------------------------------------------------------------------------

Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a U.S.
Person or for the account or benefit of a U.S. Person (other than an Initial
Purchaser). Upon consummation of the proposed transfer in accordance with the
terms of the Indenture, the transferred beneficial interest or Definitive Note
will be subject to the restrictions on Transfer enumerated in the Indenture and
the Securities Act.

3. [    ] CHECK AND COMPLETE IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL
INTEREST IN THE DEFINITIVE NOTE PURSUANT TO ANY PROVISION OF THE SECURITIES ACT
OTHER THAN RULE 144A OR REGULATION S. The Transfer is being effected in
compliance with the transfer restrictions applicable to beneficial interests in
Restricted Global Notes and Restricted Definitive Notes and pursuant to and in
accordance with the Securities Act and any applicable blue sky securities laws
of any state of the United States, and accordingly the Transferor hereby further
certifies that (check one):

(a) [    ] such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;

or

(b) [    ] such Transfer is being effected to the Issuer or a subsidiary
thereof;

or

(c) [    ] such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.

4. [    ] CHECK IF TRANSFEREE WILL TAKE DELIVERY OF A BENEFICIAL INTEREST IN AN
UNRESTRICTED GLOBAL NOTE OR OF AN UNRESTRICTED DEFINITIVE NOTE.

(a) [    ] CHECK IF TRANSFER IS PURSUANT TO RULE 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(b) [    ] CHECK IF TRANSFER IS PURSUANT TO REGULATION S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the

 

B-2



--------------------------------------------------------------------------------

Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.

(c) [    ] CHECK IF TRANSFER IS PURSUANT TO OTHER EXEMPTION. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.

 

B-3



--------------------------------------------------------------------------------

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers.

 

[Insert Name of Transferor]

By:

 

 

 

Name:

 

Title:

 

Dated:    

 

B-4



--------------------------------------------------------------------------------

ANNEX A TO CERTIFICATE OF TRANSFER

 

  1. The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

 

  (a) [    ] a beneficial interest in the:

 

  (i) [    ] 144A Global Note (CUSIP [        ]), or

 

  (ii) [    ] Regulation S Global Note (CUSIP [        ]), or

 

  (b) [    ] a Restricted Definitive Note.

 

  2. After the Transfer the Transferee will hold:

[CHECK ONE]

 

  (a) [    ] a beneficial interest in the:

 

  (i) [    ] 144A Global Note (CUSIP [        ]), or

 

  (ii) [    ] Regulation S Global Note (CUSIP [        ]), or

 

  (iii) [    ] Unrestricted Global Note (CUSIP [        ]); or

 

  (b) [    ] a Restricted Definitive Note; or

 

  (c) [    ] an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF CERTIFICATE OF EXCHANGE

[DJO Finance LLC/ DJO Finance Corporation]

1430 Decision Street

Vista, California 92081

Attention: General Counsel

Fax No.: (760) 734-3536

The Bank of New York Mellon

101 Barclay Street, Floor 8W

New York, New York 10286

Fax No.: (212) 815-5704

Attention: Corporate Finance Unit

Re: 8.750% Second Priority Senior Secured Notes due 2018

Reference is hereby made to the Indenture, dated as of March 20, 2012 (the
“Indenture”), among DJO Finance LLC, DJO Finance Corporation, the Guarantors
named therein and the Trustee and Second Lien Agent. Capitalized terms used but
not defined herein shall have the meanings given to them in the Indenture.

                 (the “Owner”) owns and proposes to exchange the Note[s] or
interest in such Note[s] specified herein, in the principal amount of $        
in such Note[s] or interests (the “Exchange”). In connection with the Exchange,
the Owner hereby certifies that:

1) EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN A
RESTRICTED GLOBAL NOTE FOR UNRESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS
IN AN UNRESTRICTED GLOBAL NOTE

a) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO BENEFICIAL INTEREST IN AN UNRESTRICTED GLOBAL NOTE. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the United States Securities Act of
1933, as amended (the “Securities Act”), (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.

b) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO UNRESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive

 

C-1



--------------------------------------------------------------------------------

Note is being acquired for the Owner’s own account without transfer, (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, (iii) the restrictions on transfer contained in the
Indenture and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the Definitive Note is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

c) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN AN UNRESTRICTED GLOBAL NOTE. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.

d) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO UNRESTRICTED
DEFINITIVE NOTE. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.

2) EXCHANGE OF RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN RESTRICTED
GLOBAL NOTES FOR RESTRICTED DEFINITIVE NOTES OR BENEFICIAL INTERESTS IN
RESTRICTED GLOBAL NOTES

a) [    ] CHECK IF EXCHANGE IS FROM BENEFICIAL INTEREST IN A RESTRICTED GLOBAL
NOTE TO RESTRICTED DEFINITIVE NOTE. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.

b) [    ] CHECK IF EXCHANGE IS FROM RESTRICTED DEFINITIVE NOTE TO BENEFICIAL
INTEREST IN A RESTRICTED GLOBAL NOTE. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial

 

C-2



--------------------------------------------------------------------------------

interest in the [CHECK ONE] [    ] 144A Global Note [    ] Regulation S Global
Note, with an equal principal amount, the Owner hereby certifies (i) the
beneficial interest is being acquired for the Owner’s own account without
transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.

This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuers and are dated                     .

 

[Insert Name of Transferor]

By:

 

 

 

Name:

 

Title:

 

Dated:    

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF SUPPLEMENTAL INDENTURE

TO BE DELIVERED BY SUBSEQUENT GUARANTORS]

Supplemental Indenture (this “Supplemental Indenture”), dated as of
                    , among                      (the “Guaranteeing
Subsidiary”), a subsidiary of [DJO Finance LLC/DJO Finance Corporation], a
Delaware [limited liability company/corporation] (the “Issuer”), and The Bank of
New York Mellon, as trustee (the “Trustee”) and Second Lien Agent.

W I T N E S S E T H

WHEREAS, each of DJO Finance LLC, DJO Finance Corporation and the Guarantors (as
defined in the Indenture referred to below) has heretofore executed and
delivered to the Trustee and Second Lien Agent an indenture (the “Indenture”),
dated as of March 20, 2012, providing for the issuance of an unlimited aggregate
principal amount of 8.750% Second Priority Senior Secured Notes due 2018 (the
“Notes”);

WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee and Second Lien
Agent a supplemental indenture pursuant to which the Guaranteeing Subsidiary
shall unconditionally guarantee all of the Issuers’ Obligations under the Notes
and the Indenture on the terms and conditions set forth herein and under the
Indenture (the “Guarantee”); and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is authorized to
execute and deliver this Supplemental Indenture.

NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties mutually
covenant and agree for the equal and ratable benefit of the Holders of the Notes
as follows:

(1) Capitalized Terms. Capitalized terms used herein without definition shall
have the meanings assigned to them in the Indenture.

(2) Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees as
follows:

(a) Along with all Guarantors named in the Indenture, to jointly and severally
unconditionally guarantee to each Holder of a Note authenticated and delivered
by the Trustee and to the Trustee and its successors and assigns, irrespective
of the validity and enforceability of the Indenture, the Notes or the
obligations of the Issuers hereunder or thereunder, that:

(i) the principal of and interest, premium and Additional Interest, if any, on
the Notes will be promptly paid in full when due, whether at maturity, by
acceleration, redemption or otherwise, and interest on the overdue principal of
and interest on the Notes, if any, if lawful, and all other obligations of the
Issuers to the Holders or the Trustee hereunder or thereunder will be promptly
paid in full or performed, all in accordance with the terms hereof and thereof;
and

(ii) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that same will be promptly paid in full when due or
performed in accordance with the terms of the extension or renewal, whether at
stated

 

D-1



--------------------------------------------------------------------------------

maturity, by acceleration or otherwise. Failing payment when due of any amount
so guaranteed or any performance so guaranteed for whatever reason, the
Guarantors and the Guaranteeing Subsidiary shall be jointly and severally
obligated to pay the same immediately. This is a guarantee of payment and not a
guarantee of collection.

(b) The obligations hereunder shall be unconditional, irrespective of the
validity, regularity or enforceability of the Notes or the Indenture, the
absence of any action to enforce the same, any waiver or consent by any Holder
of the Notes with respect to any provisions hereof or thereof, the recovery of
any judgment against the Issuers, any action to enforce the same or any other
circumstance which might otherwise constitute a legal or equitable discharge or
defense of a guarantor.

(c) The following is hereby waived: diligence, presentment, demand of payment,
filing of claims with a court in the event of insolvency or bankruptcy of the
Issuers, any right to require a proceeding first against the Issuers, protest,
notice and all demands whatsoever.

(d) This Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes, the Indenture and this Supplemental
Indenture, and the Guaranteeing Subsidiary accepts all obligations of a
Guarantor under the Indenture.

(e) If any Holder or the Trustee is required by any court or otherwise to return
to the Issuers, the Guarantors (including the Guaranteeing Subsidiary), or any
custodian, trustee, liquidator or other similar official acting in relation to
either the Issuers or the Guarantors, any amount paid either to the Trustee or
such Holder, this Guarantee, to the extent theretofore discharged, shall be
reinstated in full force and effect.

(f) The Guaranteeing Subsidiary shall not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby.

(g) As between the Guaranteeing Subsidiary, on the one hand, and the Holders and
the Trustee, on the other hand, (x) the maturity of the obligations guaranteed
hereby may be accelerated as provided in Article 6 of the Indenture for the
purposes of this Guarantee, notwithstanding any stay, injunction or other
prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (y) in the event of any declaration of acceleration of
such obligations as provided in Article 6 of the Indenture, such obligations
(whether or not due and payable) shall forthwith become due and payable by the
Guaranteeing Subsidiary for the purpose of this Guarantee.

(h) The Guaranteeing Subsidiary shall have the right to seek contribution from
any non-paying Guarantor so long as the exercise of such right does not impair
the rights of the Holders under this Guarantee.

(i) Pursuant to Section 11.02 of the Indenture, after giving effect to all other
contingent and fixed liabilities that are relevant under any applicable
Bankruptcy or fraudulent conveyance laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under Article 11 of the Indenture, this new Guarantee shall be limited
to the maximum amount permissible such that the obligations of such Guaranteeing
Subsidiary under this Guarantee will not constitute a fraudulent transfer or
conveyance.

 

D-2



--------------------------------------------------------------------------------

(j) This Guarantee shall remain in full force and effect and continue to be
effective should any petition be filed by or against the Issuers for
liquidation, reorganization, should the Issuers become insolvent or make an
assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Issuers’ assets, and shall, to
the fullest extent permitted by law, continue to be effective or be reinstated,
as the case may be, if at any time payment and performance of the Notes are,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee on the Notes and Guarantee, whether as a
“voidable preference”, “fraudulent transfer” or otherwise, all as though such
payment or performance had not been made. In the event that any payment or any
part thereof, is rescinded, reduced, restored or returned, the Note shall, to
the fullest extent permitted by law, be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.

(k) In case any provision of this Guarantee shall be invalid, illegal or
unenforceable, the validity, legality, and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

(l) This Guarantee shall be a general secured obligation of the Guaranteeing
Subsidiary, ranking pari passu in right of payment with all existing and future
Senior Indebtedness of the Guaranteeing Subsidiary, if any.

(m) Each payment to be made by the Guaranteeing Subsidiary in respect of this
Guarantee shall be made without set-off, counterclaim, reduction or diminution
of any kind or nature.

(3) Execution and Delivery. The Guaranteeing Subsidiary agrees that the
Guarantee shall remain in full force and effect notwithstanding the absence of
the endorsement of any notation of such Guarantee on the Notes.

(4) Merger, Consolidation or Sale of All or Substantially All Assets.

(a) Except as otherwise provided in Section 5.01(c) of the Indenture, the
Guaranteeing Subsidiary may not consolidate or merge with or into or wind up
into (whether or not the Company or Guaranteeing Subsidiary is the surviving
corporation), or sell, assign, transfer, lease, convey or otherwise dispose of
all or substantially all of its properties or assets, in one or more related
transactions, to any Person unless:

(i) (A) the Guaranteeing Subsidiary is the surviving corporation or the Person
formed by or surviving any such consolidation or merger (if other than the
Guaranteeing Subsidiary) or to which such sale, assignment, transfer, lease,
conveyance or other disposition will have been made is a corporation organized
or existing under the laws of the jurisdiction of organization of the
Guaranteeing Subsidiary, as the case may be, or the laws of the United States,
any state thereof, the District of Columbia, or any territory thereof (the
Guaranteeing Subsidiary or such Person, as the case may be, being herein called
the “Successor Person”);

(B) the Successor Person, if other than the Guaranteeing Subsidiary, expressly
assumes all the obligations of the Guaranteeing Subsidiary under the Indenture,
the Security Documents and the Guaranteeing Subsidiary’s related Guarantee
pursuant to supplemental indentures or other documents or instruments in form
reasonably satisfactory to the Trustee;

(C) immediately after such transaction, no Default exists; and

 

D-3



--------------------------------------------------------------------------------

(D) the Company shall have delivered to the Trustee an Officer’s Certificate and
an Opinion of Counsel, each stating that such consolidation, merger or transfer
and such supplemental indentures, if any, comply with the Indenture; or

(ii) the transaction is made in compliance with Section 4.10 of the Indenture;

(b) Subject to certain limitations described in the Indenture, the Successor
Person will succeed to, and be substituted for, the Guaranteeing Subsidiary
under the Indenture and the Guaranteeing Subsidiary’s Guarantee. Notwithstanding
the foregoing, the Guaranteeing Subsidiary may merge into or transfer all or
part of its properties and assets to another Guarantor or the Company.

(5) Releases.

The Guarantee of the Guaranteeing Subsidiary shall be automatically and
unconditionally released and discharged, and no further action by the
Guaranteeing Subsidiary, the Issuers or the Trustee is required for the release
of the Guaranteeing Subsidiary’s Guarantee, upon:

(1) (A) any sale, exchange or transfer (by merger or otherwise) of the Capital
Stock of the Guaranteeing Subsidiary (including any sale, exchange or transfer),
after which the Guaranteeing Subsidiary is no longer a Restricted Subsidiary or
all or substantially all the assets of the Guaranteeing Subsidiary which sale,
exchange or transfer is made in compliance with the applicable provisions of the
Indenture;

(B) the release or discharge of the guarantee by the Guaranteeing Subsidiary of
the Senior Credit Facilities or the guarantee which resulted in the creation of
the Guarantee, except a discharge or release by or as a result of payment under
such guarantee;

(C) the proper designation of the Guaranteeing Subsidiary as an Unrestricted
Subsidiary; or

(D) the Issuers exercising their Legal Defeasance option or Covenant Defeasance
option in accordance with Article 8 of the Indenture or the Issuers’ obligations
under the Indenture being discharged in accordance with the terms of the
Indenture; and

(2) the Guaranteeing Subsidiary delivering to the Trustee an Officer’s
Certificate and an Opinion of Counsel, each stating that all conditions
precedent provided for in the Indenture relating to such transaction have been
complied with.

(6) No Recourse Against Others. No director, officer, employee, incorporator or
stockholder of the Guaranteeing Subsidiary shall have any liability for any
obligations of the Issuers or the Guarantors (including the Guaranteeing
Subsidiary) under the Notes, any Guarantees, the Indenture or this Supplemental
Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting Notes waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes.

(7) Governing Law. THIS SUPPLEMENTAL INDENTURE WILL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(8) Counterparts. The parties may sign any number of copies of this Supplemental
Indenture. Each signed copy shall be an original, but all of them together
represent the same agreement.

 

D-4



--------------------------------------------------------------------------------

(9) Effect of Headings. The Section headings herein are for convenience only and
shall not affect the construction hereof.

(10) The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Supplemental Indenture
or for or in respect of the recitals contained herein, all of which recitals are
made solely by the Guaranteeing Subsidiary.

(11) Subrogation. The Guaranteeing Subsidiary shall be subrogated to all rights
of Holders of Notes against the Issuers in respect of any amounts paid by the
Guaranteeing Subsidiary pursuant to the provisions of Section 2 hereof and
Section 11.01 of the Indenture; provided that, if an Event of Default has
occurred and is continuing, the Guaranteeing Subsidiary shall not be entitled to
enforce or receive any payments arising out of, or based upon, such right of
subrogation until all amounts then due and payable by the Issuers under the
Indenture or the Notes shall have been paid in full.

(12) Benefits Acknowledged. The Guaranteeing Subsidiary’s Guarantee is subject
to the terms and conditions set forth in the Indenture. The Guaranteeing
Subsidiary acknowledges that it will receive direct and indirect benefits from
the financing arrangements contemplated by the Indenture and this Supplemental
Indenture and that the guarantee and waivers made by it pursuant to this
Guarantee are knowingly made in contemplation of such benefits.

(13) Successors. All agreements of the Guaranteeing Subsidiary in this
Supplemental Indenture shall bind its Successors, except as otherwise provided
in Section 2(k) hereof or elsewhere in this Supplemental Indenture. All
agreements of the Trustee in this Supplemental Indenture shall bind its
successors.

 

D-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed, all as of the date first above written.

 

[GUARANTEEING SUBSIDIARY] By:  

 

  Name:   Title: THE BANK OF NEW YORK MELLON, as Trustee and Second Lien Agent
By:  

 

  Name:   Title:

 

D-6